EXHIBIT 10.1

 

Execution Copy

 

 

REVOLVING CREDIT AGREEMENT

 

dated as of July 18, 2005

 

among

 

AAI CORPORATION

as Borrower,

 

UNITED INDUSTRIAL CORPORATION

as Parent,

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

KEYBANK NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCATION,

as Co-Documentation Agents,

 

CITIBANK, F.S.B.,

As Syndication Agent

 

and

 

SUNTRUST BANK

as Administrative Agent

 

 

SUNTRUST CAPITAL MARKETS, INC.,

as Arranger and Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.

 

Definitions

 

Section 1.2.

 

Classifications of Loans and Borrowings

 

Section 1.3.

 

Accounting Terms and Determination

 

Section 1.4.

 

Terms Generally

 

 

 

 

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.

 

General Description of Facilities

 

Section 2.2.

 

Revolving Loans

 

Section 2.3.

 

Procedure for Revolving Borrowings

 

Section 2.4.

 

Swingline Commitment

 

Section 2.5.

 

Funding of Borrowings

 

Section 2.6.

 

Interest Elections

 

Section 2.7.

 

Optional Reduction and Termination of Commitments

 

Section 2.8.

 

Repayment of Loans

 

Section 2.9.

 

Evidence of Indebtedness

 

Section 2.10. [a05-12384_1ex10d1.htm#a2_10__150647]

 

Optional Prepayments [a05-12384_1ex10d1.htm#a2_10__150647]

 

Section 2.11. [a05-12384_1ex10d1.htm#a2_11_150651]

 

Mandatory Prepayments [a05-12384_1ex10d1.htm#a2_11_150651]

 

Section 2.12. [a05-12384_1ex10d1.htm#a2_12__150657]

 

Interest on Loans [a05-12384_1ex10d1.htm#a2_12__150657]

 

Section 2.13. [a05-12384_1ex10d1.htm#a2_13_150703]

 

Fees [a05-12384_1ex10d1.htm#a2_13_150703]

 

Section 2.14. [a05-12384_1ex10d1.htm#a2_14__150709]

 

Computation of Interest and Fees [a05-12384_1ex10d1.htm#a2_14__150709]

 

Section 2.15. [a05-12384_1ex10d1.htm#a2_15_150712]

 

Inability to Determine Interest Rates [a05-12384_1ex10d1.htm#a2_15_150712]

 

Section 2.16. [a05-12384_1ex10d1.htm#a2_16__150718]

 

Illegality [a05-12384_1ex10d1.htm#a2_16__150718]

 

Section 2.17. [a05-12384_1ex10d1.htm#a2_17_150723]

 

Increased Costs [a05-12384_1ex10d1.htm#a2_17_150723]

 

Section 2.18. [a05-12384_1ex10d1.htm#a2_18_150734]

 

Funding Indemnity [a05-12384_1ex10d1.htm#a2_18_150734]

 

Section 2.19. [a05-12384_1ex10d1.htm#a2_19__150825]

 

Taxes [a05-12384_1ex10d1.htm#a2_19__150825]

 

Section 2.20. [a05-12384_1ex10d1.htm#a2_20_150832]

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs
[a05-12384_1ex10d1.htm#a2_20_150832]

 

Section 2.21. [a05-12384_1ex10d1.htm#a2_21_150838]

 

Letters of Credit [a05-12384_1ex10d1.htm#a2_21_150838]

 

Section 2.22. [a05-12384_1ex10d1.htm#a2_22_150852]

 

Increase of Commitments; Additional Lenders [a05-12384_1ex10d1.htm#a2_22_150852]

 

Section 2.23. [a05-12384_1ex10d1.htm#a2_23_150858]

 

Extension of Revolving Commitment Termination Date
[a05-12384_1ex10d1.htm#a2_23_150858]

 

 

 

 

 

ARTICLE III [a05-12384_1ex10d1.htm#ArticleIii_150910]

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
[a05-12384_1ex10d1.htm#ArticleIii_150910]

 

Section 3.1. [a05-12384_1ex10d1.htm#a3_1_150916]

 

Conditions To Effectiveness [a05-12384_1ex10d1.htm#a3_1_150916]

 

Section 3.2. [a05-12384_1ex10d1.htm#a3_2__150926]

 

Each Credit Event [a05-12384_1ex10d1.htm#a3_2__150926]

 

Section 3.3. [a05-12384_1ex10d1.htm#a3_3_150932]

 

Delivery of Documents [a05-12384_1ex10d1.htm#a3_3_150932]

 

 

 

 

 

ARTICLE IV [a05-12384_1ex10d1.htm#ArticleIv_150938]

 

REPRESENTATIONS AND WARRANTIES [a05-12384_1ex10d1.htm#ArticleIv_150938]

 

Section 4.1. [a05-12384_1ex10d1.htm#a4_1_150946]

 

Existence; Power [a05-12384_1ex10d1.htm#a4_1_150946]

 

Section 4.2. [a05-12384_1ex10d1.htm#a4_2__150950]

 

Organizational Power; Authorization [a05-12384_1ex10d1.htm#a4_2__150950]

 

Section 4.3. [a05-12384_1ex10d1.htm#a4_3__150954]

 

Governmental Approvals; No Conflicts [a05-12384_1ex10d1.htm#a4_3__150954]

 

Section 4.4. [a05-12384_1ex10d1.htm#a4_4__151000]

 

Financial Statements [a05-12384_1ex10d1.htm#a4_4__151000]

 

Section 4.5. [a05-12384_1ex10d1.htm#a4_5__151004]

 

Litigation and Environmental Matters [a05-12384_1ex10d1.htm#a4_5__151004]

 

 

--------------------------------------------------------------------------------


 

Section 4.6. [a05-12384_1ex10d1.htm#a4_6_151009]

 

Compliance with Laws and Agreements [a05-12384_1ex10d1.htm#a4_6_151009]

 

Section 4.7. [a05-12384_1ex10d1.htm#a4_7_151013]

 

Investment Company Act, Etc. [a05-12384_1ex10d1.htm#a4_7_151013]

 

Section 4.8. [a05-12384_1ex10d1.htm#a4_8__151017]

 

Taxes [a05-12384_1ex10d1.htm#a4_8__151017]

 

Section 4.9. [a05-12384_1ex10d1.htm#a4_9_151022]

 

Margin Regulations [a05-12384_1ex10d1.htm#a4_9_151022]

 

Section 4.10. [a05-12384_1ex10d1.htm#a4_10__151025]

 

ERISA [a05-12384_1ex10d1.htm#a4_10__151025]

 

Section 4.11. [a05-12384_1ex10d1.htm#a4_11_151030]

 

Ownership of Property [a05-12384_1ex10d1.htm#a4_11_151030]

 

Section 4.12. [a05-12384_1ex10d1.htm#a4_12_151035]

 

Disclosure [a05-12384_1ex10d1.htm#a4_12_151035]

 

Section 4.13. [a05-12384_1ex10d1.htm#a4_13_151038]

 

Labor Relations [a05-12384_1ex10d1.htm#a4_13_151038]

 

Section 4.14. [a05-12384_1ex10d1.htm#a4_14_151044]

 

Subsidiaries [a05-12384_1ex10d1.htm#a4_14_151044]

 

Section 4.15. [a05-12384_1ex10d1.htm#a4_15__151048]

 

Solvency [a05-12384_1ex10d1.htm#a4_15__151048]

 

Section 4.16. [a05-12384_1ex10d1.htm#a4_16__151051]

 

OFAC [a05-12384_1ex10d1.htm#a4_16__151051]

 

Section 4.17. [a05-12384_1ex10d1.htm#a4_17__151055]

 

Patriot Act [a05-12384_1ex10d1.htm#a4_17__151055]

 

Section 4.18. [a05-12384_1ex10d1.htm#a4_18__151059]

 

Security Documents [a05-12384_1ex10d1.htm#a4_18__151059]

 

 

 

 

 

ARTICLE V [a05-12384_1ex10d1.htm#ArticleV_151105]

 

AFFIRMATIVE COVENANTS [a05-12384_1ex10d1.htm#ArticleV_151105]

 

Section 5.1. [a05-12384_1ex10d1.htm#a5_1_151112]

 

Financial Statements and Other Information [a05-12384_1ex10d1.htm#a5_1_151112]

 

Section 5.2. [a05-12384_1ex10d1.htm#a5_2__151119]

 

Notices of Material Events [a05-12384_1ex10d1.htm#a5_2__151119]

 

Section 5.3. [a05-12384_1ex10d1.htm#a5_3__151125]

 

Existence; Conduct of Business [a05-12384_1ex10d1.htm#a5_3__151125]

 

Section 5.4. [a05-12384_1ex10d1.htm#a5_4_151132]

 

Compliance with Laws, Etc. [a05-12384_1ex10d1.htm#a5_4_151132]

 

Section 5.5. [a05-12384_1ex10d1.htm#a5_5__151135]

 

Payment of Obligations [a05-12384_1ex10d1.htm#a5_5__151135]

 

Section 5.6. [a05-12384_1ex10d1.htm#a5_6__151140]

 

Books and Records [a05-12384_1ex10d1.htm#a5_6__151140]

 

Section 5.7. [a05-12384_1ex10d1.htm#a5_7__151145]

 

Visitation, Inspection, Etc. [a05-12384_1ex10d1.htm#a5_7__151145]

 

Section 5.8. [a05-12384_1ex10d1.htm#a5_8__151151]

 

Maintenance of Properties; Insurance [a05-12384_1ex10d1.htm#a5_8__151151]

 

Section 5.8.

 

Maintenance of Properties; Insurance TC

 

Section 5.9. [a05-12384_1ex10d1.htm#a5_9__151155]

 

Use of Proceeds and Letters of Credit [a05-12384_1ex10d1.htm#a5_9__151155]

 

Section 5.10. [a05-12384_1ex10d1.htm#a5_10__151159]

 

Additional Subsidiaries [a05-12384_1ex10d1.htm#a5_10__151159]

 

Section 5.11. [a05-12384_1ex10d1.htm#a5_11_151206]

 

Casualty and Condemnation [a05-12384_1ex10d1.htm#a5_11_151206]

 

Section 5.12. [a05-12384_1ex10d1.htm#a5_12_151210]

 

Controlled Accounts [a05-12384_1ex10d1.htm#a5_12_151210]

 

Section 5.13. [a05-12384_1ex10d1.htm#a5_13__151215]

 

Additional Real Estate [a05-12384_1ex10d1.htm#a5_13__151215]

 

Section 5.14. [a05-12384_1ex10d1.htm#a5_14__151218]

 

Further Assurances [a05-12384_1ex10d1.htm#a5_14__151218]

 

 

 

 

 

ARTICLE VI [a05-12384_1ex10d1.htm#ArticleVi_151230]

 

FINANCIAL COVENANTS [a05-12384_1ex10d1.htm#ArticleVi_151230]

 

Section 6.1. [a05-12384_1ex10d1.htm#a6_1__151237]

 

Borrower’s Leverage Ratio [a05-12384_1ex10d1.htm#a6_1__151237]

 

Section 6.2. [a05-12384_1ex10d1.htm#a6_2_151240]

 

Fixed Charge Coverage Ratio [a05-12384_1ex10d1.htm#a6_2_151240]

 

Section 6.3. [a05-12384_1ex10d1.htm#a6_3__151245]

 

Consolidated Tangible Net Worth [a05-12384_1ex10d1.htm#a6_3__151245]

 

Section 6.4. [a05-12384_1ex10d1.htm#a6_4_151249]

 

Parent’s Leverage Ratio [a05-12384_1ex10d1.htm#a6_4_151249]

 

Section 6.5. [a05-12384_1ex10d1.htm#a6_5_151253]

 

Parent’s Consolidated Tangible Net Worth [a05-12384_1ex10d1.htm#a6_5_151253]

 

 

 

 

 

ARTICLE VII [a05-12384_1ex10d1.htm#ArticleVii_151259]

 

NEGATIVE COVENANTS [a05-12384_1ex10d1.htm#ArticleVii_151259]

 

Section 7.1. [a05-12384_1ex10d1.htm#a7_1_151305]

 

Indebtedness and Preferred Equity [a05-12384_1ex10d1.htm#a7_1_151305]

 

Section 7.2. [a05-12384_1ex10d1.htm#a7_2__155617]

 

Negative Pledge [a05-12384_1ex10d1.htm#a7_2__155617]

 

Section 7.3. [a05-12384_1ex10d1.htm#a7_3__155624]

 

Fundamental Changes [a05-12384_1ex10d1.htm#a7_3__155624]

 

Section 7.4. [a05-12384_1ex10d1.htm#a7_4__155629]

 

Investments, Loans, Etc. [a05-12384_1ex10d1.htm#a7_4__155629]

 

Section 7.5. [a05-12384_1ex10d1.htm#a7_5__155636]

 

Restricted Payments [a05-12384_1ex10d1.htm#a7_5__155636]

 

Section 7.6. [a05-12384_1ex10d1.htm#a7_6__155641]

 

Sale of Assets [a05-12384_1ex10d1.htm#a7_6__155641]

 

Section 7.7. [a05-12384_1ex10d1.htm#a7_7__155645]

 

Transactions with Affiliates [a05-12384_1ex10d1.htm#a7_7__155645]

 

Section 7.8. [a05-12384_1ex10d1.htm#a7_8__155650]

 

Restrictive Agreements [a05-12384_1ex10d1.htm#a7_8__155650]

 

 

ii

--------------------------------------------------------------------------------


 

Section 7.9. [a05-12384_1ex10d1.htm#a7_9__155655]

 

Sale and Leaseback Transactions [a05-12384_1ex10d1.htm#a7_9__155655]

 

Section 7.10. [a05-12384_1ex10d1.htm#a7_10__155659]

 

Hedging Transactions [a05-12384_1ex10d1.htm#a7_10__155659]

 

Section 7.11. [a05-12384_1ex10d1.htm#a7_11__155704]

 

Amendment to Material Documents [a05-12384_1ex10d1.htm#a7_11__155704]

 

Section 7.12. [a05-12384_1ex10d1.htm#a7_12__155708]

 

Indemnification Obligations [a05-12384_1ex10d1.htm#a7_12__155708]

 

Section 7.13. [a05-12384_1ex10d1.htm#a7_13__155712]

 

Accounting Changes [a05-12384_1ex10d1.htm#a7_13__155712]

 

Section 7.14. [a05-12384_1ex10d1.htm#a7_14__155717]

 

Capital Expenditures [a05-12384_1ex10d1.htm#a7_14__155717]

 

Section 7.15. [a05-12384_1ex10d1.htm#a7_15_155720]

 

Detroit Stoker [a05-12384_1ex10d1.htm#a7_15_155720]

 

 

 

 

 

ARTICLE VIII [a05-12384_1ex10d1.htm#ArticleViii_155728]

 

EVENTS OF DEFAULT [a05-12384_1ex10d1.htm#ArticleViii_155728]

 

Section 8.1. [a05-12384_1ex10d1.htm#a8_1_160359]

 

Events of Default [a05-12384_1ex10d1.htm#a8_1_160359]

 

Section 8.2. [a05-12384_1ex10d1.htm#a8_2__155744]

 

Application of Proceeds from Collateral [a05-12384_1ex10d1.htm#a8_2__155744]

 

 

 

 

 

ARTICLE IX [a05-12384_1ex10d1.htm#ArticleIx_155752]

 

THE ADMINISTRATIVE AGENT [a05-12384_1ex10d1.htm#ArticleIx_155752]

 

Section 9.1. [a05-12384_1ex10d1.htm#a9_1__155802]

 

Appointment of Administrative Agent [a05-12384_1ex10d1.htm#a9_1__155802]

 

Section 9.2. [a05-12384_1ex10d1.htm#a9_2__155811]

 

Nature of Duties of Administrative Agent [a05-12384_1ex10d1.htm#a9_2__155811]

 

Section 9.3. [a05-12384_1ex10d1.htm#a9_3__155817]

 

Lack of Reliance on the Administrative Agent
[a05-12384_1ex10d1.htm#a9_3__155817]

 

Section 9.4. [a05-12384_1ex10d1.htm#a9_4__155820]

 

Certain Rights of the Administrative Agent [a05-12384_1ex10d1.htm#a9_4__155820]

 

Section 9.5. [a05-12384_1ex10d1.htm#a9_5__155825]

 

Reliance by Administrative Agent [a05-12384_1ex10d1.htm#a9_5__155825]

 

Section 9.6. [a05-12384_1ex10d1.htm#a9_6__155828]

 

The Administrative Agent in its Individual Capacity
[a05-12384_1ex10d1.htm#a9_6__155828]

 

Section 9.7. [a05-12384_1ex10d1.htm#a9_7__155832]

 

Successor Administrative Agent [a05-12384_1ex10d1.htm#a9_7__155832]

 

Section 9.8. [a05-12384_1ex10d1.htm#a9_8__155837]

 

Authorization to Execute other Loan Documents
[a05-12384_1ex10d1.htm#a9_8__155837]

 

Section 9.9. [a05-12384_1ex10d1.htm#a9_9__155840]

 

Documentation Agent; Syndication Agent [a05-12384_1ex10d1.htm#a9_9__155840]

 

 

 

 

 

ARTICLE X [a05-12384_1ex10d1.htm#ArticleX_155844]

 

MISCELLANEOUS [a05-12384_1ex10d1.htm#ArticleX_155844]

 

Section 10.1. [a05-12384_1ex10d1.htm#a10_1_155851]

 

Notices [a05-12384_1ex10d1.htm#a10_1_155851]

 

Section 10.2. [a05-12384_1ex10d1.htm#a10_2__155859]

 

Waiver; Amendments [a05-12384_1ex10d1.htm#a10_2__155859]

 

Section 10.3. [a05-12384_1ex10d1.htm#a10_3_155905]

 

Expenses; Indemnification [a05-12384_1ex10d1.htm#a10_3_155905]

 

Section 10.4. [a05-12384_1ex10d1.htm#a10_4__155912]

 

Successors and Assigns [a05-12384_1ex10d1.htm#a10_4__155912]

 

Section 10.5. [a05-12384_1ex10d1.htm#a10_5__155925]

 

Governing Law; Jurisdiction; Consent to Service of Process
[a05-12384_1ex10d1.htm#a10_5__155925]

 

Section 10.6. [a05-12384_1ex10d1.htm#a10_6__155931]

 

WAIVER OF JURY TRIAL [a05-12384_1ex10d1.htm#a10_6__155931]

 

Section 10.7. [a05-12384_1ex10d1.htm#a10_7__155936]

 

Right of Setoff [a05-12384_1ex10d1.htm#a10_7__155936]

 

Section 10.8. [a05-12384_1ex10d1.htm#a10_8_155941]

 

Counterparts; Integration [a05-12384_1ex10d1.htm#a10_8_155941]

 

Section 10.9. [a05-12384_1ex10d1.htm#a10_9__155946]

 

Survival [a05-12384_1ex10d1.htm#a10_9__155946]

 

Section 10.10. [a05-12384_1ex10d1.htm#a10_10__155952]

 

Severability [a05-12384_1ex10d1.htm#a10_10__155952]

 

Section 10.11. [a05-12384_1ex10d1.htm#a10_11__155955]

 

Confidentiality [a05-12384_1ex10d1.htm#a10_11__155955]

 

Section 10.12. [a05-12384_1ex10d1.htm#a10_12__160000]

 

Interest Rate Limitation [a05-12384_1ex10d1.htm#a10_12__160000]

 

Section 10.13. [a05-12384_1ex10d1.htm#a10_13_160006]

 

Waiver of Effect of Corporate Seal [a05-12384_1ex10d1.htm#a10_13_160006]

 

Section 10.14. [a05-12384_1ex10d1.htm#a10_14__160009]

 

Patriot Act [a05-12384_1ex10d1.htm#a10_14__160009]

 

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule I

 

-

Applicable Margin and Applicable Percentage

 

Schedule II

 

 

Commitment Amounts

 

Schedule 1.1A

 

-

Additional Permitted Investments

 

Schedule 2.21

 

-

Existing Letters of Credit

 

Schedule 4.5

 

-

Environmental Matters

 

 

iii

--------------------------------------------------------------------------------


 

Schedule 4.14

 

-

Subsidiaries

 

Schedule 7.2

 

-

Existing Liens

 

Schedule 7.4

 

-

Existing Investments

 

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

Form of Revolving Credit Note

 

Exhibit B

 

-

Form of Swingline Note

 

Exhibit C

 

-

Form of Assignment and Acceptance

 

Exhibit D

 

-

Form of Subsidiary Guaranty Agreement

 

Exhibit E

 

-

Form of Parent Guaranty Agreement

 

 

 

 

 

 

Exhibit 2.3

 

-

Form of Notice of Revolving Borrowing

 

Exhibit 2.4

 

-

Form of Notice of Swingline Borrowing

 

Exhibit 2.6

 

-

Form of Notice of Continuation/Conversion

 

Exhibit 3.1(b)(xiii)

 

-

Form of Secretary’s Certificate

 

Exhibit 3.1(b)(xvi)

 

-

Form of Officer’s Certificate

 

Exhibit 5.1(f)

 

-

Form of Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of July 18, 2005, by and among AAI CORPORATION, a Maryland corporation (the
“Borrower”), UNITED INDUSTRIAL CORPORATION, a Delaware corporation (the
“Parent”), the several banks and other financial institutions and lenders from
time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish a $100,000,000
revolving credit facility in favor of the Borrower, including a $5,000,000
swingline subfacility and a $100,000,000 letter of credit subfacility;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Parent, the Lenders, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree as follows:

 


ARTICLE I


 


DEFINITIONS; CONSTRUCTION

 


SECTION 1.1.                                DEFINITIONS.  IN ADDITION TO THE
OTHER TERMS DEFINED HEREIN, THE FOLLOWING TERMS USED HEREIN SHALL HAVE THE
MEANINGS HEREIN SPECIFIED (TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED):


 

“Additional Lender” shall have the meaning given to such term in Section 2.22.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii)

 

--------------------------------------------------------------------------------


 

direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise. 
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $100,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety percent
(90%) of the total consolidated revenue and ninety percent (90%) of the total
consolidated assets, in each case of the Borrower and its Subsidiaries for the
most recent Fiscal Quarter as shown on the financial statements most recently
delivered or required to be delivered pursuant to Section 5.1(a), (b), or (d) as
the case may be.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date or the letter of credit fee, as the case
may be, a percentage per annum determined by reference to the applicable
Borrower’s Leverage Ratio from time to time in effect as set forth on
Schedule I; provided, that a change in the Applicable Margin resulting from a
change in the Borrower’s Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers the financial statements required
by Section 5.1(a), (b), or (d) and the Compliance Certificate required by
Section 5.1(f); provided further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate when
so required, the Applicable Margin shall be at Level IV as set forth on
Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above.  Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending September 30, 2005 are required to be
delivered shall be at Level I as set forth on Schedule I.

 

“Applicable Percentage” shall mean, as of any date, with respect to the facility
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Borrowers’ Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Percentage resulting
from a change in the Borrower’s Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers the financial statements required
by Section 5.1(a), (b), or (d) and the Compliance Certificate required by
Section 5.1(f); provided further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate, the
Applicable Percentage

 

2

--------------------------------------------------------------------------------


 

shall be at Level IV as set forth on Schedule I until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above.  Notwithstanding
the foregoing, the Applicable Percentage for the commitment fee from the Closing
Date until the financial statements and Compliance Certificate for the Fiscal
Quarter ending September 30, 2005 are required to be delivered shall be at Level
I as set forth on Schedule I.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrower Pledge Agreement” shall mean that certain Pledge Agreement, dated as
of the date hereof, executed by the Borrower and each Subsidiary Loan Party that
owns any Capital Stock of another Subsidiary, in favor of the Administrative
Agent for the benefit of the Lenders, pursuant to which such Loan Parties shall
pledge all of the Capital Stock of its Domestic Subsidiaries and 65% of the
voting Capital Stock and 100% of the non-voting Capital Stock of its Non-U.S.
Subsidiaries, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with

 

3

--------------------------------------------------------------------------------


 

respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

 

“Business Sweep Account Agreement” shall mean any account agreement entered into
by and between the Borrower and the Swingline Lender from time to time
authorizing the automatic borrowing and repayment of Swingline Loans under the
Swingline Commitment into and from the bank account governed thereby, and
specifically referring to this Credit Agreement.

 

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of any
Person and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of such Person for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Capped Purchase Price Indemnity Amount”  shall mean any indemnification or
similar arrangement for asbestos and other liabilities of Detroit Stoker granted
by any Loan Party to an unaffiliated third party in connection with the sale of
assets or equity of Detroit Stoker, to the extent the exposure of such Loan
Parties with respect thereto does not exceed the cash purchase price received by
such Loan Parties from such third party in connection with such sale.

 

“Cash Equivalents” shall mean (i) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof; (ii) commercial paper having the
highest rating, at the time of acquisition thereof, of S&P or Moody’s and in
either case maturing within six months from the date of acquisition thereof;
(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (iv) fully collateralized
repurchase agreements with a term of not more than 45 days for securities
described in clause (i) above and entered into with a financial institution
satisfying the criteria described in clause (iii) above; and (v) mutual funds
investing solely in any one or more of the Permitted Investments described in
clauses (i) through (iv) above.

 

4

--------------------------------------------------------------------------------


 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Parent to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of 30% or more of the outstanding shares of the voting stock of the Parent;
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
current board of directors or (ii) appointed by directors so nominated; or
(d) the Parent ceases to own and control, beneficially and of record, 100% of
the issued and outstanding shares of capital stock of the Borrower.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is the subject of a Lien granted pursuant to a Loan
Document to the Administrative Agent for the benefit of the Lenders to secure
the whole or any part of the Obligations or any Guarantee thereof, and shall
include, without limitation, all casualty insurance proceeds and condemnation
awards with respect to any of the foregoing.

 

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of each of the Parent and the
Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(f).

 

5

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” shall mean, for any Person and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Expense, (B) income tax
expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) certain non-recurring non-cash charges approved by the
Administrative Agent in writing, and (E) adjustments for discontinued operations
approved by the Administrative Agent in writing, in each case for such period.

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period, (ii) scheduled principal payments made on Indebtedness
during such period and (iii) Restricted Payments paid during such period.

 

“Consolidated Interest Expense” shall mean, for any Person and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, the
sum of (i) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) under
Hedging Agreements during such period (whether or not actually paid or received
during such period).

 

“Consolidated Net Income” shall mean, for any Person and its Subsidiaries for
any period, the net income (or loss) of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP,
including without limitation, any income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Parent or is merged into or
consolidated with any Subsidiary of the Parent or the date that such Person’s
assets are acquired by any Subsidiary of the Parent, but excluding therefrom (to
the extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets and (iii) any equity interest
of such Person or its Subsidiaries in the unremitted earnings of any Person that
is not a Subsidiary or where the payment of dividends or making of other
distributions by such Person is subject to legal or contractual restrictions.

 

“Consolidated Tangible Net Worth” shall mean, for any Person and its
Subsidiaries for any period as of any date, (i) the total assets of such Person
and its Subsidiaries that would be reflected on the such Person’s consolidated
balance sheet as of such date prepared in accordance with GAAP, after
eliminating all amounts properly attributable to minority interests, if any, in
the stock and surplus of Subsidiaries, minus (ii) the sum of (x) the total
liabilities of such Person and its Subsidiaries that would be reflected on such
Person’s consolidated balance sheet as of such date prepared in accordance with
GAAP, (y) the amount of any write-up in the book value of any assets resulting
from a revaluation thereof or any write-up in excess of the cost of such assets
acquired reflected on the consolidated balance sheet of such Person as of such
date prepared in accordance with GAAP and (z) the net book amount of all assets
of such Person and its Subsidiaries that would be classified as intangible
assets on a consolidated balance sheet of such Person as of such date (including
all debt issuance costs) prepared in accordance with GAAP minus (iii) when
calculating Consolidated Tangible Net Worth for the Borrower and its
Subsidiaries, intercompany receivables owing to Borrower and

 

6

--------------------------------------------------------------------------------


 

its Subsidiaries from the Parent and other Affiliates.  For purposes of
calculating the Consolidated Tangible Net Worth of the Parent and its
Subsidiaries, Detroit Stoker and its Subsidiaries shall be excluded.

 

“Consolidated Total Net Debt” shall mean as of any date of determination for any
Person and its Subsidiaries, (i) all Indebtedness of such Person and its
Subsidiaries measured on a consolidated basis as of such date, excluding without
duplication (x) Indebtedness of the type described in subsection (xi) of the
definition thereof and (y) when calculating Consolidated Total Net Debt of the
Borrower and its Subsidiaries, all intercompany payables owed by Borrower to the
Parent to the extent of the UIC Cash not invested in Permitted UIC Cash
Acquisitions, Permitted UIC CapEx or Permitted UIC Cash Investments, plus
(ii) the aggregate amount of all indemnification granted by the Parent with
respect to asbestos liability of Detroit Stoker as of such date less (iii) cash
and Cash Equivalents (excluding UIC Cash to the extent offsetting intercompany
payables under clause (i)(y) above) in excess of $10,000,000.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Controlled Account” shall mean each deposit or investment account subject to a
Control Account Agreement.

 

“Control Account Agreements” shall mean each tri-party agreement by and among a
Loan Party, the Administrative Agent and a depository bank or securities
intermediary at which such Loan Party maintains a deposit account or investment
account, granting “control” (as defined in Article 9 of the UCC) over such
deposit account and investment account to the Administrative Agent in a manner
that perfects the Lien of the Administrative Agent, for its benefit and for the
benefit of the Lenders, under the UCC.

 

“Copyright” shall have the meaning assigned to such term in the Security
Agreement.

 

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements executed by the Loan Parties owning Copyrights or licenses of
Copyrights in favor of the Administrative Agent, on behalf of itself and
Lenders, both on the Closing Date and thereafter, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Convertible Notes” shall mean those certain 3.75% Convertible Senior Notes due
2024 issued by the Parent pursuant to the Convertible Notes Indenture.

 

“Convertible Notes Indenture” shall mean that certain Indenture, dated
September 15, 2004, by and between the Parent and U.S. Bank National Association
as trustee for the holders of the Convertible Notes.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Default Interest” shall have the meaning set forth in Section 2.12(c).

 

“Detroit Stoker Company” shall mean Detroit Stoker Company, a Michigan
corporation.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the Borrower
organized in the United States, the District of Columbia or any territory
thereof.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by the Borrower and all Loan
Parties with Real Estate required to be pledged to the Administrative Agent
pursuant to Mortgages, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating to
the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to human
health and safety matters.

 

“Environmental Liability” shall mean any liability (including any liability for
damages, costs of environmental investigation and remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), of the Parent, the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Parent or the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for the
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Parent, the Borrower or any of
their ERISA Affiliates of any

 

8

--------------------------------------------------------------------------------


 

liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Parent, the Borrower or any ERISA Affiliate from the PBGC
or a plan administrator appointed by the PBGC of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (vi) the incurrence by the Parent, the Borrower or any of their ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Parent, the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent, the Borrower or any ERISA Affiliate of any
notice, indicating the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.20(e).

 

“Existing Letters of Credit” means the letters of credit issued by SunTrust Bank
prior to the Closing Date and set forth on Schedule 2.21.

 

9

--------------------------------------------------------------------------------


 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of April 29, 2005,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by the
Parent.

 

“Fiscal Quarter” shall mean any fiscal quarter of any Person.

 

“Fiscal Year” shall mean any fiscal year of any Person.

 

“Fixed Charge Coverage Ratio” shall mean, for the Borrower and its Subsidiaries
as of any date, the ratio of (a) Consolidated Adjusted EBITDA less the actual
amount paid by the Borrower and its Subsidiaries in cash on account of Capital
Expenditures and income tax expense to (b) Consolidated Fixed Charges, in each
case measured for the four consecutive Fiscal Quarters ending on or immediately
prior to such date.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Goose Creek Facility” shall mean the 32 acres with a 195,000 square foot
manufacturing facility located at 5 Alliance Drive, Crowfield Plantation, Goose
Creek, Berkeley County, South Carolina owned by the Borrower.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such

 

10

--------------------------------------------------------------------------------


 

Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantors” shall mean, collectively, the Parent, the Subsidiary Loan Parties
and each other Person who executes a Guaranty Agreement in connection herewith.

 

“Guaranty Agreements” shall mean, collectively, the Parent Guaranty, the
Subsidiary Guaranty and any other guaranty agreement executed in connection
herewith.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, friable asbestos or friable
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature, to the
extent regulated pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or

 

11

--------------------------------------------------------------------------------


 

similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person,
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 2005 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.

 

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of one, two, three or six months;
provided, that:

 

(I)                                     THE INITIAL INTEREST PERIOD FOR SUCH
BORROWING SHALL COMMENCE ON THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF
ANY CONVERSION FROM A BORROWING OF ANOTHER TYPE), AND EACH INTEREST PERIOD
OCCURRING THEREAFTER IN RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON
WHICH THE NEXT PRECEDING INTEREST PERIOD EXPIRES;

 

(II)                                  IF ANY INTEREST PERIOD WOULD OTHERWISE END
ON A DAY OTHER THAN A BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY, UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER
CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD WOULD END ON THE NEXT
PRECEDING BUSINESS DAY;

 

(III)                               ANY INTEREST PERIOD WHICH BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD SHALL
END ON THE LAST BUSINESS DAY OF SUCH CALENDAR MONTH; AND

 

(IV)                              NO INTEREST PERIOD MAY EXTEND BEYOND THE
REVOLVING COMMITMENT TERMINATION DATE

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.21.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $100,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

12

--------------------------------------------------------------------------------


 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.22.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, with respect to any Person and its Subsidiaries as
of any date, the ratio of (i) Consolidated Total Net Debt of such Person and its
Subsidiaries as of such date to (ii) Consolidated Adjusted EBITDA of such Person
and its Subsidiaries for the four consecutive Fiscal Quarters ending on or
immediately prior to such date.   For purposes of calculating the Leverage Ratio
of the Parent and its Subsidiaries, Detroit Stoker and its Subsidiaries shall be
excluded.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. (New York time) for
delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

13

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Guaranty Agreements, the Security Documents, all Notices
of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, all landlord waivers and consents, bailee agreements and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loan Parties” shall mean the Parent, the Borrower and the Subsidiary Loan
Parties.

 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Parent and its Subsidiaries taken as a whole or the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Loan Parties to perform
any of their respective obligations under the Loan Documents, (iii) the rights
and remedies of the Administrative Agent, the Issuing Bank, Swingline Lender,
and the Lenders under any of the Loan Documents or (iv) the legality, validity
or enforceability of any of the Loan Documents.  Notwithstanding the foregoing,
a non-cash change in the Net Asbestos Liability of the Parent and Detroit Stoker
attributable solely to a change in the time horizon over which the Net Asbestos
Liability is calculated shall not constitute a Material Adverse Effect.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Parent or the Borrower or any
of its Subsidiaries, individually or in an aggregate principal amount exceeding
$1,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Material Subsidiary” shall mean, for any Person at any time, any direct or
indirect Subsidiary of such Person having:  (a) assets in an amount equal to at
least 5% of the total assets of such Person and its Subsidiaries determined on a
consolidated basis as of the last day of the most recent Fiscal Quarter at such
time; or (b) revenues or net income in an amount equal to at least 5% of the
total revenues or net income of such Person and its Subsidiaries on a
consolidated basis for the 12-month period ending on the last day of the most
recent Fiscal Quarter at such time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean, collectively, the Real Estate subject to the
Mortgages.

 

14

--------------------------------------------------------------------------------


 

“Mortgages” shall mean each of the mortgages, deeds of trust, deeds to secure
debt, or other real estate security documents delivered by any Loan Party to
Administrative Agent, all in form and substance reasonably satisfactory to
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Multiemployer Plan” shall mean “Multiemployer Plan” as set forth in
Section 4001(a)(3) of ERISA and to which the Parent, the Borrower or any ERISA
Affiliate contributes or is required to contribute or has been required to
contribute within the last six years.

 

“Net Asbestos Liability” shall mean the excess of the “Asbestos Claims
Liability” over the “Insurance Recoverable Asset”, as such amounts are set forth
on the most recent balance sheet of the Parent and its Subsidiaries delivered to
the Administrative Agent prior to the Closing Date or under Section 5.1(a) or
(c), calculating Asbestos Claims Liability and Insurance Recoverable Asset based
on the same assumptions and methodology (including time horizon) used in the
calculation of such amounts in the Parent’s December 31, 2004 financial
statements.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Non-U.S. Subsidiary” shall mean a direct or indirect Subsidiary of the Borrower
organized in a jurisdiction outside the United States where guarantee of the
Obligations by such Subsidiary would result in adverse U.S. federal income tax
consequences to the Parent or the Borrower.

 

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

 

15

--------------------------------------------------------------------------------


 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans and Letters of Credit, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent” shall mean United Industrial Corporation, a Delaware corporation.

 

“Parent Guaranty Agreement” shall mean that certain Parent Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit E, made by
the Parent in favor of the Administrative Agent for the benefit of the Lenders,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Parent Pledge Agreement” shall mean certain Pledge Agreement, dated as of the
date hereof, executed by the Parent in favor of the Administrative Agent for the
benefit of the Lenders, pursuant to the which the Parent shall pledge 100% of
the Capital Stock of the Borrower to secure the Obligations, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

16

--------------------------------------------------------------------------------


 

“Patent” shall have the meaning assigned to such term in the Security Agreement.

 

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements executed by the Loan Parties owning Patents or licenses of Patents in
favor of the Administrative Agent, on behalf of itself and Lenders, both on the
Closing Date and thereafter, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.

 

“Permitted Acquisition” shall mean an acquisition by the Borrower or any of its
Subsidiaries of a majority of the Capital Stock or other ownership interests of
another entity, or the assets of another entity or a division or other business
segment or unit thereof, whether through purchase, merger, or other business
combination or transaction, provided that (i) the entity or business so acquired
is in the same line of business as the Borrower and its Subsidiaries or a
business reasonably related thereto, (ii) the board of directors (or the
equivalent thereof)of the Person whose assets or stock is being acquired has
approved the acquisition, (iii) on the date of such acquisition and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, and all representations and warranties of each Loan Party set forth
in the Loan Documents shall be and remain true and correct in all material
respects, (iv) after giving effect to such acquisition, the Leverage Ratio for
the Borrower and its Subsidiaries would not exceed 2.50:1.00, and the Parent,
the Borrower and its Subsidiaries shall otherwise be in compliance, on a pro
forma basis, with all covenants contained in Articles VI and VII, which shall be
recomputed as of the day of the most recently ended Fiscal Quarter (for which
financial statements are required to have been delivered) as if such acquisition
has occurred of the first day of each relevant period for testing compliance,
and the Borrower shall have delivered to the Administrative Agent a certificate
of the chief financial officer or treasurer to such effect; (v) the Borrower and
its Subsidiaries acquiring any assets or stock shall be Solvent after giving
effect to such acquisition and shall have executed and delivered all guarantees,
collateral documents and other related documents required under Sections 5.10
and 5.14; and (vi) the acquired entity or assets have Consolidated Adjusted
EBITDA for the most recently ended twelve months that is greater than $0;
provided, further, that no acquisition shall be permitted without the prior
written approval of the Administrative Agent and the Required Lenders where the
total consideration paid (including all Indebtedness incurred or assumed and any
Capital Stock issued or delivered as consideration) (x) exceeds $25,000,000 in
any single transaction or series of related transactions, or (y) when taken
together with all other acquisitions effected during the same Fiscal Year,
exceeds $50,000,000.

 

17

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” shall mean:

 

(I)                                     LIENS IMPOSED BY LAW FOR TAXES NOT YET
DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH
GAAP;

 

(II)                                  STATUTORY LIENS OF LANDLORDS, CARRIERS,
WAREHOUSEMEN, MECHANICS, MATERIALMEN AND SIMILAR LIENS ARISING BY OPERATION OF
LAW IN THE ORDINARY COURSE OF BUSINESS FOR AMOUNTS NOT YET DUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP;

 

(III)                               PLEDGES AND DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS IN COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LAWS OR REGULATIONS;

 

(IV)                              DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;

 

(V)                                 JUDGMENT AND ATTACHMENT LIENS NOT GIVING
RISE TO AN EVENT OF DEFAULT OR LIENS CREATED BY OR EXISTING FROM ANY LITIGATION
OR LEGAL PROCEEDING THAT ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED IN ACCORDANCE WITH GAAP; AND

 

(VI)                              EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY
AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO
NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 


(I)                                     DIRECT OBLIGATIONS OF, OR OBLIGATIONS
THE PRINCIPAL OF AND INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE
UNITED STATES (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE
BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES), IN EACH CASE MATURING
WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;


 

(II)                                  COMMERCIAL PAPER HAVING THE HIGHEST
RATING, AT THE TIME OF ACQUISITION THEREOF, OF S&P OR MOODY’S AND IN EITHER CASE
MATURING WITHIN SIX MONTHS FROM THE DATE OF ACQUISITION THEREOF;

 

(III)                               CERTIFICATES OF DEPOSIT, BANKERS’
ACCEPTANCES AND TIME DEPOSITS MATURING WITHIN 180 DAYS OF THE DATE OF
ACQUISITION THEREOF ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET
DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL
BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF WHICH
HAS A COMBINED CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN
$500,000,000;

 

18

--------------------------------------------------------------------------------


 

(IV)                              FULLY COLLATERALIZED REPURCHASE AGREEMENTS
WITH A TERM OF NOT MORE THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE
(I) ABOVE AND ENTERED INTO WITH A FINANCIAL INSTITUTION SATISFYING THE CRITERIA
DESCRIBED IN CLAUSE (III) ABOVE;

 

(V)                                 VARIABLE RATE SECURITIES ISSUED BY ANY STATE
OF THE UNITED STATES OR ANY POLITICAL SUBDIVISION OF ANY SUCH STATE OR ANY
PUBLIC INSTRUMENTALITY THEREOF, IN EACH CASE MATURING WITHIN THIRTY DAYS FROM
THE DATE OF ACQUISITION THEREOF AND HAVING, AT THE TIME OF THE ACQUISITION
THEREOF, THE HIGHEST RATING OBTAINABLE FROM EITHER S&P OR MOODY’S;

 

(VI)                              MUTUAL FUNDS INVESTING SOLELY IN ANY ONE OR
MORE OF THE PERMITTED INVESTMENTS DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE;
AND

 

(VII)                           INVESTMENTS DESCRIBED ON SCHEDULE 1.1A.

 

“Permitted Other Dividends” shall mean dividends and distributions on, and
redemptions and repurchases of, the capital stock of the Parent paid to the
Parent’s stockholders, excluding Permitted UIC Cash Dividends, so long as after
giving pro forma effect thereto, (i) the Parent is in compliance with
Section 6.5, (ii) the Borrower is in compliance with Sections 6.1, 6.2 and 6.3,
(iii) each of the Parent and the Borrower is Solvent and (iv) no Default or
Event of Default has occurred and is continuing.

 

“Permitted Other Investments” shall mean investments of funds by the Borrower
and its Subsidiaries in any marketable securities, including without limitation
short-term collateralized investments in U.S. treasuries known as “repo”
investments, and investments in up to 4.99% of the capital stock of publicly
traded companies and reinvestments thereof from time to time in the foregoing
types of investments, so long as after giving pro forma effect thereto, no
Default or Event of Default has occurred and is continuing, but in any event
excluding Permitted UIC Cash Investments.

 

“Permitted UIC Cash Acquisition” shall mean an acquisition by a Subsidiary of
the Parent (other than the Borrower, Detroit Stoker or any of the respective
Subsidiaries) of a majority of the Capital Stock or other ownership interests of
another entity, or the assets of another entity or a division or other business
segment or unit thereof, whether through purchase, merger, or other business
combination or transaction, to the extent designated by the Parent or the
Borrower to the Agent and Lenders as being funded from UIC Cash; provided,
however, that (i) such acquisition would constitute a Permitted Acquisition
except that the Administrative Agent and the Required Lenders withheld their
approval thereto, and (ii) on the date such acquisition is consummated and after
giving effect to such distribution, (A) the Borrower and its Subsidiaries are in
pro forma compliance with Sections 6.1, 6.2 and 6.3, (B) the Parent and its
Subsidiaries are in pro forma compliance with Sections 6.4 and 6.5, and (C) no
Default or Event of Default has occurred and is continuing.

 

“Permitted UIC Cash CapEx” shall mean Capital Expenditures by the Borrower and
its Subsidiaries (other than the acquisition of stock of, or all or a material
portion of the assets of, another Person) to the extent designated by the Parent
or the Borrower to the Agent and Lenders as being funded from UIC Cash, so long
as after giving pro forma effect thereto, no Default or Event of Default has
occurred and is continuing.

 

19

--------------------------------------------------------------------------------


 

“Permitted UIC Cash Dividends” shall mean dividends and distributions on, and
redemptions and repurchases of, the Capital Stock of the Parent paid to the
Parent’s stockholders, to the extent designated by the Parent or the Borrower to
the Agent and Lenders as being funded from UIC Cash, so long as after giving pro
forma effect thereto, (i) the Borrower is in compliance with Sections 6.1, 6.2
and 6.3, (ii) the Parent and its Subsidiaries are in pro forma compliance with
Sections 6.4 and 6.5, (iii) each of the Parent and the Borrower is Solvent and
(iv) no Default or Event of Default has occurred and is continuing.

 

“Permitted UIC Cash Investments” shall mean the investment by the Borrower and
its Subsidiaries in any marketable securities, including without limitation
short-term collateralized investments in U.S. treasuries known as “repo”
investments, and investments in up to 4.99% of the capital stock of publicly
traded companies and reinvestments thereof from time to time in the foregoing
types of investments, to the extent designated by the Parent or the Borrower to
the Agent and Lenders as being funded from UIC Cash, so long as after giving pro
forma effect thereto, no Default or Event of Default has occurred and is
continuing.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” shall mean, collectively, the Borrower Pledge Agreement, the
Parent Pledge Agreement and all other pledge agreements, share charges and
similar instruments executed by a Loan Party in favor of the Administrative
Agent in connection herewith prior to, on or after the Closing Date, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders).

 

“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.

 

“Real Estate Documents” shall mean collectively, the Mortgages, the
Environmental Indemnity, and all other documents, instruments, agreements and
certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.

 

20

--------------------------------------------------------------------------------


 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture in
violation of applicable Environmental Law.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Parent or the Borrower, as applicable, or such other
representative of the Parent or the Borrower, as applicable, as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Parent or the Borrower, as
applicable.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower, other than
Subsidiaries of the Borrower that are not (and are not required hereunder to be)
Subsidiary Loan Parties.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.22, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.

 

21

--------------------------------------------------------------------------------


 

“Revolving Commitment Termination Date” shall mean the earliest of (i) July 18,
2009, as such date may be extended pursuant to Section 2.23, (ii) the date on
which the Revolving Commitments are terminated pursuant to Section 2.7 and
(iii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, executed by the Parent, the Borrower and the Subsidiary Loan
Parties in favor of the Administrative Agent for the benefit of the Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreements, the Mortgages, the other Real Estate Documents, the Control
Account Agreements, the Perfection Certificate, and all other instruments and
agreements now or hereafter securing the whole or any part of the Obligations or
any Guarantee thereof, all UCC financing statements, fixture filings, stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

22

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to any Person (the “owner”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
owner in the owner’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the owner or one or more subsidiaries of
the owner or by the owner and one or more subsidiaries of the owner.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit D, made by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Schedule II to the Subsidiary Guaranty Agreement executed and delivered
by a Subsidiary of the Borrower pursuant to Section 5.10.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.

 

“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Swingline Lender and accepted by the Borrower.  The Borrower is under no
obligation to accept this rate, and the Swingline Lender is under no obligation
to provide it.

 

23

--------------------------------------------------------------------------------


 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Trademark” shall have the meaning assigned to such term in the Security
Agreement.

 

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements executed by the Loan Parties owning Trademarks or licenses of
Trademarks in favor of the Administrative Agent, on behalf of itself and
Lenders, both on the Closing Date and thereafter, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“UIC Cash” shall mean, at any time, an amount equal to (i) $80,437,000, less
(ii) the aggregate amount of Permitted UIC Cash Dividends made after the Closing
Date, less (iii) the aggregate amount of Permitted UIC Cash CapEx made after the
Closing Date.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of the Borrower or an ERISA Affiliates’ complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

 


SECTION 1.2.                                CLASSIFICATIONS OF LOANS AND
BORROWINGS.  FOR PURPOSES OF THIS AGREEMENT, LOANS MAY BE CLASSIFIED AND
REFERRED TO BY CLASS (E.G. A “REVOLVING LOAN” OR “SWINGLINE LOAN”) OR BY TYPE
(E.G. A “EURODOLLAR LOAN” OR “BASE RATE LOAN”) OR BY CLASS AND TYPE (E.G.
“REVOLVING EURODOLLAR LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G. “REVOLVING BORROWING”) OR BY TYPE (E.G. “EURODOLLAR BORROWING”)
OR BY CLASS AND TYPE (E.G. “ REVOLVING EURODOLLAR BORROWING”).


 


SECTION 1.3.                                ACCOUNTING TERMS AND DETERMINATION. 
UNLESS OTHERWISE DEFINED OR SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN
SHALL BE INTERPRETED, ALL ACCOUNTING

 

24

--------------------------------------------------------------------------------


 


DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS REQUIRED TO
BE DELIVERED HEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP AS IN EFFECT
FROM TIME TO TIME, APPLIED ON A BASIS CONSISTENT WITH THE MOST RECENT AUDITED
CONSOLIDATED FINANCIAL STATEMENT OF THE BORROWER DELIVERED PURSUANT TO
SECTION 5.1(A); PROVIDED, THAT IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT
THAT THE BORROWER WISHES TO AMEND ANY COVENANT IN ARTICLE VI TO ELIMINATE THE
EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF SUCH COVENANT (OR IF THE
ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS WISH TO
AMEND ARTICLE VI FOR SUCH PURPOSE), THEN THE BORROWER’S COMPLIANCE WITH SUCH
COVENANT SHALL BE DETERMINED ON THE BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE
THE RELEVANT CHANGE IN GAAP BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS
WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO THE BORROWER
AND THE REQUIRED LENDERS.


 


SECTION 1.4.                                TERMS GENERALLY.  THE DEFINITIONS OF
TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE
CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AS THE WORD “SHALL”.  IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING” AND THE WORD “TO” MEANS “TO BUT EXCLUDING”.  UNLESS THE CONTEXT
REQUIRES OTHERWISE (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS IT WAS ORIGINALLY EXECUTED OR AS IT
MAY FROM TIME TO TIME BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
(SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND PERMITTED ASSIGNS, (III) THE WORDS
“HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL BE
CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION HEREOF, (IV) ALL REFERENCES TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES TO THIS AGREEMENT AND (V) ALL REFERENCES TO A SPECIFIC TIME SHALL BE
CONSTRUED TO REFER TO THE TIME IN THE CITY AND STATE OF THE ADMINISTRATIVE
AGENT’S PRINCIPAL OFFICE, UNLESS OTHERWISE INDICATED.


 


ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS


 


SECTION 2.1.                                GENERAL DESCRIPTION OF FACILITIES. 
SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, (I) THE LENDERS
HEREBY ESTABLISH IN FAVOR OF THE BORROWER A REVOLVING CREDIT FACILITY PURSUANT
TO WHICH EACH LENDER SEVERALLY AGREES (TO THE EXTENT OF SUCH LENDER’S REVOLVING
COMMITMENT) TO MAKE REVOLVING LOANS TO THE BORROWER IN ACCORDANCE WITH
SECTION 2.2, (II) THE ISSUING BANK AGREES TO ISSUE LETTERS OF CREDIT IN
ACCORDANCE WITH SECTION 2.21, (III) THE SWINGLINE LENDER AGREES TO MAKE
SWINGLINE LOANS IN ACCORDANCE WITH SECTION 2.4, AND (IV) EACH LENDER AGREES TO
PURCHASE A PARTICIPATION INTEREST IN THE LETTERS OF CREDIT AND THE SWINGLINE
LOANS PURSUANT TO THE TERMS AND CONDITIONS HEREOF; PROVIDED, THAT IN NO EVENT
SHALL THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING LOANS,
SWINGLINE LOANS AND

 

25

--------------------------------------------------------------------------------


 


OUTSTANDING LC EXPOSURE EXCEED AT ANY TIME THE AGGREGATE REVOLVING COMMITMENT
AMOUNT FROM TIME TO TIME IN EFFECT.


 


SECTION 2.2.                                REVOLVING LOANS.  SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE
REVOLVING LOANS, RATABLY IN PROPORTION TO ITS PRO RATA SHARE, TO THE BORROWER,
FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING AT ANY TIME THAT WILL NOT RESULT IN (A) SUCH LENDER’S
REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT OR
(B) THE SUM OF THE AGGREGATE REVOLVING CREDIT EXPOSURES OF ALL LENDERS EXCEEDING
THE AGGREGATE REVOLVING COMMITMENT AMOUNT.  DURING THE AVAILABILITY PERIOD, THE
BORROWER SHALL BE ENTITLED TO BORROW, PREPAY AND REBORROW REVOLVING LOANS IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT; PROVIDED, THAT THE
BORROWER MAY NOT BORROW OR REBORROW SHOULD THERE EXIST A DEFAULT OR EVENT OF
DEFAULT.


 


SECTION 2.3.                                PROCEDURE FOR REVOLVING BORROWINGS.


 

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to
11:00 a.m. (New York time) on the date of the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to the requested date of each Eurodollar Borrowing.  Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period).  Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrower may request.  The
aggregate principal amount of each Eurodollar Borrowing shall be not less than
$1,000,000 or a larger multiple of $500,000, and the aggregate principal amount
of each Base Rate Borrowing shall not be less than $500,000 or a larger multiple
of $100,000; provided, that Base Rate Loans made pursuant to Section 2.4 or
Section 2.21(d) may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
six.  Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

 


SECTION 2.4.                                SWINGLINE COMMITMENT.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER, FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED THE LESSER OF (I) THE
SWINGLINE COMMITMENT THEN IN EFFECT AND (II) THE DIFFERENCE BETWEEN THE
AGGREGATE REVOLVING COMMITMENT AMOUNT AND THE AGGREGATE REVOLVING CREDIT
EXPOSURES OF ALL LENDERS; PROVIDED, THAT THE SWINGLINE LENDER SHALL NOT BE
REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN. 
THE BORROWER SHALL BE ENTITLED TO BORROW, REPAY AND REBORROW SWINGLINE LOANS IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWER MAY OBTAIN SWINGLINE ADVANCES
AS FOLLOWS:


 

(I)                                     THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF EACH SWINGLINE BORROWING SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.4
ATTACHED HERETO (“NOTICE OF SWINGLINE BORROWING”) PRIOR TO 11:00 A.M. (NEW YORK
TIME) ON THE REQUESTED DATE OF EACH SWINGLINE BORROWING.  EACH NOTICE OF
SWINGLINE BORROWING SHALL BE IRREVOCABLE AND SHALL SPECIFY: (1) THE PRINCIPAL
AMOUNT OF SUCH SWINGLINE LOAN, (2) THE DATE OF SUCH SWINGLINE LOAN (WHICH SHALL
BE A BUSINESS DAY) AND (3) THE ACCOUNT OF THE BORROWER TO WHICH THE PROCEEDS OF
SUCH SWINGLINE LOAN SHOULD BE CREDITED.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
ADVISE THE SWINGLINE LENDER OF EACH NOTICE OF SWINGLINE BORROWING.  EACH
SWINGLINE LOAN SHALL ACCRUE INTEREST AT THE BASE RATE OR THE SWINGLINE RATE AND
SHALL HAVE AN INTEREST PERIOD (SUBJECT TO THE DEFINITION THEREOF) AS AGREED
BETWEEN THE BORROWER AND THE SWINGLINE LENDER.  THE AGGREGATE PRINCIPAL AMOUNT
OF EACH SWINGLINE LOAN SHALL BE NOT LESS THAN $100,000 OR A LARGER MULTIPLE OF
$50,000, OR SUCH OTHER MINIMUM AMOUNTS AGREED TO BY THE SWINGLINE LENDER AND THE
BORROWER.  THE SWINGLINE LENDER WILL MAKE THE PROCEEDS OF EACH SWINGLINE LOAN
AVAILABLE TO THE BORROWER IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS AT THE
ACCOUNT SPECIFIED BY THE BORROWER IN THE APPLICABLE NOTICE OF SWINGLINE
BORROWING NOT LATER THAN 1:00 P.M. (NEW YORK TIME) ON THE REQUESTED DATE OF SUCH
SWINGLINE LOAN.

 

(II)                                  IF BORROWER AND THE SWINGLINE LENDER ARE
PARTIES TO A BUSINESS SWEEP ACCOUNT AGREEMENT, THE BORROWER MAY OBTAIN SWINGLINE
ADVANCES FROM TIME TO TIME IN ACCORDANCE WITH SAID BUSINESS SWEEP ACCOUNT
AGREEMENT.

 


(C)                                  THE SWINGLINE LENDER, AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE DISCRETION, MAY, ON BEHALF OF THE BORROWER (WHICH
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE SWINGLINE LENDER TO ACT ON ITS
BEHALF), GIVE A NOTICE OF REVOLVING BORROWING TO THE ADMINISTRATIVE AGENT
REQUESTING THE LENDERS (INCLUDING THE SWINGLINE LENDER) TO MAKE BASE RATE LOANS
IN AN AMOUNT EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF ANY SWINGLINE LOAN.  EACH
LENDER WILL MAKE THE PROCEEDS OF ITS BASE RATE LOAN INCLUDED IN SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDER IN
ACCORDANCE WITH SECTION 2.5, WHICH WILL BE USED SOLELY FOR THE REPAYMENT OF SUCH
SWINGLINE LOAN.


 


(D)                                 IF FOR ANY REASON A BASE RATE BORROWING MAY
NOT BE (AS DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS
NOT, MADE IN ACCORDANCE WITH THE FOREGOING PROVISIONS, THEN EACH LENDER (OTHER
THAN THE SWINGLINE LENDER) SHALL PURCHASE AN UNDIVIDED PARTICIPATING INTEREST IN
SUCH SWINGLINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE THEREOF ON THE DATE
THAT SUCH BASE RATE BORROWING SHOULD HAVE OCCURRED.  ON THE DATE OF SUCH
REQUIRED PURCHASE, EACH LENDER SHALL PROMPTLY TRANSFER, IN IMMEDIATELY AVAILABLE
FUNDS, THE AMOUNT OF ITS PARTICIPATING INTEREST TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE SWINGLINE LENDER.  IF SUCH SWINGLINE LOAN BEARS INTEREST AT A
RATE OTHER THAN THE BASE RATE, SUCH SWINGLINE LOAN SHALL AUTOMATICALLY BECOME A
BASE RATE LOAN ON THE EFFECTIVE DATE OF ANY SUCH PARTICIPATION AND INTEREST
SHALL BECOME PAYABLE ON DEMAND.


 


(E)                                  EACH LENDER’S OBLIGATION TO MAKE A BASE
RATE LOAN PURSUANT TO SECTION 2.4(C) OR TO PURCHASE THE PARTICIPATING INTERESTS
PURSUANT TO SECTION 2.4(D) SHALL BE ABSOLUTE AND

 

27

--------------------------------------------------------------------------------


 


UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING WITHOUT
LIMITATION (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT
SUCH LENDER OR ANY OTHER PERSON MAY HAVE OR CLAIM AGAINST THE SWINGLINE LENDER,
THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (II) THE EXISTENCE
OF A DEFAULT OR AN EVENT OF DEFAULT OR THE TERMINATION OF ANY LENDER’S REVOLVING
COMMITMENT, (III) THE EXISTENCE (OR ALLEGED EXISTENCE) OF ANY EVENT OR CONDITION
WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY LENDER OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING
OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  IF SUCH
AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE SWINGLINE LENDER BY ANY LENDER, THE
SWINGLINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH
LENDER, TOGETHER WITH ACCRUED INTEREST THEREON FOR EACH DAY FROM THE DATE OF
DEMAND THEREOF (I) AT THE FEDERAL FUNDS RATE UNTIL THE SECOND BUSINESS DAY AFTER
SUCH DEMAND AND (II) AT THE BASE RATE AT ALL TIMES THEREAFTER.  UNTIL SUCH TIME
AS SUCH LENDER MAKES ITS REQUIRED PAYMENT, THE SWINGLINE LENDER SHALL BE DEEMED
TO CONTINUE TO HAVE OUTSTANDING SWINGLINE LOANS IN THE AMOUNT OF THE UNPAID
PARTICIPATION FOR ALL PURPOSES OF THE LOAN DOCUMENTS.  IN ADDITION, SUCH LENDER
SHALL BE DEEMED TO HAVE ASSIGNED ANY AND ALL PAYMENTS MADE OF PRINCIPAL AND
INTEREST ON ITS LOANS AND ANY OTHER AMOUNTS DUE TO IT HEREUNDER, TO THE
SWINGLINE LENDER TO FUND THE AMOUNT OF SUCH LENDER’S PARTICIPATION INTEREST IN
SUCH SWINGLINE LOANS THAT SUCH LENDER FAILED TO FUND PURSUANT TO THIS
SECTION 2.4, UNTIL SUCH AMOUNT HAS BEEN PURCHASED IN FULL.


 


SECTION 2.5.                                FUNDING OF BORROWINGS.


 


(A)                                  EACH LENDER WILL MAKE AVAILABLE EACH LOAN
TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS BY 1:00 P.M. (NEW YORK TIME) TO THE ADMINISTRATIVE
AGENT AT THE PAYMENT OFFICE; PROVIDED, THAT THE SWINGLINE LOANS WILL BE MADE AS
SET FORTH IN SECTION 2.4.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS
AVAILABLE TO THE BORROWER BY PROMPTLY CREDITING THE AMOUNTS THAT IT RECEIVES, IN
LIKE FUNDS BY THE CLOSE OF BUSINESS ON SUCH PROPOSED DATE, TO AN ACCOUNT
MAINTAINED BY THE BORROWER WITH THE ADMINISTRATIVE AGENT OR AT THE BORROWER’S
OPTION, BY EFFECTING A WIRE TRANSFER OF SUCH AMOUNTS TO AN ACCOUNT DESIGNATED BY
THE BORROWER TO THE ADMINISTRATIVE AGENT.


 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED BY ANY LENDER PRIOR TO 5:00 P.M. (NEW YORK TIME) ONE (1) BUSINESS
DAY PRIOR TO THE DATE OF A BORROWING IN WHICH SUCH LENDER IS TO PARTICIPATE THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE ON SUCH ASSUMPTION, MAY MAKE AVAILABLE TO THE
BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS
NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER ON THE
DATE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER
SUCH CORRESPONDING AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST AT
THE FEDERAL FUNDS RATE UNTIL THE SECOND BUSINESS DAY AFTER SUCH DEMAND AND
THEREAFTER AT THE BASE RATE.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING
AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER, AND THE BORROWER SHALL
IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT TOGETHER
WITH INTEREST AT THE RATE SPECIFIED FOR SUCH BORROWING.  NOTHING IN THIS
SUBSECTION SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO

 

28

--------------------------------------------------------------------------------


 


FUND ITS PRO RATA SHARE OF ANY BORROWING HEREUNDER OR TO PREJUDICE ANY RIGHTS
WHICH THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY
SUCH LENDER HEREUNDER.


 


(C)                                  ALL REVOLVING BORROWINGS SHALL BE MADE BY
THE LENDERS ON THE BASIS OF THEIR RESPECTIVE PRO RATA SHARES.  NO LENDER SHALL
BE RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER IN ITS OBLIGATIONS HEREUNDER,
AND EACH LENDER SHALL BE OBLIGATED TO MAKE ITS LOANS PROVIDED TO BE MADE BY IT
HEREUNDER, REGARDLESS OF THE FAILURE OF ANY OTHER LENDER TO MAKE ITS LOANS
HEREUNDER.


 


SECTION 2.6.                                INTEREST ELECTIONS.


 


(A)                                  EACH BORROWING INITIALLY SHALL BE OF THE
TYPE SPECIFIED IN THE APPLICABLE NOTICE OF BORROWING, AND IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
NOTICE OF BORROWING.  THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH
BORROWING INTO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING, AND IN THE CASE
OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED
IN THIS SECTION 2.6.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING LOANS COMPRISING SUCH
BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH
MAY NOT BE CONVERTED OR CONTINUED.


 


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION 2.6, THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT PRIOR WRITTEN
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING
SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.6 ATTACHED HERETO (A “NOTICE OF
CONVERSION/CONTINUATION”) THAT IS TO BE CONVERTED OR CONTINUED, AS THE CASE MAY
BE, (X) PRIOR TO 11:00 A.M. (NEW YORK TIME) ON THE REQUESTED DATE OF A
CONVERSION INTO A BASE RATE BORROWING AND (Y) PRIOR TO 11:00 A.M. (NEW YORK
TIME) THREE (3) BUSINESS DAYS PRIOR TO A CONTINUATION OF OR CONVERSION INTO A
EURODOLLAR BORROWING.  EACH SUCH NOTICE OF CONVERSION/CONTINUATION SHALL BE
IRREVOCABLE AND SHALL SPECIFY (I) THE BORROWING TO WHICH SUCH NOTICE OF
CONTINUATION/CONVERSION APPLIES AND IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF THAT ARE TO BE
ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE
SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING); (II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO
SUCH NOTICE OF CONTINUATION/CONVERSION, WHICH SHALL BE A BUSINESS DAY,
(III) WHETHER THE RESULTING BORROWING IS TO BE A BASE RATE BORROWING OR A
EURODOLLAR BORROWING; AND (IV) IF THE RESULTING BORROWING IS TO BE A EURODOLLAR
BORROWING, THE INTEREST PERIOD APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH
ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF “INTEREST
PERIOD”.  IF ANY SUCH NOTICE OF CONTINUATION/CONVERSION REQUESTS A EURODOLLAR
BORROWING BUT DOES NOT SPECIFY AN INTEREST PERIOD, THE BORROWER SHALL BE DEEMED
TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH.  THE PRINCIPAL AMOUNT OF ANY
RESULTING BORROWING SHALL SATISFY THE MINIMUM BORROWING AMOUNT FOR EURODOLLAR
BORROWINGS AND BASE RATE BORROWINGS SET FORTH IN SECTION 2.3.


 


(C)                                  IF, ON THE EXPIRATION OF ANY INTEREST
PERIOD IN RESPECT OF ANY EURODOLLAR BORROWING, THE BORROWER SHALL HAVE FAILED TO
DELIVER A NOTICE OF CONVERSION/ CONTINUATION, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO
CONVERT SUCH BORROWING TO A BASE RATE BORROWING.  NO BORROWING MAY BE CONVERTED

 

29

--------------------------------------------------------------------------------


 


INTO, OR CONTINUED AS, A EURODOLLAR BORROWING IF A DEFAULT OR AN EVENT OF
DEFAULT EXISTS, UNLESS THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL
HAVE OTHERWISE CONSENTED IN WRITING.   NO CONVERSION OF ANY EURODOLLAR LOANS
SHALL BE PERMITTED EXCEPT ON THE LAST DAY OF THE INTEREST PERIOD IN RESPECT
THEREOF.


 


(D)                                 UPON RECEIPT OF ANY NOTICE OF
CONVERSION/CONTINUATION, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING
BORROWING.


 


SECTION 2.7.                                OPTIONAL REDUCTION AND TERMINATION
OF COMMITMENTS.


 


(A)                                  UNLESS PREVIOUSLY TERMINATED, ALL REVOLVING
COMMITMENTS, SWINGLINE COMMITMENTS AND LC COMMITMENTS SHALL TERMINATE ON THE
REVOLVING COMMITMENT TERMINATION DATE.


 


(B)                                 UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE
ADMINISTRATIVE AGENT (WHICH NOTICE SHALL BE IRREVOCABLE), THE BORROWER MAY
REDUCE THE AGGREGATE REVOLVING COMMITMENTS IN PART OR TERMINATE THE AGGREGATE
REVOLVING COMMITMENTS IN WHOLE; PROVIDED, THAT (I) ANY PARTIAL REDUCTION SHALL
APPLY TO REDUCE PROPORTIONATELY AND PERMANENTLY THE REVOLVING COMMITMENT OF EACH
LENDER, (II) ANY PARTIAL REDUCTION PURSUANT TO THIS SECTION 2.7 SHALL BE IN AN
AMOUNT OF AT LEAST $1,000,000 AND ANY LARGER MULTIPLE OF $500,000, AND (III) NO
SUCH REDUCTION SHALL BE PERMITTED WHICH WOULD REDUCE THE AGGREGATE REVOLVING
COMMITMENT AMOUNT TO AN AMOUNT LESS THAN THE OUTSTANDING REVOLVING CREDIT
EXPOSURES OF ALL LENDERS.  ANY SUCH REDUCTION IN THE AGGREGATE REVOLVING
COMMITMENT AMOUNT BELOW THE SUM OF THE PRINCIPAL AMOUNT OF THE SWINGLINE
COMMITMENT AND THE LC COMMITMENT SHALL RESULT IN A PROPORTIONATE REDUCTION
(ROUNDED TO THE NEXT LOWEST INTEGRAL MULTIPLE OF $100,000) IN THE SWINGLINE
COMMITMENT AND THE LC COMMITMENT.


 


SECTION 2.8.                                REPAYMENT OF LOANS.


 


(A)                                  THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
REVOLVING LOANS SHALL BE DUE AND PAYABLE (TOGETHER WITH ACCRUED AND UNPAID
INTEREST THEREON) ON THE REVOLVING COMMITMENT TERMINATION DATE.


 


(B)                                 THE PRINCIPAL AMOUNT OF EACH SWINGLINE
BORROWING SHALL BE DUE AND PAYABLE (TOGETHER WITH ACCRUED AND UNPAID INTEREST
THEREON) ON THE EARLIER OF (I) THE LAST DAY OF THE INTEREST PERIOD APPLICABLE TO
SUCH BORROWING AND (II) THE REVOLVING COMMITMENT TERMINATION DATE.


 


SECTION 2.9.                                EVIDENCE OF INDEBTEDNESS.  (A)  EACH
LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE APPROPRIATE RECORDS
EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING FROM EACH
LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE THEREON AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER
THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN APPROPRIATE RECORDS IN
WHICH SHALL BE RECORDED (I) THE REVOLVING COMMITMENT OF EACH LENDER, (II) THE
AMOUNT OF EACH LOAN MADE HEREUNDER BY EACH LENDER, THE CLASS AND TYPE THEREOF
AND THE INTEREST PERIOD APPLICABLE THERETO, (III) THE DATE OF EACH CONTINUATION
THEREOF PURSUANT TO SECTION 2.6, (IV) THE DATE

 

30

--------------------------------------------------------------------------------


 


OF EACH CONVERSION OF ALL OR A PORTION THEREOF TO ANOTHER TYPE PURSUANT TO
SECTION 2.6, (V) THE DATE AND AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
IN RESPECT OF SUCH LOANS AND (VI) BOTH THE DATE AND AMOUNT OF ANY SUM RECEIVED
BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER IN RESPECT OF THE LOANS
AND EACH LENDER’S PRO RATA SHARE THEREOF.  THE ENTRIES MADE IN SUCH RECORDS
SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF
THE BORROWER THEREIN RECORDED; PROVIDED, THAT THE FAILURE OR DELAY OF ANY LENDER
OR THE ADMINISTRATIVE AGENT IN MAINTAINING OR MAKING ENTRIES INTO ANY SUCH
RECORD OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS (BOTH PRINCIPAL AND UNPAID ACCRUED INTEREST) OF SUCH
LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(B)                                 AT THE REQUEST OF ANY LENDER (INCLUDING THE
SWINGLINE LENDER) AT ANY TIME, THE BORROWER AGREES THAT IT WILL EXECUTE AND
DELIVER TO SUCH LENDER A REVOLVING CREDIT NOTE AND, IN THE CASE OF THE SWINGLINE
LENDER ONLY, A SWINGLINE NOTE, PAYABLE TO THE ORDER OF SUCH LENDER.


 


SECTION 2.10.                         OPTIONAL PREPAYMENTS.  THE BORROWER SHALL
HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN
WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, BY GIVING IRREVOCABLE WRITTEN
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE
ADMINISTRATIVE AGENT NO LATER THAN (I) IN THE CASE OF PREPAYMENT OF ANY
EURODOLLAR BORROWING, 11:00 A.M. (NEW YORK TIME)  NOT LESS THAN TWO (2) BUSINESS
DAYS PRIOR TO ANY SUCH PREPAYMENT, (II) IN THE CASE OF ANY PREPAYMENT OF ANY
BASE RATE BORROWING, NOT LESS THAN ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH
PREPAYMENT, AND (III) IN THE CASE OF SWINGLINE BORROWINGS, PRIOR TO 11:00 A.M.
(NEW YORK TIME) ON THE DATE OF SUCH PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PROPOSED DATE OF SUCH PREPAYMENT AND THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID.  UPON
RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
AFFECTED LENDER OF THE CONTENTS THEREOF AND OF SUCH LENDER’S PRO RATA SHARE OF
ANY SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN, THE AGGREGATE AMOUNT SPECIFIED IN
SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE DESIGNATED IN SUCH NOTICE,
TOGETHER WITH ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT SO PREPAID IN
ACCORDANCE WITH SECTION 2.12(D); PROVIDED, THAT IF A EURODOLLAR BORROWING IS
PREPAID ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE
THERETO, THE BORROWER SHALL ALSO PAY ALL AMOUNTS REQUIRED PURSUANT TO
SECTION 2.18.  EACH PARTIAL PREPAYMENT OF ANY LOAN (OTHER THAN A SWINGLINE LOAN)
SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A
REVOLVING BORROWING OF THE SAME TYPE PURSUANT TO SECTION 2.2 OR IN THE CASE OF A
SWINGLINE LOAN PURSUANT TO SECTION 2.4.  EACH PREPAYMENT OF A BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS COMPRISING SUCH BORROWING.


 


SECTION 2.11.                         MANDATORY PREPAYMENTS.


 


(A)                                  PROMPTLY UPON, AND IN ANY EVENT WITHIN TWO
BUSINESS DAYS OF, RECEIPT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF PROCEEDS
OF ANY SALE OR DISPOSITION BY THE BORROWER OR SUCH SUBSIDIARY OF ANY OF ITS
ASSETS (EXCLUDING (I) SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS,
(II) SALES OF OBSOLETE EQUIPMENT, (III) SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, OTHER SALES OF ASSETS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES WITH AN AGGREGATE BOOK VALUE NOT TO EXCEED $1,000,000) AND
(IV) SALE OF THE STOCK OR ASSETS OF DETROIT STOKER), THE BORROWER SHALL PREPAY
THE LOANS IN AN AMOUNT EQUAL TO ALL SUCH PROCEEDS, NET OF COMMISSIONS AND OTHER
REASONABLE AND CUSTOMARY TRANSACTION COSTS, FEES AND EXPENSES PROPERLY
ATTRIBUTABLE TO

 

31

--------------------------------------------------------------------------------


 


SUCH TRANSACTION AND PAYABLE BY SUCH BORROWER IN CONNECTION THEREWITH (IN EACH
CASE, PAID TO NON-AFFILIATES).  ANY SUCH PREPAYMENT SHALL BE APPLIED IN
ACCORDANCE WITH PARAGRAPH (C) BELOW.


 


(B)                                 IF THE BORROWER OR ANY OF ITS SUBSIDIARIES
ISSUES ANY DEBT OR EQUITY SECURITIES (OTHER THAN INDEBTEDNESS PERMITTED UNDER
SECTION 7.1, OR EQUITY SECURITIES ISSUED BY A SUBSIDIARY OF THE BORROWER TO THE
BORROWER OR ANOTHER SUBSIDIARY) THEN NO LATER THAN THE BUSINESS DAY FOLLOWING
THE DATE OF RECEIPT OF THE PROCEEDS THEREOF, BORROWER SHALL PREPAY THE LOANS IN
AN AMOUNT EQUAL TO ALL SUCH PROCEEDS, NET OF UNDERWRITING DISCOUNTS AND
COMMISSIONS AND OTHER REASONABLE COSTS PAID TO NON-AFFILIATES IN CONNECTION
THEREWITH.  ANY SUCH PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH
SECTION 2.11(C).


 


(C)                                  SUBJECT TO SECTION 8.2, ANY PREPAYMENTS
MADE BY THE BORROWER PURSUANT TO SECTIONS 2.11(A) OR (B) ABOVE SHALL BE APPLIED
AS FOLLOWS: FIRST, TO ADMINISTRATIVE AGENT’S FEES AND REIMBURSABLE EXPENSES THEN
DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS; SECOND, TO ALL OTHER FEES
AND REIMBURSABLE EXPENSES OF THE LENDERS AND THE ISSUING BANK THEN DUE AND
PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS, PRO RATA TO THE LENDERS AND THE
ISSUING BANK BASED ON THEIR RESPECTIVE PRO RATA SHARES OF SUCH FEES AND
EXPENSES; THIRD, TO INTERESTS THEN DUE AND PAYABLE ON THE LOANS MADE TO
BORROWER, PRO RATA TO THE LENDERS BASED ON THEIR RESPECTIVE REVOLVING
COMMITMENTS; FOURTH, TO THE PRINCIPAL BALANCE OF THE SWINGLINE LOANS, UNTIL THE
SAME SHALL HAVE BEEN PAID IN FULL, TO THE SWINGLINE LENDER; FIFTH, TO THE
PRINCIPAL BALANCE OF THE REVOLVING LOANS, UNTIL THE SAME SHALL HAVE BEEN PAID IN
FULL, PRO RATA TO THE LENDERS BASED ON THEIR RESPECTIVE REVOLVING COMMITMENTS
AND SIXTH, TO CASH COLLATERALIZE THE LETTERS OF CREDIT IN ACCORDANCE WITH
SECTION 2.21(G) IN AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE
PLUS ANY ACCRUED AND UNPAID FEES THEREON.  THE REVOLVING COMMITMENTS OF THE
LENDERS SHALL NOT BE PERMANENTLY REDUCED BY THE AMOUNT OF ANY PREPAYMENTS MADE
PURSUANT TO CLAUSES FOURTH AND FIFTH ABOVE, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF THE EVENT GIVING RISE TO SUCH
PREPAYMENT AND THE REQUIRED REVOLVING LENDERS ELECT TO REDUCE COMMITMENTS.


 


(D)                                 IF AT ANY TIME THE REVOLVING CREDIT EXPOSURE
OF ALL LENDERS EXCEEDS THE AGGREGATE REVOLVING COMMITMENT AMOUNT, AS REDUCED
PURSUANT TO SECTION 2.7 OR OTHERWISE, THE BORROWER SHALL IMMEDIATELY REPAY
SWINGLINE LOANS AND REVOLVING LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS, TOGETHER
WITH ALL ACCRUED AND UNPAID INTEREST ON SUCH EXCESS AMOUNT AND ANY AMOUNTS DUE
UNDER SECTION 2.18.  EACH PREPAYMENT SHALL BE APPLIED FIRST TO THE SWINGLINE
LOANS TO THE FULL EXTENT THEREOF, SECOND TO THE BASE RATE LOANS TO THE FULL
EXTENT THEREOF, AND FINALLY TO EURODOLLAR LOANS TO THE FULL EXTENT THEREOF.  IF
AFTER GIVING EFFECT TO PREPAYMENT OF ALL SWINGLINE LOANS AND REVOLVING LOANS,
THE REVOLVING CREDIT EXPOSURE OF ALL LENDERS EXCEEDS THE AGGREGATE REVOLVING
COMMITMENT AMOUNT, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE ISSUING BANK AND THE LENDERS, AN AMOUNT IN CASH EQUAL TO SUCH
EXCESS PLUS ANY ACCRUED AND UNPAID FEES THEREON TO BE HELD AS COLLATERAL FOR THE
LC EXPOSURE.  SUCH ACCOUNT SHALL BE ADMINISTERED IN ACCORDANCE WITH
SECTION 2.21(G) HEREOF.


 


SECTION 2.12.                         INTEREST ON LOANS.


 


(A)                                  THE BORROWER SHALL PAY INTEREST ON EACH
BASE RATE LOAN AT THE BASE RATE IN EFFECT FROM TIME TO TIME AND ON EACH
EURODOLLAR LOAN AT THE ADJUSTED LIBO RATE FOR THE

 

32

--------------------------------------------------------------------------------


 


APPLICABLE INTEREST PERIOD IN EFFECT FOR SUCH LOAN, PLUS, IN EACH CASE, THE
APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


 


(B)                                 THE BORROWER SHALL PAY INTEREST ON EACH
SWINGLINE LOAN AT THE SWINGLINE RATE IN EFFECT FROM TIME TO TIME.


 


(C)                                  WHILE AN EVENT OF DEFAULT EXISTS OR AFTER
ACCELERATION, AND UPON THE DELIVERY OF WRITTEN NOTICE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT AT THE OPTION OF THE REQUIRED LENDERS (PROVIDED THAT SUCH
NOTICE SHALL NOT BE REQUIRED AFTER ACCELERATION OR UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT UNDER SECTION 8.1(G), (H) OR (I)), THE BORROWER SHALL PAY
INTEREST (“DEFAULT INTEREST”) WITH RESPECT TO ALL EURODOLLAR LOANS AT THE RATE
OTHERWISE APPLICABLE FOR THE THEN-CURRENT INTEREST PERIOD PLUS AN ADDITIONAL 2%
PER ANNUM UNTIL THE LAST DAY OF SUCH INTEREST PERIOD, AND THEREAFTER, AND WITH
RESPECT TO ALL BASE RATE LOANS (INCLUDING ALL SWINGLINE LOANS) AND ALL OTHER
OBLIGATIONS HEREUNDER (OTHER THAN LOANS), AT AN ALL-IN RATE IN EFFECT FOR BASE
RATE LOANS, PLUS AN ADDITIONAL 2% PER ANNUM.


 


(D)                                 INTEREST ON THE PRINCIPAL AMOUNT OF ALL
LOANS SHALL ACCRUE FROM AND INCLUDING THE DATE SUCH LOANS ARE MADE TO BUT
EXCLUDING THE DATE OF ANY REPAYMENT THEREOF.  INTEREST ON ALL OUTSTANDING BASE
RATE LOANS SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER AND ON THE REVOLVING COMMITMENT TERMINATION DATE. 
INTEREST ON ALL OUTSTANDING EURODOLLAR LOANS SHALL BE PAYABLE ON THE LAST DAY OF
EACH INTEREST PERIOD APPLICABLE THERETO, AND, IN THE CASE OF ANY EURODOLLAR
LOANS HAVING AN INTEREST PERIOD IN EXCESS OF THREE MONTHS OR 90 DAYS,
RESPECTIVELY, ON EACH DAY WHICH OCCURS EVERY THREE MONTHS OR 90 DAYS, AS THE
CASE MAY BE, AFTER THE INITIAL DATE OF SUCH INTEREST PERIOD, AND ON THE
REVOLVING COMMITMENT TERMINATION DATE.  INTEREST ON EACH SWINGLINE LOAN SHALL BE
PAYABLE ON THE MATURITY DATE OF SUCH LOAN, WHICH SHALL BE THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, AND ON THE REVOLVING COMMITMENT TERMINATION
DATE.  INTEREST ON ANY LOAN WHICH IS CONVERTED INTO A LOAN OF ANOTHER TYPE OR
WHICH IS REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH CONVERSION OR ON
THE DATE OF ANY SUCH REPAYMENT OR PREPAYMENT (ON THE AMOUNT REPAID OR PREPAID)
THEREOF.  ALL DEFAULT INTEREST SHALL BE PAYABLE ON DEMAND.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL DETERMINE
EACH INTEREST RATE APPLICABLE TO THE LOANS HEREUNDER AND SHALL PROMPTLY NOTIFY
THE BORROWER AND THE LENDERS OF SUCH RATE IN WRITING (OR BY TELEPHONE, PROMPTLY
CONFIRMED IN WRITING).  ANY SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING
FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


SECTION 2.13.                         FEES.


 


(A)                                  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT FEES IN THE AMOUNTS AND AT THE TIMES
PREVIOUSLY AGREED UPON IN WRITING BY THE BORROWER AND THE ADMINISTRATIVE AGENT.

 


(B)                                 THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH
SHALL ACCRUE AT THE APPLICABLE PERCENTAGE PER ANNUM (DETERMINED DAILY IN
ACCORDANCE WITH SCHEDULE I) ON THE DAILY AMOUNT OF THE UNUSED REVOLVING
COMMITMENT OF SUCH LENDER DURING THE AVAILABILITY PERIOD.  FOR PURPOSES OF
COMPUTING COMMITMENT FEES WITH RESPECT TO THE REVOLVING COMMITMENTS, THE
REVOLVING COMMITMENT OF

 

33

--------------------------------------------------------------------------------


 


EACH LENDER SHALL BE DEEMED USED TO THE EXTENT OF THE OUTSTANDING REVOLVING
LOANS AND LC EXPOSURE, BUT NOT SWINGLINE EXPOSURE, OF SUCH LENDER.


 


(C)                                  THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER, A LETTER OF CREDIT FEE
WITH RESPECT TO ITS PARTICIPATION IN EACH LETTER OF CREDIT, WHICH SHALL ACCRUE
AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR LOANS THEN IN
EFFECT ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE ATTRIBUTABLE TO
SUCH LETTER OF CREDIT DURING THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE
OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE DATE ON WHICH SUCH LETTER OF
CREDIT EXPIRES OR IS DRAWN IN FULL (INCLUDING WITHOUT LIMITATION ANY LC EXPOSURE
THAT REMAINS OUTSTANDING AFTER THE REVOLVING COMMITMENT TERMINATION DATE) AND
(II) TO THE ISSUING BANK FOR ITS OWN ACCOUNT A FRONTING FEE, WHICH SHALL ACCRUE
AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE AVAILABILITY PERIOD (OR UNTIL THE DATE THAT SUCH LETTER OF CREDIT IS
IRREVOCABLY CANCELLED, WHICHEVER IS LATER), AS WELL AS THE ISSUING BANK’S
STANDARD FEES WITH RESPECT TO ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  NOTWITHSTANDING THE
FOREGOING, IF THE REQUIRED LENDERS ELECT TO INCREASE THE INTEREST RATE ON THE
LOANS TO THE DEFAULT INTEREST PURSUANT TO SECTION 2.12(C), THE RATE PER ANNUM
USED TO CALCULATE THE LETTER OF CREDIT FEE PURSUANT TO CLAUSE (I) ABOVE SHALL
AUTOMATICALLY BE INCREASED BY AN ADDITIONAL 2% PER ANNUM.


 


(D)                                 THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR THE RATABLE BENEFIT OF EACH LENDER, THE UPFRONT FEE PREVIOUSLY AGREED
UPON BY THE BORROWER AND THE ADMINISTRATIVE AGENT, WHICH SHALL BE DUE AND
PAYABLE ON THE CLOSING DATE.


 


(E)                                  ACCRUED FEES UNDER PARAGRAPHS (B) AND
(C) ABOVE SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING ON SEPTEMBER 30, 2005 AND ON THE
REVOLVING COMMITMENT TERMINATION DATE (AND IF LATER, THE DATE THE LOANS AND LC
EXPOSURE SHALL BE REPAID IN THEIR ENTIRETY); PROVIDED FURTHER, THAT ANY SUCH
FEES ACCRUING AFTER THE REVOLVING COMMITMENT TERMINATION DATE SHALL BE PAYABLE
ON DEMAND.


 


SECTION 2.14.                         COMPUTATION OF INTEREST AND FEES.

 

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 


SECTION 2.15.                         INABILITY TO DETERMINE INTEREST RATES.  IF
PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,


 

(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING
UPON THE BORROWER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT
INTERBANK MARKET, ADEQUATE MEANS DO NOT EXIST FOR ASCERTAINING LIBOR FOR SUCH
INTEREST PERIOD, OR

 

34

--------------------------------------------------------------------------------


 

(II)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE REQUIRED LENDERS THAT SUCH LENDERS HAVE DETERMINED THAT
THE ADJUSTED LIBO RATE DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS (OR LENDER, AS THE CASE MAY BE) OF MAKING, FUNDING OR MAINTAINING THEIR
(OR ITS, AS THE CASE MAY BE)  EURODOLLAR LOANS FOR SUCH INTEREST PERIOD (SUCH
NOTICE TO SET FORTH SUCH DETERMINATION IN REASONABLE DETAIL)

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter, setting forth such determination in reasonable detail. 
In the case of Eurodollar Loans, until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.

 


SECTION 2.16.                         ILLEGALITY.  IF ANY CHANGE IN LAW SHALL
MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY LENDER TO MAKE, MAINTAIN OR FUND ANY
EURODOLLAR LOAN AND SUCH LENDER SHALL SO NOTIFY THE ADMINISTRATIVE AGENT THEREOF
IN REASONABLE DETAIL, THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE
THEREOF IN REASONABLE DETAIL TO THE BORROWER AND THE OTHER LENDERS, WHEREUPON
UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, THE OBLIGATION OF
SUCH LENDER TO MAKE EURODOLLAR REVOLVING LOANS, OR TO CONTINUE OR CONVERT
OUTSTANDING LOANS AS OR INTO EURODOLLAR LOANS, SHALL BE SUSPENDED.  IN THE CASE
OF THE MAKING OF A EURODOLLAR REVOLVING BORROWING, SUCH LENDER’S REVOLVING LOAN
SHALL BE MADE AS A BASE RATE LOAN AS PART OF THE SAME REVOLVING BORROWING FOR
THE SAME INTEREST PERIOD AND IF THE AFFECTED EURODOLLAR LOAN IS THEN
OUTSTANDING, SUCH LOAN SHALL BE CONVERTED TO A BASE RATE LOAN EITHER (I) ON THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR LOAN
IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH LOAN TO SUCH DATE OR
(II) IMMEDIATELY IF SUCH LENDER SHALL DETERMINE THAT IT MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH EURODOLLAR LOAN TO SUCH DATE.  NOTWITHSTANDING THE
FOREGOING, THE AFFECTED LENDER SHALL, PRIOR TO GIVING SUCH NOTICE TO THE
ADMINISTRATIVE AGENT, DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE IF SUCH
DESIGNATION WOULD AVOID THE NEED FOR GIVING SUCH NOTICE AND IF SUCH DESIGNATION
WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER IN THE GOOD FAITH EXERCISE
OF ITS DISCRETION.


 


SECTION 2.17.                         INCREASED COSTS.


 


(A)                                  IF ANY CHANGE IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT THAT IS NOT OTHERWISE INCLUDED
IN THE DETERMINATION OF THE ADJUSTED LIBO RATE HEREUNDER AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT
ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE) OR THE ISSUING
BANK; OR

 

35

--------------------------------------------------------------------------------


 

(II)                                  IMPOSE ON ANY LENDER OR ON THE ISSUING
BANK OR THE EURODOLLAR INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS
AGREEMENT OR ANY EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
ANY PARTICIPATION THEREIN;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice (in
reasonable detail) from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five Business Days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 


(B)                                 IF ANY LENDER OR THE ISSUING BANK SHALL HAVE
DETERMINED THAT ON OR AFTER THE DATE OF THIS AGREEMENT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL (OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION) AS A CONSEQUENCE OF ITS
OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S PARENT CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES OR THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION WITH RESPECT TO
CAPITAL ADEQUACY) THEN, FROM TIME TO TIME, WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT BY THE BORROWER OF WRITTEN DEMAND BY SUCH LENDER (WITH A COPY THEREOF TO
THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR
THE ISSUING BANK’S PARENT CORPORATION FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER OR THE ISSUING
BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION, AS
THE CASE MAY BE, SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION 2.17 SHALL BE
DELIVERED TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AND SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY ANY SUCH LENDER OR
THE ISSUING BANK, AS THE CASE MAY BE, SUCH AMOUNT OR AMOUNTS WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 2.17 SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND
SUCH COMPENSATION.


 


SECTION 2.18.                         FUNDING INDEMNITY.  IN THE EVENT OF
(A) THE PAYMENT OF ANY PRINCIPAL OF A EURODOLLAR LOAN OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OR CONTINUATION OF A EURODOLLAR LOAN OTHER THAN ON
THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO OR (C) THE FAILURE BY THE
BORROWER TO BORROW, PREPAY, CONVERT OR CONTINUE ANY EURODOLLAR LOAN ON THE DATE
SPECIFIED IN ANY APPLICABLE NOTICE (REGARDLESS OF WHETHER SUCH NOTICE IS
WITHDRAWN OR REVOKED), THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE
EACH LENDER, WITHIN FIVE (5) BUSINESS DAYS AFTER

 

36

--------------------------------------------------------------------------------


 


WRITTEN DEMAND FROM SUCH LENDER, FOR ANY LOSS, COST OR EXPENSE ATTRIBUTABLE TO
SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE SHALL
BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF
ANY, OF (A) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL
AMOUNT OF SUCH EURODOLLAR LOAN IF SUCH EVENT HAD NOT OCCURRED AT THE ADJUSTED
LIBO RATE APPLICABLE TO SUCH EURODOLLAR LOAN FOR THE PERIOD FROM THE DATE OF
SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR IN
THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD
HAVE BEEN THE INTEREST PERIOD FOR SUCH EURODOLLAR LOAN) OVER (B) THE AMOUNT OF
INTEREST THAT WOULD ACCRUE ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN FOR
THE SAME PERIOD IF THE ADJUSTED LIBO RATE WERE SET ON THE DATE SUCH EURODOLLAR
LOAN WAS PREPAID OR CONVERTED OR THE DATE ON WHICH THE BORROWER FAILED TO
BORROW, CONVERT OR CONTINUE SUCH EURODOLLAR LOAN.  A CERTIFICATE AS TO ANY
ADDITIONAL AMOUNT PAYABLE UNDER THIS SECTION 2.18 SUBMITTED TO THE BORROWER BY
ANY LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.


 


SECTION 2.19.                         TAXES.


 


(A)                                  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED, THAT IF
THE BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES
FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO
THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.19) THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK (AS THE CASE MAY BE) SHALL RECEIVE AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN FIVE (5) BUSINESS
DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES
OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 2.19) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

37

--------------------------------------------------------------------------------


 


(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE CODE OR ANY TREATY TO
WHICH THE UNITED STATES IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS
AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH FOREIGN LENDER AGREES THAT IT WILL DELIVER TO THE ADMINISTRATIVE
AGENT AND THE BORROWER (OR IN THE CASE OF A PARTICIPANT, TO THE LENDER FROM
WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED), AS APPROPRIATE, TWO
(2) DULY COMPLETED COPIES OF (I) INTERNAL REVENUE SERVICE FORM W-8 ECI, OR ANY
SUCCESSOR FORM THERETO, CERTIFYING THAT THE PAYMENTS RECEIVED FROM THE BORROWER
HEREUNDER ARE EFFECTIVELY CONNECTED WITH SUCH FOREIGN LENDER’S CONDUCT OF A
TRADE OR BUSINESS IN THE UNITED STATES; OR (II) INTERNAL REVENUE SERVICE
FORM W-8 BEN, OR ANY SUCCESSOR FORM THERETO, CERTIFYING THAT SUCH FOREIGN LENDER
IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS
A PARTY WHICH REDUCES THE RATE OF WITHHOLDING TAX ON PAYMENTS OF INTEREST; OR
(III) INTERNAL REVENUE SERVICE FORM W-8 BEN, OR ANY SUCCESSOR FORM PRESCRIBED BY
THE INTERNAL REVENUE SERVICE, TOGETHER WITH A CERTIFICATE (A) ESTABLISHING THAT
THE PAYMENT TO THE FOREIGN LENDER QUALIFIES AS “PORTFOLIO INTEREST” EXEMPT FROM
U.S. WITHHOLDING TAX UNDER CODE SECTION 871(H) OR 881(C), AND (B) STATING THAT
(1) THE FOREIGN LENDER IS NOT A BANK FOR PURPOSES OF CODE SECTION 881(C)(3)(A),
OR THE OBLIGATION OF THE BORROWER HEREUNDER IS NOT, WITH RESPECT TO SUCH FOREIGN
LENDER, A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY COURSE OF ITS TRADE OR
BUSINESS, WITHIN THE MEANING OF THAT SECTION; (2) THE FOREIGN LENDER IS NOT A
10% SHAREHOLDER OF THE BORROWER WITHIN THE MEANING OF CODE SECTION 871(H)(3) OR
881(C)(3)(B); AND (3) THE FOREIGN LENDER IS NOT A CONTROLLED FOREIGN CORPORATION
THAT IS RELATED TO THE BORROWER WITHIN THE MEANING OF CODE SECTION 881(C)(3)(C);
OR (IV) SUCH OTHER INTERNAL REVENUE SERVICE FORMS AS MAY BE APPLICABLE TO THE
FOREIGN LENDER, INCLUDING FORMS W-8 IMY OR W-8 EXP.  EACH SUCH FOREIGN LENDER
SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT SUCH FORMS ON OR
BEFORE THE DATE THAT IT BECOMES A PARTY TO THIS AGREEMENT (OR IN THE CASE OF A
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH SUCH FOREIGN LENDER SHALL DELIVER SUCH FORMS
PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY
SUCH FOREIGN LENDER.  EACH SUCH FOREIGN LENDER SHALL PROMPTLY NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT AT ANY TIME THAT IT DETERMINES THAT IT IS
NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE
BORROWER (OR ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE INTERNAL REVENUE
SERVICE FOR SUCH PURPOSE).


 


SECTION 2.20.                         PAYMENTS GENERALLY; PRO RATA TREATMENT;
SHARING OF SET-OFFS.


 


(A)                                  THE BORROWER SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTIONS 2.17,
2.18 OR 2.19, OR OTHERWISE) PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE DATE WHEN
DUE, IN IMMEDIATELY AVAILABLE FUNDS, FREE AND CLEAR OF ANY DEFENSES, RIGHTS OF
SET-OFF, COUNTERCLAIM, OR WITHHOLDING OR DEDUCTION OF TAXES.  ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE, EXCEPT PAYMENTS
TO BE MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY
PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.17, 2.18 AND
2.19 AND 10.3 SHALL BE MADE

 

38

--------------------------------------------------------------------------------


 


DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT
HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY
PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE MADE PAYABLE FOR THE PERIOD
OF SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF OR INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS OR SWINGLINE LOANS THAT WOULD RESULT IN SUCH LENDER RECEIVING
PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF
ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS;
PROVIDED, THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT OR AMOUNTS DUE.  IN SUCH EVENT,
IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR
THE ISSUING BANK,

 

39

--------------------------------------------------------------------------------


 


AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


 


(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.4(C), 2.20(D),
2.21(D) OR (E) OR 10.3(D), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION
(NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER
RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY
SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED
OBLIGATIONS ARE FULLY PAID.


 


(F)                                    IF A BUSINESS SWEEP ACCOUNT AGREEMENT IS
IN EFFECT, PAYMENT OF SWINGLINE ADVANCES SHALL ALSO BE MADE IN ACCORDANCE WITH
THE TERMS OF THE BUSINESS SWEEP ACCOUNT AGREEMENT.


 


SECTION 2.21.                         LETTERS OF CREDIT.


 


(A)                                  DURING THE AVAILABILITY PERIOD, THE ISSUING
BANK, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER LENDERS PURSUANT TO
SECTION 2.21(D), AGREES TO ISSUE, AT THE REQUEST OF THE BORROWER, LETTERS OF
CREDIT FOR THE ACCOUNT OF THE BORROWER ON THE TERMS AND CONDITIONS HEREINAFTER
SET FORTH; PROVIDED, THAT (I) EACH LETTER OF CREDIT SHALL EXPIRE ON THE EARLIER
OF (A) THE DATE ONE YEAR AFTER THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT (OR
IN THE CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (B) THE DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE
REVOLVING COMMITMENT TERMINATION DATE; (II) EACH LETTER OF CREDIT SHALL BE IN A
STATED AMOUNT OF AT LEAST $20,000; AND (III) THE BORROWER MAY NOT REQUEST ANY
LETTER OF CREDIT, IF, AFTER GIVING EFFECT TO SUCH ISSUANCE (A) THE AGGREGATE LC
EXPOSURE WOULD EXCEED THE LC COMMITMENT OR (B) THE AGGREGATE REVOLVING CREDIT
EXPOSURE OF ALL LENDERS WOULD EXCEED THE AGGREGATE REVOLVING COMMITMENT AMOUNT. 
EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES TO, PURCHASE FROM THE ISSUING BANK WITHOUT RECOURSE A PARTICIPATION IN
EACH LETTER OF CREDIT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT (I) ON THE CLOSING DATE
WITH RESPECT TO ALL EXISTING LETTERS OF CREDIT AND (II) ON THE DATE OF ISSUANCE
WITH RESPECT TO ALL OTHER LETTERS OF CREDIT.  EACH ISSUANCE OF A LETTER OF
CREDIT SHALL BE DEEMED TO UTILIZE THE REVOLVING COMMITMENT OF EACH LENDER BY AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH PARTICIPATION.


 


(B)                                 TO REQUEST THE ISSUANCE OF A LETTER OF
CREDIT (OR ANY AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF
CREDIT), THE BORROWER SHALL GIVE THE ISSUING BANK AND THE ADMINISTRATIVE AGENT
IRREVOCABLE WRITTEN NOTICE AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF SUCH ISSUANCE SPECIFYING THE DATE (WHICH SHALL BE A BUSINESS
DAY) SUCH LETTER OF CREDIT IS TO BE ISSUED (OR AMENDED, EXTENDED OR RENEWED, AS
THE CASE MAY BE), THE EXPIRATION DATE OF SUCH LETTER OF CREDIT, THE AMOUNT OF
SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH
OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH
LETTER OF CREDIT.  IN ADDITION TO THE SATISFACTION OF THE CONDITIONS IN
ARTICLE III, THE ISSUANCE OF SUCH LETTER OF CREDIT (OR ANY AMENDMENT WHICH
INCREASES THE AMOUNT OF SUCH LETTER OF CREDIT) WILL BE SUBJECT TO THE FURTHER
CONDITIONS THAT SUCH LETTER OF CREDIT SHALL BE IN SUCH FORM

 

40

--------------------------------------------------------------------------------


 


AND CONTAIN SUCH TERMS AS THE ISSUING BANK SHALL APPROVE AND THAT THE BORROWER
SHALL HAVE EXECUTED AND DELIVERED ANY ADDITIONAL APPLICATIONS, AGREEMENTS AND
INSTRUMENTS RELATING TO SUCH LETTER OF CREDIT AS THE ISSUING BANK SHALL
REASONABLY REQUIRE; PROVIDED, THAT IN THE EVENT OF ANY CONFLICT BETWEEN SUCH
APPLICATIONS, AGREEMENTS OR INSTRUMENTS AND THIS AGREEMENT, THE TERMS OF THIS
AGREEMENT SHALL CONTROL.


 


(C)                                  AT LEAST TWO BUSINESS DAYS PRIOR TO THE
ISSUANCE OF ANY LETTER OF CREDIT, THE ISSUING BANK WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS RECEIVED SUCH NOTICE AND IF NOT, THE ISSUING BANK WILL PROVIDE THE
ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE ISSUING BANK HAS RECEIVED
NOTICE FROM THE ADMINISTRATIVE AGENT ON OR BEFORE THE BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE THE ISSUING BANK IS TO ISSUE THE REQUESTED LETTER OF CREDIT
(1) DIRECTING THE ISSUING BANK NOT TO ISSUE THE LETTER OF CREDIT BECAUSE SUCH
ISSUANCE IS NOT THEN PERMITTED HEREUNDER BECAUSE OF THE LIMITATIONS SET FORTH IN
SECTION 2.21(A) OR THAT ONE OR MORE CONDITIONS SPECIFIED IN ARTICLE III ARE NOT
THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE ISSUING
BANK SHALL, ON THE REQUESTED DATE, ISSUE SUCH LETTER OF CREDIT IN ACCORDANCE
WITH THE ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS PRACTICES.


 


(D)                                 THE ISSUING BANK SHALL EXAMINE ALL DOCUMENTS
PURPORTING TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT PROMPTLY
FOLLOWING ITS RECEIPT THEREOF.  THE ISSUING BANK SHALL NOTIFY THE BORROWER AND
THE ADMINISTRATIVE AGENT OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE A LC DISBURSEMENT THEREUNDER; PROVIDED, THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO SUCH LC
DISBURSEMENT.  THE BORROWER SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED
TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENTS PAID BY THE ISSUING BANK
IN RESPECT OF SUCH DRAWING, WITHOUT PRESENTMENT, DEMAND OR OTHER FORMALITIES OF
ANY KIND.  UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M. (NEW YORK TIME) ON THE BUSINESS DAY
IMMEDIATELY PRIOR TO THE DATE ON WHICH SUCH DRAWING IS HONORED THAT THE BORROWER
INTENDS TO REIMBURSE THE ISSUING BANK FOR THE AMOUNT OF SUCH DRAWING IN FUNDS
OTHER THAN FROM THE PROCEEDS OF REVOLVING LOANS, THE BORROWER SHALL BE DEEMED TO
HAVE TIMELY GIVEN A NOTICE OF REVOLVING BORROWING TO THE ADMINISTRATIVE AGENT
REQUESTING THE LENDERS TO MAKE A BASE RATE BORROWING ON THE DATE ON WHICH SUCH
DRAWING IS HONORED IN AN EXACT AMOUNT DUE TO THE ISSUING BANK; PROVIDED, THAT
FOR PURPOSES SOLELY OF SUCH BORROWING, THE CONDITIONS PRECEDENTS SET FORTH IN
SECTION 3.2 HEREOF SHALL NOT BE APPLICABLE.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE LENDERS OF SUCH BORROWING IN ACCORDANCE WITH SECTION 2.3, AND EACH
LENDER SHALL MAKE THE PROCEEDS OF ITS BASE RATE LOAN INCLUDED IN SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK IN
ACCORDANCE WITH SECTION 2.5.  THE PROCEEDS OF SUCH BORROWING SHALL BE APPLIED
DIRECTLY BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR SUCH LC
DISBURSEMENT.


 


(E)                                  IF FOR ANY REASON A BASE RATE BORROWING MAY
NOT BE (AS DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS
NOT, MADE IN ACCORDANCE WITH THE FOREGOING PROVISIONS, THEN EACH LENDER (OTHER
THAN THE ISSUING BANK) SHALL BE OBLIGATED TO FUND THE PARTICIPATION THAT SUCH
LENDER PURCHASED PURSUANT TO SUBSECTION (A) IN AN AMOUNT EQUAL TO ITS PRO RATA
SHARE OF SUCH LC DISBURSEMENT ON AND AS OF THE DATE WHICH SUCH BASE RATE
BORROWING SHOULD HAVE OCCURRED.  EACH LENDER’S OBLIGATION TO FUND ITS
PARTICIPATION SHALL BE ABSOLUTE AND

 

41

--------------------------------------------------------------------------------


 


UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING WITHOUT
LIMITATION (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT
SUCH LENDER OR ANY OTHER PERSON MAY HAVE AGAINST THE ISSUING BANK OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER, (II) THE EXISTENCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE TERMINATION OF THE AGGREGATE REVOLVING COMMITMENTS, (III) ANY
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES, (IV) ANY BREACH OF THIS AGREEMENT BY THE BORROWER OR ANY
OTHER LENDER, (V) ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
(VI) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.  ON THE DATE THAT SUCH PARTICIPATION IS
REQUIRED TO BE FUNDED, EACH LENDER SHALL PROMPTLY TRANSFER, IN IMMEDIATELY
AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE ISSUING BANK.  WHENEVER, AT ANY TIME AFTER THE ISSUING BANK
HAS RECEIVED FROM ANY SUCH LENDER THE FUNDS FOR ITS PARTICIPATION IN A LC
DISBURSEMENT, THE ISSUING BANK (OR THE ADMINISTRATIVE AGENT ON ITS BEHALF)
RECEIVES ANY PAYMENT ON ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR THE ISSUING
BANK, AS THE CASE MAY BE, WILL DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF
SUCH PAYMENT; PROVIDED, THAT IF SUCH PAYMENT IS REQUIRED TO BE RETURNED FOR ANY
REASON TO THE BORROWER OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR
SIMILAR OFFICIAL IN ANY BANKRUPTCY PROCEEDING, SUCH LENDER WILL RETURN TO THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK ANY PORTION THEREOF PREVIOUSLY
DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING BANK TO IT.


 


(F)                                    TO THE EXTENT THAT ANY LENDER SHALL FAIL
TO PAY ANY AMOUNT REQUIRED TO BE PAID PURSUANT TO PARAGRAPH (D) BELOW ON THE DUE
DATE THEREFOR, SUCH LENDER SHALL PAY INTEREST TO THE ISSUING BANK (THROUGH THE
ADMINISTRATIVE AGENT) ON SUCH AMOUNT FROM SUCH DUE DATE TO THE DATE SUCH PAYMENT
IS MADE AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE; PROVIDED, THAT IF
SUCH LENDER SHALL FAIL TO MAKE SUCH PAYMENT TO THE ISSUING BANK WITHIN THREE
(3) BUSINESS DAYS OF SUCH DUE DATE, THEN, RETROACTIVELY TO THE DUE DATE, SUCH
LENDER SHALL BE OBLIGATED TO PAY INTEREST ON SUCH AMOUNT AT THE RATE SET FORTH
IN SECTION 2.12(C).


 


(G)                                 IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT
WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR
THE BENEFIT OF THE ISSUING BANK AND THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE
LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID FEES THEREON; PROVIDED,
THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE
IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
DEMAND OR NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH
RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (G) OR (H) OF SECTION 8.1.  SUCH
DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  BORROWER AGREES TO EXECUTE
ANY DOCUMENTS AND/OR CERTIFICATES TO EFFECTUATE THE INTENT OF THIS PARAGRAPH. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST AND PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAD NOT BEEN REIMBURSED AND TO THE EXTENT SO APPLIED, SHALL BE HELD FOR
THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC
EXPOSURE AT SUCH TIME OR, IF THE MATURITY

 

42

--------------------------------------------------------------------------------


 


OF THE LOANS HAS BEEN ACCELERATED, WITH THE CONSENT OF THE REQUIRED LENDERS, BE
APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF
CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT,
SUCH AMOUNT (TO THE EXTENT NOT SO APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.


 


(H)                                 PROMPTLY FOLLOWING THE END OF EACH CALENDAR
QUARTER, THE ISSUING BANK SHALL DELIVER (THROUGH THE ADMINISTRATIVE AGENT) TO
EACH LENDER AND THE BORROWER A REPORT DESCRIBING THE AGGREGATE LETTERS OF CREDIT
OUTSTANDING AT THE END OF SUCH FISCAL QUARTER.  UPON THE REQUEST OF ANY LENDER
FROM TIME TO TIME, THE ISSUING BANK SHALL DELIVER TO SUCH LENDER ANY OTHER
INFORMATION REASONABLY REQUESTED BY SUCH LENDER WITH RESPECT TO EACH LETTER OF
CREDIT THEN OUTSTANDING.


 


(I)                                     THE BORROWER’S OBLIGATION TO REIMBURSE
LC DISBURSEMENTS HEREUNDER SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND
SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER
ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF ANY OF THE FOLLOWING
CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF ANY LETTER OF CREDIT OR THIS AGREEMENT;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SET-OFF,
DEFENSE OR OTHER RIGHT WHICH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE
BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY OR ANY TRANSFEREE OF ANY
LETTER OF CREDIT (OR ANY PERSONS OR ENTITIES FOR WHOM ANY SUCH BENEFICIARY OR
TRANSFEREE MAY BE ACTING), ANY LENDER (INCLUDING THE ISSUING BANK) OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT OR THE LETTER OF CREDIT OR ANY
DOCUMENT RELATED HERETO OR THERETO OR ANY UNRELATED TRANSACTION;

 

(III)                               ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER
A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR
ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)                              PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT TO THE ISSUING BANK
THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(V)                                 ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION 2.21, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF,
OR PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER; OR

 

(VI)                              THE EXISTENCE OF A DEFAULT OR AN EVENT OF
DEFAULT.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission,

 

43

--------------------------------------------------------------------------------


 

interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any actual direct
damages (as opposed to special, indirect (including claims for lost profits or
other consequential damages), or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 


(J)                                     EACH LETTER OF CREDIT SHALL BE SUBJECT
TO THE UNIFORM CUSTOMS AND PRACTICES FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME, AND, TO THE EXTENT NOT INCONSISTENT THEREWITH, THE
GOVERNING LAW OF THIS AGREEMENT SET FORTH IN SECTION 10.5.


 


SECTION 2.22.                         INCREASE OF COMMITMENTS; ADDITIONAL
LENDERS.


 


(A)                                  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, FROM TIME TO TIME AFTER THE CLOSING DATE, BORROWER MAY, UPON
AT LEAST 30 DAYS’ WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY
PROVIDE A COPY OF SUCH NOTICE TO EACH LENDER), PROPOSE TO INCREASE THE AGGREGATE
COMMITMENTS BY AN AMOUNT NOT TO EXCEED $50,000,000 (THE AMOUNT OF ANY SUCH
INCREASE, THE “ADDITIONAL COMMITMENT AMOUNT”).  EACH LENDER SHALL HAVE THE RIGHT
FOR A PERIOD OF 15 DAYS FOLLOWING RECEIPT OF SUCH NOTICE, TO ELECT BY WRITTEN
NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT TO INCREASE ITS REVOLVING
COMMITMENT BY A PRINCIPAL AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE ADDITIONAL
COMMITMENT AMOUNT.  NO LENDER (OR ANY SUCCESSOR THERETO) SHALL HAVE ANY
OBLIGATION TO INCREASE ITS REVOLVING COMMITMENT OR ITS OTHER OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY DECISION BY A LENDER TO
INCREASE ITS REVOLVING COMMITMENT SHALL BE MADE IN ITS SOLE DISCRETION
INDEPENDENTLY FROM ANY OTHER LENDER.


 


(B)                                 IF ANY LENDER SHALL NOT ELECT TO INCREASE
ITS REVOLVING COMMITMENT PURSUANT TO SUBSECTION (A) OF THIS SECTION 2.22, THE
BORROWER MAY DESIGNATE ANOTHER BANK OR OTHER FINANCIAL INSTITUTION (WHICH MAY
BE, BUT NEED NOT BE, ONE OR MORE OF THE EXISTING LENDERS) WHICH AT THE TIME
AGREES TO, IN THE CASE OF ANY SUCH PERSON THAT IS AN EXISTING LENDER, INCREASE
ITS REVOLVING COMMITMENT AND IN THE CASE OF ANY OTHER SUCH PERSON (AN
“ADDITIONAL LENDER”), BECOME A PARTY TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT
ANY NEW BANK OR FINANCIAL INSTITUTION MUST BE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, WHICH ACCEPTANCE WILL NOT BE UNREASONABLY

 

44

--------------------------------------------------------------------------------


 


WITHHELD OR DELAYED.  THE SUM OF THE INCREASES IN THE REVOLVING COMMITMENTS OF
THE EXISTING LENDERS PURSUANT TO THIS SUBSECTION (B) PLUS THE REVOLVING
COMMITMENTS OF THE ADDITIONAL LENDERS SHALL NOT IN THE AGGREGATE EXCEED THE
UNSUBSCRIBED AMOUNT OF THE ADDITIONAL COMMITMENT AMOUNT.


 

(c)                                  An increase in the aggregate amount of the
Revolving Commitments pursuant to this Section 2.22 shall become effective upon
the receipt by the Administrative Agent of an supplement or joinder in form and
substance satisfactory to the Administrative Agent executed by the Borrower and
by each Additional Lender and by each other Lender whose Revolving Commitment is
to be increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Notes evidencing such increase in the Commitments, and such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the increase in the Revolving Commitments and such opinions of counsel for the
Borrower with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.


 


(D)                                 UPON THE ACCEPTANCE OF ANY SUCH AGREEMENT BY
THE ADMINISTRATIVE AGENT, THE AGGREGATE REVOLVING COMMITMENT AMOUNT SHALL
AUTOMATICALLY BE INCREASED BY THE AMOUNT OF THE REVOLVING COMMITMENTS ADDED
THROUGH SUCH AGREEMENT AND SCHEDULE II SHALL AUTOMATICALLY BE DEEMED AMENDED TO
REFLECT THE REVOLVING COMMITMENTS OF ALL LENDERS AFTER GIVING EFFECT TO THE
ADDITION OF SUCH REVOLVING COMMITMENTS.

 

(e)                                  Upon any increase in the aggregate amount
of the Revolving Commitments pursuant to this Section 2.22 that is not pro rata
among all Lenders, (x) within five Business Days, in the case of any Base Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Loans then outstanding, the
Borrower shall prepay such Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article III,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Loans are held by the Lenders in proportion to
their respective Commitments after giving effect to such increase and (y)
effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted automatically
such that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.


 


SECTION 2.23.                         EXTENSION OF REVOLVING COMMITMENT
TERMINATION DATE.  THE REVOLVING CREDIT TERMINATION DATE SHALL BE EXTENDED TO
JULY 18, 2010 IF (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
(II) EITHER (A) THE HOLDERS OF THE CONVERTIBLE NOTES WAIVE OR POSTPONE ALL PUT
OPTIONS AND SIMILAR RIGHTS TO REQUIRE REDEMPTION OF THE CONVERTIBLE NOTES UNTIL
A DATE NO EARLIER THAN JANUARY 18, 2011, AND THE BORROWER DELIVERS EVIDENCE
THEREOF REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OR (B) THE PARENT
AND THE BORROWER ENTER INTO AN AMENDMENT TO THIS AGREEMENT, ADDING A NEGATIVE
COVENANT TO ARTICLE 7 TO THE EFFECT THAT THE PARENT AND THE BORROWER WILL NOT
REDEEM THE CONVERTIBLE NOTES PRIOR TO JANUARY 18, 2011 EXCEPT SOLELY THROUGH THE
ISSUANCE OF COMMON STOCK OF THE PARENT (SUCH COVENANT TO SURVIVE THE TERMINATION
OF THE CREDIT AGREEMENT), SUCH COVENANT, AMENDMENT AND CONDITIONS THERETO TO BE
IN

 

45

--------------------------------------------------------------------------------


 


FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT IF THE
EVENTS SET FORTH IN CLAUSE (I) AND (II) ABOVE HAVE OCCURRED, THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE LENDERS.


 


ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 


SECTION 3.1.                                CONDITIONS TO EFFECTIVENESS. THE
OBLIGATIONS OF THE LENDERS (INCLUDING THE SWINGLINE LENDER) TO MAKE LOANS AND
THE OBLIGATION OF THE ISSUING BANK TO ISSUE ANY LETTER OF CREDIT HEREUNDER SHALL
NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 10.2).


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING
DATE, INCLUDING REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT) REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER
HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT AND UNDER ANY AGREEMENT IN CONNECTION
HEREWITH OR THEREWITH WITH THE ADMINISTRATIVE AGENT OR SUNTRUST CAPITAL
MARKETS, INC., AS ARRANGER.


 


(B)                                 THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED THE FOLLOWING:


 

(I)                                     A COUNTERPART OF THIS AGREEMENT SIGNED
BY OR ON BEHALF OF EACH PARTY HERETO OR WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT;

 

(II)                                  DULY EXECUTED REVOLVING CREDIT NOTES
PAYABLE TO SUCH LENDER AND THE SWINGLINE NOTE PAYABLE TO THE SWINGLINE LENDER;

 

(III)                               THE SUBSIDIARY GUARANTY AGREEMENT DULY
EXECUTED BY EACH SUBSIDIARY OF THE BORROWER, OTHER THAN (A) SUBSIDIARIES THAT
ARE NOT MATERIAL SUBSIDIARIES OF THE BORROWER, SO LONG AS THE SUBSIDIARIES
EXECUTING THE SUBSIDIARY GUARANTY AGREEMENT COLLECTIVELY MEET THE AGGREGATE
SUBSIDIARY THRESHOLD AND (B) ANY DIRECT OR INDIRECT SUBSIDIARY OF THE BORROWER
ORGANIZED IN A JURISDICTION OUTSIDE THE UNITED STATES WHERE THE GUARANTEE OF THE
OBLIGATIONS BY SUCH SUBSIDIARY WOULD RESULT IN ADVERSE U.S. FEDERAL INCOME TAX
CONSEQUENCES TO THE PARENT OR THE BORROWER.

 

(IV)                              THE PARENT GUARANTY AGREEMENT DULY EXECUTED BY
THE PARENT;

 

(V)                                 THE SECURITY AGREEMENT DULY EXECUTED BY EACH
LOAN PARTY, TOGETHER WITH (A) UCC FINANCING STATEMENTS AND OTHER APPLICABLE
DOCUMENTS UNDER THE LAWS OF THE JURISDICTIONS WITH RESPECT TO THE PERFECTION OF
THE LIENS GRANTED UNDER THE SECURITY AGREEMENT, AS REQUESTED BY THE
ADMINISTRATIVE AGENT IN ORDER TO PERFECT SUCH LIENS, DULY EXECUTED BY THE LOAN
PARTIES, (B) COPIES OF FAVORABLE UCC, TAX, JUDGMENT AND FIXTURE LIEN

 

46

--------------------------------------------------------------------------------


 

SEARCH REPORTS IN ALL NECESSARY OR APPROPRIATE JURISDICTIONS AND UNDER ALL LEGAL
AND TRADE NAMES OF THE LOAN PARTIES REQUESTED BY THE LENDERS, INDICATING THAT
THERE ARE NO PRIOR LIENS ON ANY OF THE COLLATERAL OTHER THAN PERMITTED
ENCUMBRANCES, (C) A PERFECTION CERTIFICATE DULY COMPLETED AND EXECUTED BY THE
BORROWER, (D) DULY EXECUTED COPYRIGHT SECURITY AGREEMENTS, PATENT SECURITY
AGREEMENTS AND TRADEMARK SECURITY AGREEMENTS, IF APPLICABLE, (E) A CERTIFIED
COPY OF ALL LEASES OF REAL ESTATE LEASED IN OGDEN, UTAH, JACKSONVILLE, FLORIDA,
SUMMERVILLE, SOUTH CAROLINA, AND CHOCTAW, MISSISSIPPI, AND (F) LANDLORD WAIVERS
WITH RESPECT TO THE REAL ESTATE LEASED IN OGDEN, UTAH, JACKSONVILLE, FLORIDA,
AND SUMMERVILLE, SOUTH CAROLINA, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(VI)                              DULY EXECUTED CONTROL ACCOUNT AGREEMENTS WITH
EACH BANK THAT MAINTAINS DEPOSIT ACCOUNTS ON BEHALF, AND EACH SECURITIES
INTERMEDIARY THAT MAINTAINS INVESTMENT ACCOUNTS, ON BEHALF OF ANY LOAN PARTY ON
THE CLOSING DATE;

 

(VII)                           DULY EXECUTED PLEDGE AGREEMENTS, PURSUANT TO
WHICH 100% OF THE CAPITAL STOCK OF THE BORROWER AND ALL OF ITS SUBSIDIARIES (BUT
LIMITED TO 65% OF THE VOTING CAPITAL STOCK AND 100% OF THE NON-VOTING CAPITAL
STOCK FOR ANY NON-U.S. SUBSIDIARY) SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH (A) ORIGINAL STOCK CERTIFICATES EVIDENCING THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT
TO THE PLEDGE AGREEMENTS, AND (B) STOCK POWERS OR OTHER APPROPRIATE INSTRUMENTS
OF TRANSFER EXECUTED IN BLANK;

 

(VIII)                        THE DULY EXECUTED MORTGAGES COVERING ALL OWNED
REAL ESTATE (EXCEPT THE GOOSE CREEK FACILITY), AND DULY EXECUTED COUNTERPARTS OF
THE OTHER REAL ESTATE DOCUMENTS TOGETHER WITH: (A) TITLE INSURANCE POLICIES FOR
ALL OWNED REAL ESTATE (WITH NO EXCEPTION FOR SURVEY), SATISFACTORY IN FORM AND
SUBSTANCE TO ADMINISTRATIVE AGENT; AND (B) EVIDENCE THAT COUNTERPARTS OF SUCH
MORTGAGES HAVE BEEN RECORDED IN ALL PLACES TO THE EXTENT NECESSARY OR DESIRABLE,
IN THE JUDGMENT OF ADMINISTRATIVE AGENT, TO CREATE A VALID AND ENFORCEABLE FIRST
PRIORITY LIEN (SUBJECT TO PERMITTED ENCUMBRANCES) ON EACH SUCH MORTGAGED
PROPERTY IN FAVOR OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF AND LENDERS
(OR IN FAVOR OF SUCH OTHER TRUSTEE AS MAY BE REQUIRED OR DESIRED UNDER LOCAL
LAW);

 

(IX)                                SATISFACTORY FIELD EXAMINATIONS OF ALL
ACCOUNTS AND INVENTORY AND OTHER PERSONAL PROPERTY REQUESTED BY THE
ADMINISTRATIVE AGENT, IN EACH CASE COMPLETED BY AUDITORS AND APPRAISERS SELECTED
BY THE ADMINISTRATIVE AGENT;

 

(X)                                   ENVIRONMENTAL DATABASE SEARCH REPORTS ON
ALL MORTGAGED PROPERTIES, DATED NO MORE THAN 6 MONTHS PRIOR TO THE CLOSING DATE,
AND THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED WITH THE CONTENTS
THEREOF;

 

(XI)                                COPIES OF DULY EXECUTED PAYOFF LETTERS, IN
FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, EXECUTED BY EACH OF THE
EXISTING LENDERS OR THE AGENT THEREOF, TOGETHER WITH (A) UCC OR OTHER
APPROPRIATE TERMINATION STATEMENTS, OR AUTHORIZATION TO FILE SUCH UCC
TERMINATION STATEMENTS, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE
AGENT, RELEASING ALL LIENS OF THE EXISTING LENDERS UPON ANY OF THE PERSONAL
PROPERTY OF THE LOAN PARTIES, (B) CANCELLATIONS AND RELEASES, IN FORM AND
SUBSTANCE SATISFACTORY TO THE

 

47

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, RELEASING ALL LIENS OF THE EXISTING LENDERS UPON ANY OF
THE REAL PROPERTY OF THE LOAN PARTIES, AND (C) ANY OTHER RELEASES, TERMINATIONS
OR OTHER DOCUMENTS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO EVIDENCE
THE PAYOFF OF INDEBTEDNESS OWED TO THE EXISTING LENDERS;

 

(XII)                             CERTIFICATES OF INSURANCE, IN FORM AND DETAIL
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, DESCRIBING IN REASONABLE DETAIL THE
TYPES AND AMOUNTS OF INSURANCE (PROPERTY AND LIABILITY) MAINTAINED BY THE
BORROWER AND ALL GUARANTORS, INCLUDING INSURANCE COVERING THE TANGIBLE
COLLATERAL OWNED OR LEASED BY THE LOAN PARTIES, IN EACH CASE NAMING THE
ADMINISTRATIVE AGENT AS LOSS PAYEE OR ADDITIONAL INSURED, AS THE CASE MAY BE,
TOGETHER WITH A LENDER’S LOSS PAYABLE ENDORSEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(XIII)                          A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF EACH LOAN PARTY IN THE FORM OF EXHIBIT 3.01(B)(XIII), ATTACHING AND
CERTIFYING COPIES OF ITS BYLAWS AND OF THE RESOLUTIONS OF ITS BOARDS OF
DIRECTORS, OR PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY AGREEMENT, OR
COMPARABLE ORGANIZATIONAL DOCUMENTS AND AUTHORIZATIONS, AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
AND CERTIFYING THE NAME, TITLE AND TRUE SIGNATURE OF EACH OFFICER OF SUCH LOAN
PARTY EXECUTING THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(XIV)                         CERTIFIED COPIES OF THE ARTICLES OR CERTIFICATE OF
INCORPORATION, CERTIFICATE OF ORGANIZATION OR LIMITED PARTNERSHIP, OR OTHER
REGISTERED ORGANIZATIONAL DOCUMENTS OF EACH LOAN PARTY, TOGETHER WITH
CERTIFICATES OF GOOD STANDING OR EXISTENCE, AS MAY BE AVAILABLE FROM THE
SECRETARY OF STATE OF THE JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND
EACH OTHER JURISDICTION WHERE SUCH LOAN PARTY IS REQUIRED TO BE QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION;

 

(XV)                            A FAVORABLE WRITTEN OPINION OF COUNSEL TO THE
LOAN PARTIES, INCLUDING OPINIONS IN RESPECT OF THE LAWS OF EACH STATE WHERE SUCH
ENTITIES WERE ORGANIZED, WHERE ANY REAL PROPERTY COLLATERAL IS LOCATED, AND OF
EACH COUNTRY WHERE THE CAPITAL STOCK OF ANY NON-U.S. SUBSIDIARY IS BEING
PLEDGED, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, AND
COVERING SUCH MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREIN AS THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS SHALL REASONABLY REQUEST;

 

(XVI)                         A CERTIFICATE IN THE FORM OF EXHIBIT 3.01(B)(XVI),
DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE OFFICER, CERTIFYING THAT (X)
NO DEFAULT OR EVENT OF DEFAULT EXISTS, (Y) ALL REPRESENTATIONS AND WARRANTIES OF
EACH LOAN PARTY SET FORTH IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT AND (Z)
SINCE THE DATE OF THE FINANCIAL STATEMENTS OF THE BORROWER DESCRIBED IN
SECTION 4.4, THERE SHALL HAVE BEEN NO CHANGE WHICH HAS HAD OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(XVII)                      CERTIFIED COPIES OF ALL CONSENTS, APPROVALS,
AUTHORIZATIONS, REGISTRATIONS AND FILINGS AND ORDERS REQUIRED OR ADVISABLE TO BE
MADE OR OBTAINED UNDER ANY REQUIREMENT OF LAW, OR BY ANY CONTRACTUAL OBLIGATION
OF EACH LOAN PARTY, IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE,
VALIDITY AND ENFORCEABILITY OF THE LOAN DOCUMENTS OR

 

48

--------------------------------------------------------------------------------


 

ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, AND SUCH CONSENTS, APPROVALS,
AUTHORIZATIONS, REGISTRATIONS, FILINGS AND ORDERS SHALL BE IN FULL FORCE AND
EFFECT AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED, AND NO
INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL AUTHORITY REGARDING THE CREDIT
FACILITY OR ANY TRANSACTION BEING FINANCED WITH THE PROCEEDS THEREOF SHALL BE
ONGOING;

 

(XVIII)                   COPIES OF (A) THE INTERNALLY PREPARED QUARTERLY
FINANCIAL STATEMENTS OF THE PARENT AND ITS SUBSIDIARIES ON A CONSOLIDATED AND
CONSOLIDATING BASIS FOR THE FISCAL QUARTER ENDING ON MARCH 31, 2005, AND (B) THE
AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING FINANCIAL STATEMENTS FOR THE
PARENT AND ITS SUBSIDIARIES FOR THE FISCAL YEARS ENDING DECEMBER 31, 2002, 2003
AND 2004;

 

(XIX)                           A DULY COMPLETED AND EXECUTED CERTIFICATE OF THE
TYPE DESCRIBED IN SECTION 5.1(F) INCLUDING CALCULATIONS OF THE FINANCIAL
COVENANTS SET FORTH IN ARTICLE VI HEREOF AS OF MARCH 31, 2005; AND

 

(XX)                              CERTIFIED COPIES OF ALL AGREEMENTS, INDENTURES
OR NOTES GOVERNING THE TERMS OF ANY MATERIAL INDEBTEDNESS AND ALL OTHER MATERIAL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS TO WHICH ANY LOAN PARTY OR ANY OF ITS
ASSETS ARE BOUND.

 


SECTION 3.2.                                EACH CREDIT EVENT.  THE OBLIGATION
OF EACH LENDER TO MAKE A LOAN ON THE OCCASION OF ANY BORROWING AND OF THE
ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT IS SUBJECT TO
THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)                                  AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST;


 


(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, ALL REPRESENTATIONS AND WARRANTIES OF EACH
LOAN PARTY SET FORTH IN THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF
ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF SUCH LETTER OF CREDIT, IN EACH CASE
BEFORE AND AFTER GIVING EFFECT THERETO;


 


(C)                                  SINCE THE DATE OF THE FINANCIAL STATEMENTS
OF THE PARENT DESCRIBED IN SECTION 4.4, THERE SHALL HAVE BEEN NO CHANGE WHICH
HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D)                                 THE BORROWER SHALL HAVE DELIVERED THE
REQUIRED NOTICE OF BORROWING; AND


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS, CERTIFICATES, INFORMATION OR LEGAL OPINIONS AS
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, ALL IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS.

 

49

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

 


SECTION 3.3.                                DELIVERY OF DOCUMENTS.  ALL OF THE
LOAN DOCUMENTS, CERTIFICATES, LEGAL OPINIONS AND OTHER DOCUMENTS AND PAPERS
REFERRED TO IN THIS ARTICLE III, UNLESS OTHERWISE SPECIFIED, SHALL BE DELIVERED
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH OF THE LENDERS AND, EXCEPT
FOR THE NOTES, IN SUFFICIENT COUNTERPARTS OR COPIES FOR EACH OF THE LENDERS AND
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY IN ALL RESPECTS TO THE
ADMINISTRATIVE AGENT.


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

The Parent and the Borrower each represent and warrant to the Administrative
Agent and each Lender as follows:

 


SECTION 4.1.                                EXISTENCE; POWER.  THE PARENT, THE
BORROWER AND EACH OF THEIR SUBSIDIARIES (I) IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING AS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) HAS ALL REQUISITE
POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, AND (III) IS DULY
QUALIFIED TO DO BUSINESS, AND IS IN GOOD STANDING, IN EACH JURISDICTION WHERE
SUCH QUALIFICATION IS REQUIRED, EXCEPT WHERE A FAILURE TO BE SO QUALIFIED WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 4.2.                                ORGANIZATIONAL POWER;
AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY ARE WITHIN SUCH LOAN PARTY’S
ORGANIZATIONAL POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ORGANIZATIONAL, AND IF REQUIRED, SHAREHOLDER, PARTNER OR MEMBER, ACTION.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF THE PARENT AND THE
BORROWER, AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY
IS A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY, WILL CONSTITUTE,
VALID AND BINDING OBLIGATIONS OF THE PARENT, THE BORROWER OR SUCH LOAN PARTY (AS
THE CASE MAY BE), ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


SECTION 4.3.                                GOVERNMENTAL APPROVALS; NO
CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE PARENT AND
THE BORROWER OF THIS AGREEMENT, AND BY EACH LOAN PARTY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH, OR ANY ACTION BY, ANY GOVERNMENTAL AUTHORITY,
EXCEPT THOSE AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT,
(B) WILL NOT VIOLATE ANY REQUIREMENTS OF LAW APPLICABLE TO THE PARENT OR ANY OF
ITS SUBSIDIARIES OR ANY JUDGMENT, ORDER OR RULING OF ANY GOVERNMENTAL AUTHORITY,
(C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY INDENTURE, MATERIAL
AGREEMENT OR OTHER MATERIAL INSTRUMENT BINDING ON THE PARENT OR ANY OF ITS
SUBSIDIARIES OR ANY OF ITS ASSETS OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE
ANY PAYMENT TO BE MADE BY THE PARENT OR THE BORROWER OR ANY OF ITS SUBSIDIARIES
AND (D) WILL NOT RESULT IN THE

 

50

--------------------------------------------------------------------------------


 


CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE PARENT OR ANY OF ITS
SUBSIDIARIES, EXCEPT LIENS (IF ANY) CREATED UNDER THE LOAN DOCUMENTS.


 


SECTION 4.4.                                FINANCIAL STATEMENTS.  THE PARENT
AND THE BORROWER HAVE FURNISHED TO EACH LENDER (I) THE AUDITED CONSOLIDATED AND
UNAUDITED CONSOLIDATING BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS OF
DECEMBER 31, 2004 AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF
INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED
PREPARED BY KPMG LLP AND (II) THE UNAUDITED CONSOLIDATED AND CONSOLIDATING
BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS OF MARCH 31, 2005, AND THE
RELATED UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH
FLOWS FOR THE FISCAL QUARTER AND YEAR-TO-DATE PERIOD THEN ENDING, CERTIFIED BY A
RESPONSIBLE OFFICER.  SUCH FINANCIAL STATEMENTS FAIRLY PRESENT THE CONSOLIDATED
AND CONSOLIDATING FINANCIAL CONDITION OF THE PARENT AND ITS SUBSIDIARIES AS OF
SUCH DATES AND THE CONSOLIDATED AND CONSOLIDATING RESULTS OF OPERATIONS FOR SUCH
PERIODS IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO YEAR END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED
TO IN CLAUSE (II). SINCE DECEMBER 31, 2004, THERE HAVE BEEN NO CHANGES WITH
RESPECT TO THE PARENT AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR THE BORROWER AND
ITS SUBSIDIARIES TAKEN AS A WHOLE, IN EACH CASE WHICH HAVE HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE, SINGLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT.


 


SECTION 4.5.                                LITIGATION AND ENVIRONMENTAL
MATTERS.


 


(A)                                  OTHER THAN LITIGATION, INVESTIGATIONS OR
PROCEEDINGS DISCLOSED IN ANY PUBLIC SECURITIES AND EXCHANGE COMMISSION FILINGS
BY UIC PRIOR TO THE CLOSING DATE, NO LITIGATION, INVESTIGATION OR PROCEEDING OF
OR BEFORE ANY ARBITRATORS OR GOVERNMENTAL AUTHORITIES IS PENDING AGAINST OR, TO
THE KNOWLEDGE OF THE PARENT OR THE BORROWER, THREATENED AGAINST OR AFFECTING THE
PARENT OR ANY OF ITS SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE
POSSIBILITY OF AN ADVERSE DETERMINATION THAT WOULD REASONABLY BE EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR
(II) WHICH IN ANY MANNER DRAWS INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(B)                                 EXCEPT FOR THE MATTERS SET FORTH ON
SCHEDULE 4.5, NEITHER THE PARENT NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO
COMPLY WITH ANY APPLICABLE ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY
WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(III) HAS RECEIVED WRITTEN NOTICE OR TO ITS KNOWLEDGE ANY OTHER NOTICE OF ANY
CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY
REASONABLE BASIS FOR ANY ENVIRONMENTAL LIABILITY, IN EACH CASE OF (I), (II),
(III) OR (IV) WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 4.6.                                COMPLIANCE WITH LAWS AND
AGREEMENTS.  THE PARENT AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH (A) ALL
REQUIREMENTS OF LAW AND ALL JUDGMENTS, DECREES AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY AND (B) ALL INDENTURES, AGREEMENTS OR OTHER INSTRUMENTS BINDING UPON
IT OR ITS PROPERTIES, EXCEPT WHERE NON-COMPLIANCE, EITHER SINGLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

51

--------------------------------------------------------------------------------


 


SECTION 4.7.                                INVESTMENT COMPANY ACT, ETC. 
NEITHER THE PARENT NOR ANY OF ITS SUBSIDIARIES IS (A) AN “INVESTMENT COMPANY” OR
IS “CONTROLLED” BY AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN, OR
SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,
(B) A “HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED OR (C) OTHERWISE SUBJECT
TO ANY OTHER REGULATORY SCHEME LIMITING ITS ABILITY TO INCUR DEBT OR REQUIRING
ANY APPROVAL OR CONSENT FROM OR REGISTRATION OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY IN CONNECTION THEREWITH.


 


SECTION 4.8.                                TAXES.  THE PARENT AND ITS
SUBSIDIARIES AND EACH OTHER PERSON FOR WHOSE TAXES THE PARENT OR ANY OF ITS
SUBSIDIARIES COULD BECOME LIABLE HAVE TIMELY FILED OR CAUSED TO BE FILED ALL
FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED
TO BE FILED BY THEM, AND HAVE PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH
RETURNS OR ON ANY ASSESSMENTS MADE AGAINST IT OR ITS PROPERTY AND ALL OTHER
TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY
GOVERNMENTAL AUTHORITY, EXCEPT WHERE THE SAME ARE CURRENTLY BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE PARENT OR SUCH
SUBSIDIARY, AS THE CASE MAY BE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE
PARENT AND ITS SUBSIDIARIES IN RESPECT OF SUCH TAXES ARE ADEQUATE, AND NO TAX
LIABILITIES THAT COULD BE MATERIALLY IN EXCESS OF THE AMOUNT SO PROVIDED ARE
ANTICIPATED.


 


SECTION 4.9.                                MARGIN REGULATIONS.  NONE OF THE
PROCEEDS OF ANY OF THE LOANS OR LETTERS OF CREDIT WILL BE USED, DIRECTLY OR
INDIRECTLY, FOR “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITH THE
RESPECTIVE MEANINGS OF EACH OF SUCH TERMS UNDER REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER
IN EFFECT OR FOR ANY PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATION U. 
NEITHER THE PARENT NOR ITS SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS
IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING “MARGIN STOCK.”


 


SECTION 4.10.                         ERISA.  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA
EVENTS FOR WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED
FOR PURPOSES OF STATEMENT OF FINANCIAL STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF SUCH PLAN IN EXCESS OF AN AMOUNT THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER AND
THEIR SUBSIDIARIES HAVING A MATERIAL ADVERSE EFFECT, AND THE PRESENT VALUE OF
ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE
ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL STANDARDS NO. 87) DID
NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH
AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED
PLANS IN EXCESS OF AN AMOUNT THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES HAVING A MATERIAL
ADVERSE EFFECT.


 


SECTION 4.11.                         OWNERSHIP OF PROPERTY.


 


(A)                                  EACH OF THE PARENT AND ITS SUBSIDIARIES
(EXCLUDING DETROIT STOKER) HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN,
AS APPLICABLE, ALL OF ITS REAL AND PERSONAL PROPERTY

 

52

--------------------------------------------------------------------------------


 


NECESSARY TO THE OPERATION OF ITS BUSINESS, INCLUDING ALL SUCH PROPERTIES
REFLECTED IN THE MOST RECENT AUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT
REFERRED TO IN SECTION 4.4 OR PURPORTED TO HAVE BEEN ACQUIRED BY THE PARENT OR
SUCH SUBSIDIARY AFTER SAID DATE (EXCEPT AS SOLD OR OTHERWISE DISPOSED OF IN THE
ORDINARY COURSE OF BUSINESS), IN EACH CASE FREE AND CLEAR OF LIENS PROHIBITED BY
THIS AGREEMENT.  ALL LEASES THAT INDIVIDUALLY OR IN THE AGGREGATE ARE NECESSARY
TO THE BUSINESS OR OPERATIONS OF THE PARENT AND ITS SUBSIDIARIES (EXCLUDING
DETROIT STOKER) ARE VALID AND SUBSISTING AND ARE IN FULL FORCE.


 


(B)                                 EACH OF THE PARENT AND ITS SUBSIDIARIES
OWNS, OR IS LICENSED, OR OTHERWISE HAS THE RIGHT, TO USE, ALL PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE PARENT AND ITS
SUBSIDIARIES DOES NOT INFRINGE ON THE RIGHTS OF ANY OTHER PERSON EXCEPT TO THE
EXTENT SUCH NON-POSSESSION OR INFRINGEMENT WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


(C)                                  THE PROPERTIES OF THE PARENT AND ITS
SUBSIDIARIES (OTHER THAN DETROIT STOKER) ARE INSURED WITH INSURANCE COMPANIES
THAT ARE NOT AFFILIATES OF THE PARENT AND ITS SUBSIDIARIES, THE SELECTION OF
WHICH IS CONSISTENT WITH SOUND CORPORATE PRACTICES AND CUSTOMARY FOR THE
RESPECTIVE BUSINESSES, AND SUCH INSURANCE IN SUCH AMOUNTS WITH SUCH DEDUCTIBLES
AND COVERING SUCH RISKS AS ARE CONSISTENT WITH SOUND CORPORATE PRACTICES AND
CUSTOMARY FOR THE RESPECTIVE BUSINESSES, NAMING THE ADMINISTRATIVE AGENT AS AN
ADDITIONAL INSURED AND MORTGAGE LOSS PAYEE.


 


SECTION 4.12.                         DISCLOSURE.  THE PARENT AND THE BORROWER
HAVE DISCLOSED TO THE LENDERS ALL AGREEMENTS, INSTRUMENTS, AND CORPORATE OR
OTHER RESTRICTIONS TO WHICH THE PARENT OR ANY OF ITS SUBSIDIARIES IS SUBJECT,
AND ALL OTHER MATTERS KNOWN TO ANY OF THEM, THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE REPORTS (INCLUDING WITHOUT
LIMITATION ALL REPORTS THAT THE PARENT IS REQUIRED TO FILE WITH THE SECURITIES
AND EXCHANGE COMMISSION), FINANCIAL STATEMENTS, CERTIFICATES OR OTHER
INFORMATION FURNISHED BY OR ON BEHALF OF THE PARENT OR THE BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OR
SYNDICATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER
OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY ANY OTHER INFORMATION SO
FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, TAKEN AS A WHOLE, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING IN ANY
MATERIAL RESPECT.


 


SECTION 4.13.                         LABOR RELATIONS.  THERE ARE NO STRIKES,
LOCKOUTS OR OTHER MATERIAL LABOR DISPUTES OR GRIEVANCES AGAINST THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR, TO THE PARENT’S OR THE BORROWER’S KNOWLEDGE,
THREATENED AGAINST OR AFFECTING THE PARENT OR ANY OF ITS SUBSIDIARIES, AND NO
SIGNIFICANT UNFAIR LABOR PRACTICE, CHARGES OR GRIEVANCES ARE PENDING AGAINST THE
PARENT OR ANY OF ITS SUBSIDIARIES, OR TO THE PARENT’S OR THE BORROWER’S
KNOWLEDGE, THREATENED AGAINST ANY OF THEM BEFORE ANY GOVERNMENTAL AUTHORITY THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL PAYMENTS
DUE FROM THE PARENT OR ANY OF ITS SUBSIDIARIES PURSUANT TO THE PROVISIONS OF ANY
COLLECTIVE BARGAINING AGREEMENT HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE
BOOKS OF THE PARENT OR ANY SUCH SUBSIDIARY, EXCEPT WHERE THE FAILURE TO DO SO
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

53

--------------------------------------------------------------------------------


 


SECTION 4.14.                         SUBSIDIARIES.  SCHEDULE 4.14 SETS FORTH
THE NAME OF, THE OWNERSHIP INTEREST IN, THE JURISDICTION OF INCORPORATION OR
ORGANIZATION OF, AND THE TYPE OF, EACH OF ITS SUBSIDIARY OF THE PARENT AND
IDENTIFIES EACH SUBSIDIARY THAT IS A SUBSIDIARY LOAN PARTY, A NON-U.S.
SUBSIDIARY AND/OR A MATERIAL SUBSIDIARY OF THE PARENT OR THE BORROWER, IN EACH
CASE AS OF THE CLOSING DATE.


 


SECTION 4.15.                         SOLVENCY.  AFTER GIVING EFFECT TO THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, THE MAKING OF THE LOANS UNDER THIS
AGREEMENT, AND THE REPAYMENT OF THE REFINANCED INDEBTEDNESS EACH LOAN PARTY WILL
BE SOLVENT.


 


SECTION 4.16.                         OFAC.  NO LOAN PARTY (I) IS A PERSON WHOSE
PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING PURSUANT TO
SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM (66 FED. REG. 49079 (2001)), (II) ENGAGES IN ANY DEALINGS OR
TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR IS OTHERWISE
ASSOCIATED WITH ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, OR
(III) IS A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS OR SUBJECT TO THE LIMITATIONS OR PROHIBITIONS UNDER ANY OTHER U.S.
DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL REGULATION OR
EXECUTIVE ORDER.


 


SECTION 4.17.                         PATRIOT ACT.  EACH LOAN PARTY IS IN
COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (I) THE TRADING WITH THE ENEMY ACT,
AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED
STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED) AND ANY
OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND (II) THE
UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001).  NO PART OF THE
PROCEEDS OF THE LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO
ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER
ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED.


 


SECTION 4.18.                         SECURITY DOCUMENTS.  (A) THE PLEDGE
AGREEMENTS ARE EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST
IN THE PLEDGED COLLATERAL (AS DEFINED IN THE PLEDGE AGREEMENTS) AND, WHEN SUCH
COLLATERAL IS DELIVERED TO THE ADMINISTRATIVE AGENT, TOGETHER WITH STOCK POWERS
DULY EXECUTED IN BLANK, THE PLEDGE AGREEMENTS SHALL CONSTITUTE A FULLY PERFECTED
LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE PLEDGOR
THEREUNDER IN SUCH COLLATERAL, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON.


 

(b) (i)                   The Security Agreement is effective to create in favor
of the Administrative Agent, for the ratable benefit of the Lenders, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Security Agreement) and, (ii) when UCC financing statements in appropriate form
are filed in the offices specified on Schedule 2 to the Perfection Certificate,
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral (other than the Copyrights, Trademarks and Patents), prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2.

 

54

--------------------------------------------------------------------------------


 

(c)                                  When the UCC financing statements
referenced in clause (b)(ii) above are made and when the Patent Security
Agreement and Trademark Security Agreement filed in the United States Patent and
Trademark Office and the Copyright Security Agreement is filed in the United
States Copyright Office, the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in the Security
Agreement) in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person.

 

(d)                                 Each Mortgage, when duly executed and
delivered by the relevant Loan Party, will be effective to create in favor of
the Administrative Agent, for the ratable benefit of the Lenders, a legal, valid
and enforceable Lien on all of the Loan Parties’ right, title and interest in
and to the Mortgaged Properties thereunder and the proceeds thereof, and when
the Mortgages are filed in the real estate records in Baltimore County,
Maryland, the Mortgages shall constitute a Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Mortgaged Properties
and the proceeds thereof, prior and superior in right to any other Person,
subject to the exceptions listed in each title insurance policy covering such
Mortgage.


 


ARTICLE V

AFFIRMATIVE COVENANTS


 

Each of the Parent and the Borrower covenants and agrees that so long as any
Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:

 


SECTION 5.1.                                FINANCIAL STATEMENTS AND OTHER
INFORMATION.  THE BORROWER WILL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER:


 


(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT, AN AUDITED
CONSOLIDATED AND AN UNAUDITED CONSOLIDATING BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED AND
CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
(TOGETHER WITH ALL FOOTNOTES THERETO) OF THE PARENT AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND REPORTED ON BY KPMG LLP
OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
(WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION, EXCEPTION OR EXPLANATION AND
WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO SCOPE OF SUCH AUDIT) TO THE EFFECT
THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF THE PARENT AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR ON A CONSOLIDATED AND CONSOLIDATING BASIS IN
ACCORDANCE WITH GAAP AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION
WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS;

 

55

--------------------------------------------------------------------------------


 


(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, AN AUDITED
CONSOLIDATED AND AN UNAUDITED CONSOLIDATING BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED
AND CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
(TOGETHER WITH ALL FOOTNOTES THERETO) OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND REPORTED ON BY KPMG LLP
OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
(WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION, EXCEPTION OR EXPLANATION AND
WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO SCOPE OF SUCH AUDIT) TO THE EFFECT
THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR ON A CONSOLIDATED AND CONSOLIDATING BASIS IN
ACCORDANCE WITH GAAP AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION
WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS; PROVIDED HOWEVER, THAT DELIVERY OF SUCH
FINANCIAL STATEMENTS PURSUANT TO THIS CLAUSE (B) SHALL NOT BE REQUIRED SO LONG
AS (X) THE CONSOLIDATED REVENUE OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR IS MORE THAN 85% OF THE CONSOLIDATED REVENUE OF THE PARENT AND ITS
SUBSIDIARIES AND (Y) EACH 10-Q AND 10-K FILED BY THE PARENT WITH THE SEC DURING
SUCH FISCAL YEAR CONTAINS A FOOTNOTE WITH INFORMATION OF SUBSTANTIALLY THE SAME
TYPE AS THAT DEPICTED IN FOOTNOTE 21 IN THE DECEMBER 31, 2004 PARENT 10-K AND
FOOTNOTE P IN THE SEPTEMBER 30, 2004 UIC 10-Q;


 


(C)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL QUARTERS AND
WITHIN 60 DAYS AFTER THE END OF EACH FOURTH FISCAL QUARTER OF THE PARENT, AN
UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND THE RELATED UNAUDITED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS OF THE PARENT
AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING QUARTER AND THE CORRESPONDING PORTION OF PARENT’S PREVIOUS
FISCAL YEAR;


 


(D)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
45 DAYS AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL QUARTERS AND WITHIN
60 DAYS AFTER THE END OF EACH FOURTH FISCAL QUARTER OF THE BORROWER, AN
UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND THE RELATED UNAUDITED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS OF THE
BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED
PORTION OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE CORRESPONDING QUARTER AND THE CORRESPONDING PORTION OF
BORROWER’S PREVIOUS FISCAL YEAR;


 


(E)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL QUARTERS AND
WITHIN 60 DAYS AFTER THE END OF EACH FOURTH FISCAL QUARTER OF THE BORROWER,
(I) AN ACCOUNTS RECEIVABLE AGING REPORT AND INVENTORY/WORK IN PROCESS REPORT AS
OF THE END OF THE IMMEDIATELY PRECEDING FISCAL QUARTER, (II) A DETAILED REPORT
OF CUMULATIVE EXPENDITURES OR APPLICATIONS OF UIC CASH SINCE THE CLOSING DATE,
INCLUDING A DESCRIPTION OF ALL UIC CASH INVESTED IN PERMITTED UIC CASH
INVESTMENTS AND PERMITTED UIC CASH ACQUISITIONS, A DESCRIPTION OF ALL UIC CASH
DISTRIBUTED AS PERMITTED UIC CASH DIVIDENDS (INCLUDING THE DATE AND AMOUNT
THEREOF) AND A DESCRIPTION OF ALL UIC CASH EXPENDED AS PERMITTED

 

56

--------------------------------------------------------------------------------


 


UIC CASH CAPEX (INCLUDING THE DATE AND AMOUNT THEREOF) AND (III) COPIES OF ANY
CURRENT AND FUTURE ANALYSES OR REPORTS CONCERNING PROJECTED ASBESTOS LIABILITIES
OF PARENT OR ANY OF ITS SUBSIDIARIES, INCLUDING WITHOUT LIMITATION, DETROIT
STOKER, AND RELATED AND INSURANCE COVERAGE (AND ANY UPDATES AND CONFIRMATIONS
THEREOF), IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT;


 


(F)                                    CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN CLAUSES (A), (B), (C) AND (D) ABOVE, A
COMPLIANCE CERTIFICATE SIGNED BY THE PRINCIPAL FINANCIAL OFFICER OR TREASURER OF
THE PARENT AND THE BORROWER, WHICH COMPLIANCE CERTIFICATE SHALL (A) INCLUDE A
CERTIFICATION AS TO STATEMENTS CONSISTENT WITH THE APPLICABLE REQUIREMENTS OF
THE SECURITIES AND EXCHANGE COMMISSION, (B) INCLUDE A CERTIFICATION AS TO
WHETHER THERE EXISTS A DEFAULT OR EVENT OF DEFAULT ON THE DATE OF SUCH
COMPLIANCE CERTIFICATE, AND IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS,
SPECIFYING THE DETAILS THEREOF AND THE ACTION WHICH THE PARENT AND THE BORROWER
HAVE TAKEN OR PROPOSES TO TAKE WITH RESPECT THERETO, (C) SET FORTH IN REASONABLE
DETAIL CALCULATIONS DEMONSTRATING COMPLIANCE WITH THE APPLICABLE FINANCIAL
COVENANTS SET FORTH IN ARTICLE VI, (D) STATE WHETHER ANY CHANGE IN GAAP OR THE
APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE PARENT’S OR THE
BORROWER’S MOST RECENT AUDITED FINANCIAL STATEMENTS DELIVERED IN CONNECTION WITH
SECTION 4.4, AND, IF ANY CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE AND (E) STATE
WHETHER ANY CHANGE HAS OCCURRED IN THE METHODOLOGY FOR CALCULATING THE NET
ASBESTOS LIABILITY REPORTED IN SUCH FINANCIAL STATEMENTS, AND IF ANY CHANGE HAS
OCCURRED, DESCRIBING IN REASONABLE DETAIL THE NEW METHODOLOGY FOR CALCULATING
THE NET ASBESTOS LIABILITY AND THE REASONS FOR SUCH CHANGE IN METHODOLOGY, AND
CONFIRMING THAT THE PARENT’S AUDITING FIRM AND THIRD-PARTY ASBESTOS CONSULTANT
HAVE REVIEWED AND APPROVED SUCH CHANGE IN METHODOLOGY;


 


(G)                                 PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF MATERIAL REPORTS, PROXY STATEMENTS AND OTHER MATERIAL
DOCUMENTS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY OR ALL FUNCTIONS OF SAID COMMISSION, OR WITH ANY
NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE PARENT OR THE BORROWER TO
ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE;


 


(H)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (A) ABOVE, A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OR THE CHIEF LEGAL OFFICER OF BORROWER SETTING FORTH THE
INFORMATION REQUIRED PURSUANT TO SECTION 1, 2, 7, 8 AND 9 OF THE PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE PERFECTION CERTIFICATE DELIVERED ON THE CLOSING DATE OR
THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION.


 


(I)                                     PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE RESULTS OF OPERATIONS, BUSINESS AFFAIRS AND
FINANCIAL CONDITION OF THE PARENT, THE BORROWER OR ANY OF THEIR SUBSIDIARIES AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 


SECTION 5.2.                                NOTICES OF MATERIAL EVENTS.  THE
PARENT AND THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER
PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;

 

57

--------------------------------------------------------------------------------


 


(B)                                 THE FILING OR COMMENCEMENT OF ANY ACTION,
SUIT OR PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
OR, TO THE KNOWLEDGE OF THE PARENT OR THE BORROWER, AFFECTING THE PARENT, THE
BORROWER OR ANY OF THEIR SUBSIDIARIES WHICH, IF ADVERSELY DETERMINED, WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(C)                                  THE OCCURRENCE OF ANY EVENT OR ANY OTHER
DEVELOPMENT BY WHICH THE PARENT, THE BORROWER OR ANY OF THEIR SUBSIDIARIES
(I) FAILS TO COMPLY WITH ANY APPLICABLE ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN
OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
APPLICABLE ENVIRONMENTAL LAW, (II) BECOMES SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) RECEIVES WRITTEN NOTICE OR TO ITS KNOWLEDGE ANY OTHER NOTICE OF
ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY, OR (IV) HAS ACTUAL
KNOWLEDGE OF ANY REASONABLE BASIS FOR THE IMPOSITION ON PARENT OR BORROWER OR
ANY OF ITS SUBSIDIARIES OF ANY ENVIRONMENTAL LIABILITY AND IN EACH OF THE
PRECEDING CLAUSES (I), (II), (III) OR (IV), WHICH INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(D)                                 THE OCCURRENCE OF ANY ERISA EVENT THAT
ALONE, OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, WOULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER AND
THEIR SUBSIDIARIES HAVING A MATERIAL ADVERSE EFFECT.


 


(E)                                  TO THEIR KNOWLEDGE, THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT, OR THE RECEIPT BY THE PARENT, THE BORROWER OR ANY
OF THEIR SUBSIDIARIES OF ANY WRITTEN NOTICE OF AN ALLEGED DEFAULT OR EVENT OF
DEFAULT, WITH RESPECT OF ANY MATERIAL INDEBTEDNESS OF THE PARENT, THE BORROWER
OR ANY OF THEIR SUBSIDIARIES;


 


(F)                                    ANY CHANGE (I) IN ANY LOAN PARTY’S
CORPORATE NAME OR IN ANY TRADE NAME USED TO IDENTIFY IT IN THE CONDUCT OF ITS
BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (II) IN ANY LOAN PARTY’S CHIEF
EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT
MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED BY IT OR ANY OFFICE OR
FACILITY AT WHICH COLLATERAL OWNED BY IT IS LOCATED (INCLUDING THE ESTABLISHMENT
OF ANY SUCH NEW OFFICE OR FACILITY), (III) IN ANY LOAN PARTY’S IDENTITY OR
CORPORATE STRUCTURE, (IV) IN ANY LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION
NUMBER OR ORGANIZATIONAL NUMBER OR (V) IN ANY LOAN PARTY’S JURISDICTION OF
ORGANIZATION, AS WELL AS NOTICE OF THE DESTRUCTION OR DAMAGE TO ANY MATERIAL
PORTION OF THE COLLATERAL; AND


 


(G)                                 ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
WOULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 


EACH NOTICE DELIVERED UNDER THIS SECTION 5.2 SHALL BE ACCOMPANIED BY A WRITTEN
STATEMENT OF A RESPONSIBLE OFFICER SETTING FORTH THE DETAILS OF THE EVENT OR
DEVELOPMENT REQUIRING SUCH NOTICE AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN
WITH RESPECT THERETO.


 


SECTION 5.3.                                EXISTENCE; CONDUCT OF BUSINESS.  THE
PARENT AND THE BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, DO
OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND MAINTAIN IN FULL
FORCE AND EFFECT ITS LEGAL EXISTENCE AND ITS RESPECTIVE MATERIAL RIGHTS,
LICENSES, PERMITS, PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND
TRADE NAMES NECESSARY TO THE CONDUCT OF ITS BUSINESS AND WILL CONTINUE TO ENGAGE
IN THE SAME BUSINESS AS PRESENTLY CONDUCTED OR SUCH OTHER BUSINESSES THAT ARE
REASONABLY RELATED THERETO; PROVIDED, THAT

 

58

--------------------------------------------------------------------------------


 


NOTHING IN THIS SECTION 5.3 SHALL PROHIBIT ANY MERGER, CONSOLIDATION,
LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 7.3.


 


SECTION 5.4.                                COMPLIANCE WITH LAWS, ETC. THE
PARENT AND THE BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO,
COMPLY WITH ALL LAWS, RULES, REGULATIONS AND REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO ITS BUSINESS AND PROPERTIES, INCLUDING WITHOUT
LIMITATION, ALL ENVIRONMENTAL LAWS, ERISA AND OSHA, EXCEPT WHERE THE FAILURE TO
DO SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT


 


SECTION 5.5.                                PAYMENT OF OBLIGATIONS.  THE PARENT
AND THE BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, PAY AND
DISCHARGE AT OR BEFORE MATURITY, ALL OF ITS OBLIGATIONS AND LIABILITIES
(INCLUDING WITHOUT LIMITATION ALL TAX LIABILITIES AND CLAIMS THAT COULD RESULT
IN A STATUTORY LIEN) BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT,
EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS (INCLUDING APPELLATE PROCEEDINGS), (B) THE PARENT,
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, HAS SET ASIDE ON
ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND
(C) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.6.                                BOOKS AND RECORDS. THE PARENT AND
THE BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, KEEP PROPER
BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE
MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES
TO THE EXTENT NECESSARY TO PREPARE THE CONSOLIDATED FINANCIAL STATEMENTS OF THE
PARENT AND THE BORROWER IN CONFORMITY WITH GAAP.


 


SECTION 5.7.                                VISITATION, INSPECTION, ETC.  THE
PARENT AND THE BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO,
PERMIT ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY LENDER, TO VISIT
AND INSPECT ITS PROPERTIES, TO EXAMINE ITS BOOKS AND RECORDS AND TO MAKE COPIES
AND TAKE EXTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS
WITH ANY OF ITS OFFICERS AND WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS,
ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY REASONABLY REQUEST AFTER REASONABLE PRIOR NOTICE TO THE BORROWER;
PROVIDED, HOWEVER, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO
PRIOR NOTICE SHALL BE REQUIRED.  NOTWITHSTANDING THE FOREGOING, IF NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED, ANY SUCH VISITATION AND INSPECTION OCCURRING MORE
THAN THREE TIMES IN ANY FISCAL YEAR SHALL BE AT THE EXPENSE OF THE
ADMINISTRATIVE AGENT AND THE LENDERS.  IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, BORROWER WILL, UPON REQUEST OF THE ADMINISTRATIVE AGENT, OBTAIN
AN APPRAISAL OF THE HUNT VALLEY, MARYLAND REAL ESTATE SUBJECT TO A MORTGAGE FROM
AN APPRAISER ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND TO THE EXTENT THE VALUE
OF SUCH REAL ESTATE IS GREATER THAN $30,000,000, THE BORROWER WILL EXECUTE
(I) AN AMENDMENT TO THE MORTGAGE ON SUCH REAL ESTATE INCREASING THE LIMIT ON THE
OBLIGATIONS SECURED BY SUCH MORTGAGE TO THE APPRAISED VALUE, (II) OBTAIN A TITLE
ENDORSEMENT IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT INSURING
SUCH AMENDMENT AND (III) PAY ALL RECORDING, INTANGIBLE OR OTHER TAXES DUE IN
CONNECTION THEREWITH AND EXECUTING ANY TAX AFFIDAVITS IN CONNECTION THEREWITH
REQUESTED BY THE ADMINISTRATIVE AGENT.

 

59

--------------------------------------------------------------------------------


 


SECTION 5.8.                                MAINTENANCE OF PROPERTIES;
INSURANCE.  THE PARENT AND THE BORROWER WILL, AND WILL CAUSE EACH RESTRICTED
SUBSIDIARY TO, (A) KEEP AND MAINTAIN ALL PROPERTY NECESSARY TO THE CONDUCT OF
ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED, AND (B) MAINTAIN WITH INSURANCE COMPANIES THAT ARE NOT AFFILIATES OF
THE PARENT AND ITS SUBSIDIARIES, THE SELECTION OF WHICH IS CONSISTENT WITH SOUND
CORPORATE PRACTICES AND CUSTOMARY FOR THE RESPECTIVE BUSINESSES, (I) INSURANCE
WITH RESPECT TO ITS PROPERTIES AND BUSINESS, AND THE PROPERTIES AND BUSINESS OF
ITS SUBSIDIARIES, AGAINST SUCH CASUALTIES AND CONTINGENCIES AND OF SUCH TYPES
AND IN SUCH AMOUNTS AS ARE CONSISTENT WITH SOUND CORPORATE PRACTICES AND ARE
CUSTOMARY IN THEIR RESPECTIVE BUSINESSES AND (B) ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO THE SECURITY DOCUMENTS, AND WILL, UPON REASONABLE REQUEST
OF THE ADMINISTRATIVE AGENT, FURNISH TO EACH LENDER AT REASONABLE INTERVALS A
CERTIFICATE OF AN AUTHORIZED OFFICER OF BORROWER SETTING FORTH THE NATURE AND
EXTENT OF ALL INSURANCE MAINTAINED BY THE PARENT, THE BORROWER AND EACH
RESTRICTED SUBSIDIARY IN ACCORDANCE WITH THIS SECTION 5.8, AND (C) AT ALL TIMES
SHALL NAME THE ADMINISTRATIVE AGENT AS ADDITIONAL INSURED ON ALL LIABILITY
INSURANCE POLICIES OF THE PARENT, THE BORROWER AND EACH RESTRICTED SUBSIDIARY
AND AS LOSS PAYEE (PURSUANT TO THE LOSS PAYEE ENDORSEMENT APPROVED BY THE
ADMINISTRATIVE AGENT) ON ALL CASUALTY AND PROPERTY INSURANCE POLICIES OF THE
PARENT, THE BORROWER AND EACH RESTRICTED SUBSIDIARY.  THE PARENT SHALL CAUSE
DETROIT STOKER, AT ALL TIMES, TO CONTINUE TO BE NAMED AS AN INSURED UNDER THE
PARENT’S ASBESTOS INSURANCE POLICES, WITH ALL RIGHTS THEREUNDER ACCRUING FOR THE
BENEFIT OF THE PARENT.


 


SECTION 5.9.                                USE OF PROCEEDS AND LETTERS OF
CREDIT.  THE BORROWER WILL USE THE PROCEEDS OF ALL LOANS TO REFINANCE EXISTING
INDEBTEDNESS ON THE CLOSING DATE, TO FINANCE WORKING CAPITAL NEEDS, PERMITTED
ACQUISITIONS, CAPITAL EXPENDITURES AND FOR OTHER GENERAL CORPORATE PURPOSES OF
THE BORROWER AND ITS SUBSIDIARIES.  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT WOULD VIOLATE ANY
RULE OR REGULATION OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM,
INCLUDING REGULATIONS T, U OR X.  ALL LETTERS OF CREDIT WILL BE USED FOR GENERAL
CORPORATE PURPOSES.


 


SECTION 5.10.                         ADDITIONAL SUBSIDIARIES.


 


(A)                                  IN THE EVENT THAT ANY PERSON BECOMES BOTH A
DOMESTIC SUBSIDIARY AND A MATERIAL SUBSIDIARY OF THE BORROWER, WHETHER PURSUANT
TO AN ACQUISITION OR OTHERWISE, (X) THE BORROWER SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS OF THE CREATION OR ACQUISITION OF SUCH
SUBSIDIARY AND (Y) WITHIN TEN (10) BUSINESS DAYS THEREAFTER, THE BORROWER SHALL
CAUSE SUCH PERSON TO BECOME A SUBSIDIARY LOAN PARTY, AS PROVIDED IN CLAUSE
(D) BELOW, AND SHALL PLEDGE, OR CAUSE ANY PERSON OWNING CAPITAL STOCK OF SUCH
PERSON TO PLEDGE, ALL CAPITAL STOCK OF SUCH PERSON TO THE ADMINISTRATIVE AGENT
AS SECURITY FOR THE OBLIGATIONS BY EXECUTING AND DELIVERING A NEW PLEDGE
AGREEMENT OR A JOINDER TO AN EXISTING PLEDGE AGREEMENT, AND DELIVERING THE
ORIGINAL STOCK CERTIFICATES EVIDENCING SUCH CAPITAL STOCK TO THE ADMINISTRATIVE
AGENT, TOGETHER WITH APPROPRIATE STOCK POWERS EXECUTED IN BLANK.


 


(B)                                 IF, AT ANY TIME, THE AGGREGATE REVENUE OR
ASSETS (ON A NON-CONSOLIDATED BASIS) OF THE BORROWER AND ITS SUBSIDIARIES THAT
ARE THEN SUBSIDIARY LOAN PARTIES ARE LESS THAN THE AGGREGATE SUBSIDIARY
THRESHOLD, THEN THE BORROWER SHALL CAUSE ONE OR MORE OTHER SUBSIDIARIES TO
BECOME ADDITIONAL SUBSIDIARY LOAN PARTIES, AS PROVIDED IN CLAUSE (D) BELOW,
WITHIN TEN (10) BUSINESS DAYS AFTER SUCH REVENUES OR ASSETS BECOME LESS THAN THE
AGGREGATE SUBSIDIARY THRESHOLD SO THAT AFTER INCLUDING THE REVENUE AND ASSETS OF
ANY SUCH ADDITIONAL SUBSIDIARY LOAN

 

60

--------------------------------------------------------------------------------


 


PARTIES, THE AGGREGATE REVENUE AND ASSETS (ON A NON-CONSOLIDATED BASIS) OF THE
BORROWER AND ALL SUCH SUBSIDIARY LOAN PARTIES WOULD EQUAL OR EXCEED SUCH 90%
THRESHOLD AS SET FORTH ABOVE.


 


(C)                                  THE BORROWER MAY ELECT AT ANY TIME TO HAVE
ANY SUBSIDIARY BECOME AN ADDITIONAL SUBSIDIARY LOAN PARTY AS PROVIDED IN CLAUSE
(D) BELOW.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT, IF THE REQUIRED LENDERS SO DIRECT, THE BORROWER SHALL (I) CAUSE ALL OF
ITS SUBSIDIARIES TO BECOME ADDITIONAL SUBSIDIARY LOAN PARTIES, AS PROVIDED IN
CLAUSE (D) BELOW, WITHIN TEN (10) BUSINESS DAYS AFTER THE BORROWER’S RECEIPT OF
WRITTEN CONFIRMATION OF SUCH DIRECTION FROM THE ADMINISTRATIVE AGENT.


 


(D)                                 A SUBSIDIARY SHALL BECOME A SUBSIDIARY LOAN
PARTY BY (I) EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT JOINDERS, IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO THE SUBSIDIARY
GUARANTY AGREEMENT, SECURITY AGREEMENT AND, TO THE EXTENT SUCH SUBSIDIARY OWNS
CAPITAL STOCK OF ANOTHER PERSON, THE APPLICABLE PLEDGE AGREEMENT, (II) EXECUTING
AND DELIVERING TO THE ADMINISTRATIVE AGENT COPYRIGHT SECURITY AGREEMENT, PATENT
SECURITY AGREEMENT AND TRADEMARK SECURITY AGREEMENT TO THE EXTENT SUCH PERSON
OWNS ANY COPYRIGHTS, PATENTS OR TRADEMARKS, AS APPLICABLE, (III) FILING, OR AT
THE REQUEST OF THE ADMINISTRATIVE AGENT AUTHORIZING THE FILING OF, ALL SUCH UCC
FINANCING STATEMENTS OR SIMILAR INSTRUMENTS REQUIRED BY THE ADMINISTRATIVE AGENT
TO PERFECT LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT AND GRANTED UNDER ANY OF
THE LOAN DOCUMENTS, (IV) DELIVERING THE ORIGINAL STOCK CERTIFICATES EVIDENCING
ANY CAPITAL STOCK PLEDGED BY SUCH PERSON TO THE ADMINISTRATIVE AGENT, TOGETHER
WITH APPROPRIATE STOCK POWERS EXECUTED IN BLANK, (V) GRANTING LIENS IN FAVOR OF
THE ADMINISTRATIVE AGENT IN ALL OWNED REAL ESTATE AND IN ALL LEASED REAL ESTATE
WITH A REMAINING LEASE TERM OF FIVE YEARS OR MORE OR OTHERWISE DEEMED MATERIAL
BY THE ADMINISTRATIVE AGENT BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE
AGENT SUCH REAL ESTATE DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUIRE, AND (VI) DELIVERING ALL SUCH OTHER DOCUMENTATION (INCLUDING WITHOUT
LIMITATION, LIEN SEARCHES, TITLE INSURANCE POLICIES, SURVEYS, ENVIRONMENTAL
REPORTS, LEGAL OPINIONS, LANDLORD WAIVERS, AND CERTIFIED ORGANIZATIONAL
DOCUMENTS) AND TAKING ALL SUCH OTHER ACTIONS AS SUCH PERSON WOULD HAVE BEEN
REQUIRED TO DELIVER AND TAKE PURSUANT TO SECTION 3.1 IF SUCH PERSON HAD BEEN A
SUBSIDIARY LOAN PARTY ON THE CLOSING DATE.  NO SUBSIDIARY THAT BECOMES A
SUBSIDIARY LOAN PARTY SHALL THEREAFTER CEASE TO BE A SUBSIDIARY LOAN PARTY OR BE
ENTITLED TO BE RELEASED OR DISCHARGED FROM ITS OBLIGATIONS UNDER THE SUBSIDIARY
GUARANTY AGREEMENT.  ALL JOINDERS AND OTHER DOCUMENTS EXECUTED OR DELIVERED
UNDER THIS SECTION 5.10 SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(E)                                  IN THE EVENT THAT ANY PERSON BECOMES A
NON-U.S. SUBSIDIARY OWNED DIRECTLY BY THE BORROWER OR A DOMESTIC SUBSIDIARY OF
THE BORROWER, WHETHER PURSUANT TO AN ACQUISITION OR OTHERWISE, (X) THE BORROWER
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF AND (Y)
NO LATER THAN THIRTY (30) DAYS AFTER SUCH PERSON BECOMES A NON-U.S. SUBSIDIARY,
OR IF THE ADMINISTRATIVE AGENT DETERMINES IN ITS SOLE DISCRETION THAT THE
BORROWER IS WORKING IN GOOD FAITH, SUCH LONGER PERIOD AS THE ADMINISTRATIVE
AGENT SHALL PERMIT NOT TO EXCEED SIXTY (60) ADDITIONAL DAYS, THE BORROWER SHALL,
OR SHALL CAUSE ITS DOMESTIC SUBSIDIARY OWNING SUCH PERSON, (I) TO PLEDGE ALL OF
THE CAPITAL STOCK OF SUCH NON-U.S. SUBSIDIARY (OR IF THE PLEDGE OF ALL OF THE
VOTING CAPITAL STOCK OF SUCH NON-U.S. SUBSIDIARY WOULD RESULT IN MATERIALLY
ADVERSE TAX CONSEQUENCES, THEN SUCH PLEDGE SHALL BE LIMITED TO SIXTY-FIVE
PERCENT (65%) OF THE VOTING CAPITAL STOCK AND ONE HUNDRED PERCENT (100%) OF THE
NON-VOTING CAPITAL STOCK OWNED BY THE BORROWER OR ANY DOMESTIC SUBSIDIARY, AS
APPLICABLE) TO THE ADMINISTRATIVE AGENT AS SECURITY FOR

 

61

--------------------------------------------------------------------------------


 


THE OBLIGATIONS PURSUANT TO A PLEDGE AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, (II) TO
DELIVER THE ORIGINAL STOCK CERTIFICATES EVIDENCING SUCH PLEDGED CAPITAL STOCK,
TOGETHER WITH APPROPRIATE STOCK POWERS EXECUTED IN BLANK AND (III) TO DELIVER
ALL SUCH OTHER DOCUMENTATION (INCLUDING WITHOUT LIMITATION, LIEN SEARCHES, LEGAL
OPINIONS, LANDLORD WAIVERS, AND CERTIFIED ORGANIZATIONAL DOCUMENTS) AND TO TAKE
ALL SUCH OTHER ACTIONS AS BORROWER OR SUCH DOMESTIC SUBSIDIARY WOULD HAVE BEEN
REQUIRED TO DELIVER AND TAKE PURSUANT TO SECTION 3.1 IF SUCH SUBSIDIARY HAD BEEN
A NON-U.S. SUBSIDIARY ON THE CLOSING DATE.


 


SECTION 5.11.                         CASUALTY AND CONDEMNATION.  THE PARENT AND
THE BORROWER (A) WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE LENDERS PROMPT
WRITTEN NOTICE OF ANY CASUALTY OR OTHER INSURED DAMAGE TO ANY MATERIAL PORTION
OF ANY COLLATERAL OR THE COMMENCEMENT OF ANY ACTION OR PRECEDING FOR THE TAKING
OF ANY MATERIAL PORTION OF ANY COLLATERAL OR ANY PART THEREOF OR INTEREST
THEREIN UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING
AND (B) WILL ENSURE THAT THE NET CASH PROCEEDS OF ANY SUCH EVENT (WHETHER IN THE
FORM OF INSURANCE PROCEEDS, CONDEMNATION AWARDS OR OTHERWISE) ARE COLLECTED AND
APPLIED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT AND THE
SECURITY DOCUMENTS.


 


SECTION 5.12.                         CONTROLLED ACCOUNTS.


 


(A)                                  COMMENCING FIVE BUSINESS DAYS AFTER THE
CLOSING DATE, THE PARENT AND THE BORROWER SHALL, AND SHALL CAUSE EACH RESTRICTED
SUBSIDIARY TO, MAINTAIN AN AMOUNT EQUAL TO UIC CASH, LESS $10,000,000, IN
DEPOSIT OR INVESTMENT ACCOUNTS WITH THE ADMINISTRATIVE AGENT, ONE OF ITS
AFFILIATES OR WITH OTHER FINANCIAL INSTITUTIONS OR SECURITIES INTERMEDIARIES
THAT (TOGETHER WITH THE APPLICABLE LOAN PARTY) HAVE EXECUTED AND DELIVERED TO
THE ADMINISTRATIVE AGENT CONTROL ACCOUNT AGREEMENTS, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


(B)                                 COMMENCING 90 DAYS AFTER THE CLOSING DATE,
THE PARENT AND THE BORROWER SHALL, AND SHALL CAUSE EACH RESTRICTED SUBSIDIARY
TO, ESTABLISH AND MAINTAIN ALL DOMESTIC DEPOSIT AND DISBURSEMENT BANK ACCOUNTS
AND INVESTMENT ACCOUNTS WITH THE ADMINISTRATIVE AGENT, ONE OF ITS AFFILIATES OR
WITH OTHER FINANCIAL INSTITUTIONS OR SECURITIES INTERMEDIARIES THAT (TOGETHER
WITH THE APPLICABLE LOAN PARTY) HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT CONTROL ACCOUNT AGREEMENTS, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


SECTION 5.13.                         ADDITIONAL REAL ESTATE.  TO THE EXTENT ANY
LOAN PARTY PROPOSES AFTER THE CLOSING DATE TO ACQUIRE REAL ESTATE WITH A FAIR
MARKET VALUE OF AT LEAST $1,000,000, SUCH LOAN PARTY SHALL AT THE TIME OF SUCH
ACQUISITION PROVIDE TO THE ADMINISTRATIVE AGENT ALL REAL ESTATE DOCUMENTS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT GRANTING THE ADMINISTRATIVE
AGENT A FIRST PRIORITY LIEN ON SUCH REAL ESTATE, TOGETHER WITH ENVIRONMENTAL
AUDITS, MORTGAGE TITLE INSURANCE POLICIES, REAL PROPERTY SURVEY, LOCAL COUNSEL
OPINION(S), COPIES OF ANY LEASE, IF REQUIRED BY THE ADMINISTRATIVE AGENT,
SUPPLEMENTAL CASUALTY INSURANCE AND FLOOD INSURANCE, AND SUCH OTHER DOCUMENTS,
INSTRUMENTS OR AGREEMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, IN
EACH CASE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


SECTION 5.14.                         FURTHER ASSURANCES.  THE PARENT AND THE
BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, EXECUTE ANY AND ALL
FURTHER DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE
ALL SUCH FURTHER ACTIONS (INCLUDING THE FILING AND RECORDING

 

62

--------------------------------------------------------------------------------


 


OF FINANCING STATEMENTS, FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER
DOCUMENTS), WHICH MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, TO
EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR TO GRANT,
PRESERVE, PROTECT OR PERFECT THE LIENS CREATED BY THE SECURITY DOCUMENTS OR THE
VALIDITY OR PRIORITY OF ANY SUCH LIEN, ALL AT THE EXPENSE OF THE LOAN PARTIES. 
BORROWER ALSO AGREES TO PROVIDE TO THE ADMINISTRATIVE AGENT, FROM TIME TO TIME
UPON REASONABLE REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE
CREATED BY THE SECURITY DOCUMENTS.


 


SECTION 5.15.                         POST-CLOSING REQUIREMENTS.  THE PARENT AND
THE SHALL AND SHALL CAUSE EACH RESTRICTED SUBSIDIARY TO DELIVER TO THE AGENT:


 


(A)                                  NO LATER THAN 5 BUSINESS DAYS AFTER THE
CLOSING DATE, EVIDENCE THAT THE LOAN PARTIES HAVE COMPLIED WITH SECTION 5.12(A);


 


(B)                                 NO LATER THAN 15 DAYS AFTER THE CLOSING
DATE, THE ORIGINAL STOCK CERTIFICATE EVIDENCING THE SHARES OF ESL DEFENSE
HOLDINGS LTD. PLEDGED TO THE AGENT UNDER THE BORROWER PLEDGE AGREEMENT;


 


(C)                                  NO LATER THAN 30 DAYS AFTER THE CLOSING
DATE, (I) EVIDENCE THAT THE FIRST FIDELITY FILINGS AGAINST AAI CORPORATION IN
THE US PATENT AND TRADEMARK OFFICE HAVE BEEN TERMINATED AND (II) LANDLORD
WAIVERS WITH RESPECT TO THE REAL ESTATE LEASED IN JACKSONVILLE, FLORIDA AND
SUMMERVILLE, SOUTH CAROLINA, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT;


 


(D)                                 NO LATER THAN 60 DAYS AFTER THE CLOSING
DATE, FINAL TITLE POLICIES IN THE FORM OF THE “MARKED” TITLE COMMITMENTS
DELIVERED TO AGENT ON THE CLOSING DATE FOR ALL MORTGAGES;


 


(E)                                  NO LATER THAN 90 DAYS AFTER THE CLOSING
DATE, EVIDENCE THAT THE LOAN PARTIES HAVE COMPLIED WITH SECTION 5.12(B); AND


 


(F)                                    NO LATER THAN 90 DAYS AFTER THE CLOSING
DATE (OR SUCH LATER DATE AS THE AGENT SHALL AGREE IN WRITING), A LANDLORD WAIVER
WITH RESPECT TO THE REAL ESTATE LEASED IN CHOCTAW, MISSISSIPPI, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, EXCEPT TO THE EXTENT THAT
THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, WAIVES SUCH LANDLORD WAIVER IN
WRITING.


 


ARTICLE VI

FINANCIAL COVENANTS


 

Each of the Parent and the Borrower covenants and agrees that so long as any
Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:

 


SECTION 6.1.                                BORROWER’S LEVERAGE RATIO.  THE
BORROWER AND ITS SUBSIDIARIES WILL MAINTAIN AT ALL TIMES A LEVERAGE RATIO OF NOT
GREATER THAN 3.00:1.00.

 

63

--------------------------------------------------------------------------------


 


SECTION 6.2.                                FIXED CHARGE COVERAGE RATIO.  THE
BORROWER AND ITS SUBSIDIARIES WILL MAINTAIN, AS OF THE END OF EACH FISCAL
QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30, 2005, A FIXED CHARGE
COVERAGE RATIO OF NOT LESS THAN:


 

Fiscal Quarter

 

Fixed Charge Coverage Ratio

 

Fiscal Quarters ending on

 

 

 

June 30, 2005 and

 

 

 

September 30, 2005

 

1.00:1.00

 

 

 

 

 

Fiscal Quarters ending

 

 

 

December 31, 2005 and

 

 

 

March 31, 2006

 

1.25:1.00

 

 

 

 

 

Each Fiscal Quarter ending after

 

 

 

March 31, 2006

 

1.50:1.00

 

 


SECTION 6.3.                                CONSOLIDATED TANGIBLE NET WORTH THE
BORROWER AND ITS SUBSIDIARIES WILL NOT PERMIT THEIR CONSOLIDATED TANGIBLE NET
WORTH AT ANY TIME TO BE LESS THAN AN AMOUNT EQUAL TO THE SUM OF (I) 85% OF THEIR
CONSOLIDATED TANGIBLE NET WORTH AS OF DECEMBER 31, 2004 PLUS (II) 50% OF
CONSOLIDATED NET INCOME OF THE BORROWER AND ITS SUBSIDIARIES ON A CUMULATIVE
BASIS FOR ALL PRECEDING FISCAL QUARTERS, COMMENCING WITH THE FISCAL QUARTER
ENDING MARCH 31, 2005; PROVIDED, THAT IF CONSOLIDATED NET INCOME OF THE BORROWER
AND ITS SUBSIDIARIES IS NEGATIVE IN ANY FISCAL QUARTER THE AMOUNT ADDED FOR SUCH
FISCAL QUARTER SHALL BE ZERO AND SUCH NEGATIVE CONSOLIDATED NET INCOME SHALL NOT
REDUCE THE AMOUNT OF CONSOLIDATED NET INCOME ADDED FROM ANY PREVIOUS FISCAL
QUARTER; PLUS (III) 100% OF THE AMOUNT BY WHICH THE BORROWER’S “TOTAL
STOCKHOLDERS’ EQUITY” IS INCREASED AS A RESULT OF ANY PUBLIC OR PRIVATE OFFERING
OF COMMON STOCK OF THE BORROWER AFTER THE CLOSING DATE.  PROMPTLY UPON THE
CONSUMMATION OF SUCH OFFERING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING OF THE AMOUNT OF SUCH INCREASE IN “TOTAL STOCKHOLDERS’ EQUITY”.


 


SECTION 6.4.                                PARENT’S LEVERAGE RATIO.  THE PARENT
AND ITS SUBSIDIARIES (EXCLUDING DETROIT STOKER) WILL MAINTAIN AT ALL TIMES A
LEVERAGE RATIO OF NOT GREATER THAN 3.00:1.00:


 


SECTION 6.5.                                PARENT’S CONSOLIDATED TANGIBLE NET
WORTH THE PARENT AND ITS SUBSIDIARIES (EXCLUDING DETROIT STOKER) WILL NOT PERMIT
THEIR CONSOLIDATED TANGIBLE NET WORTH AT ANY TIME TO BE LESS THAN AN AMOUNT
EQUAL TO THE SUM OF (I) 85% OF THEIR CONSOLIDATED TANGIBLE NET WORTH AS AT
DECEMBER 31, 2004, PLUS (II) 50% OF CONSOLIDATED NET INCOME OF THE PARENT AND
SUCH SUBSIDIARIES ON A CUMULATIVE BASIS FOR ALL PRECEDING FISCAL QUARTERS,
COMMENCING WITH THE FISCAL QUARTER ENDING MARCH 31, 2005; PROVIDED, THAT IF
CONSOLIDATED NET INCOME OF THE PARENT AND SUCH SUBSIDIARIES IS NEGATIVE IN ANY
FISCAL QUARTER THE AMOUNT ADDED FOR SUCH FISCAL QUARTER SHALL BE ZERO AND SUCH
NEGATIVE CONSOLIDATED NET INCOME SHALL NOT REDUCE THE AMOUNT OF CONSOLIDATED NET
INCOME ADDED FROM ANY PREVIOUS FISCAL QUARTER; PLUS (III) 100% OF THE AMOUNT BY
WHICH THE PARENT’S “TOTAL STOCKHOLDERS’ EQUITY” IS INCREASED AS A RESULT OF ANY
PUBLIC OR PRIVATE OFFERING OF COMMON STOCK OF THE PARENT AFTER THE CLOSING DATE,
LESS (IV) 100% OF PERMITTED UIC CASH DIVIDENDS MADE AFTER THE CLOSING DATE, LESS
(V) 100% OF DIVIDENDS AND DISTRIBUTIONS MADE AFTER DECEMBER 31, 2004 AND PRIOR
TO THE CLOSING DATE, WHICH AMOUNT IS $24,999,975.  PROMPTLY

 

64

--------------------------------------------------------------------------------


 


UPON THE CONSUMMATION OF ANY OFFERING OF COMMON STOCK, THE PARENT SHALL NOTIFY
THE ADMINISTRATIVE AGENT IN WRITING OF THE AMOUNT OF SUCH INCREASE IN “TOTAL
STOCKHOLDERS’ EQUITY”.


 


ARTICLE VII

NEGATIVE COVENANTS


 

Each of the Parent and the Borrower covenants and agrees that so long as any
Lender has a Commitment hereunder or any Obligation remains outstanding:

 


SECTION 7.1.                                INDEBTEDNESS AND PREFERRED EQUITY. 
THE PARENT AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 


(A)                                  INDEBTEDNESS CREATED PURSUANT TO THE LOAN
DOCUMENTS;


 


(B)                                 INTENTIONALLY OMITTED;


 


(C)                                  INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF
ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS, AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF; PROVIDED,
THAT SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENTS OR
EXTENSIONS, RENEWALS, AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (IMMEDIATELY PRIOR TO GIVING
EFFECT TO SUCH EXTENSION, RENEWAL OR REPLACEMENT) OR SHORTEN THE MATURITY OR THE
WEIGHTED AVERAGE LIFE THEREOF; PROVIDED FURTHER, THAT THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING;


 


(D)                                 INDEBTEDNESS OF THE BORROWER OWING TO THE
PARENT OR ANY SUBSIDIARY OF THE BORROWER AND OF ANY SUBSIDIARY OF THE BORROWER
OWING TO THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER; PROVIDED, THAT
ANY SUCH INDEBTEDNESS THAT IS OWED TO A SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN
PARTY SHALL BE SUBJECT TO SECTION 7.4;


 


(E)                                  GUARANTEES BY THE BORROWER OF INDEBTEDNESS
OF ANY OF ITS SUBSIDIARIES AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER
OR ANY OTHER SUBSIDIARY; PROVIDED, THAT GUARANTEES BY ANY LOAN PARTY OF
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY SHALL BE
SUBJECT TO SECTION 7.4;


 


(F)                                    INDEBTEDNESS OF ANY PERSON WHICH BECOMES
A SUBSIDIARY OF THE BORROWER AFTER THE DATE OF THIS AGREEMENT; PROVIDED, THAT
SUCH INDEBTEDNESS EXISTS AT THE TIME THAT SUCH PERSON BECOMES A SUBSIDIARY AND
IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A
SUBSIDIARY;


 


(G)                                 INDEBTEDNESS IN RESPECT OF HEDGING
OBLIGATIONS PERMITTED BY SECTION 7.10;


 


(H)                                 THE CONVERTIBLE NOTES;

 

65

--------------------------------------------------------------------------------


 


(I)                                     INDEBTEDNESS LIMITED IN RECOURSE SOLELY
TO THE GOOSE CREEK FACILITY AND IN AN AGGREGATE AMOUNT NOT TO EXCEED THE FAIR
MARKET VALUE OF THE GOOSE CREEK FACILITY; AND


 


(J)                                     OTHER UNSECURED INDEBTEDNESS OF THE
BORROWER OR ITS SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$5,000,000 AT ANY TIME OUTSTANDING.


 


THE PARENT AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, ISSUE ANY PREFERRED STOCK OR OTHER PREFERRED EQUITY INTERESTS
THAT (I) MATURES OR IS MANDATORILY REDEEMABLE PURSUANT TO A SINKING FUND
OBLIGATION OR OTHERWISE, (II) IS OR MAY BECOME REDEEMABLE OR REPURCHASEABLE BY
THE PARENT, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AT THE OPTION OF THE
HOLDER THEREOF, IN WHOLE OR IN PART OR (III) IS CONVERTIBLE OR EXCHANGEABLE AT
THE OPTION OF THE HOLDER THEREOF FOR INDEBTEDNESS OR PREFERRED STOCK OR ANY
OTHER PREFERRED EQUITY INTERESTS DESCRIBED IN THIS PARAGRAPH, ON OR PRIOR TO, IN
THE CASE OF CLAUSE (I), (II) OR (III), THE FIRST ANNIVERSARY OF THE REVOLVING
COMMITMENT TERMINATION DATE.


 


SECTION 7.2.                                NEGATIVE PLEDGE.  THE PARENT AND THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY OF ITS ASSETS OR PROPERTY NOW
OWNED OR HEREAFTER ACQUIRED OR, EXCEPT:


 


(A)                                  LIENS SECURING THE OBLIGATIONS, PROVIDED,
HOWEVER, THAT NO LIENS MAY SECURE HEDGING OBLIGATIONS WITHOUT SECURING ALL OTHER
OBLIGATIONS ON A BASIS AT LEAST PARI PASSU WITH SUCH HEDGING OBLIGATIONS AND
SUBJECT TO THE PRIORITY OF PAYMENTS SET FORTH IN SECTION 2.20 AND SECTION 8.2 OF
THIS AGREEMENT;


 


(B)                                 PERMITTED ENCUMBRANCES;


 


(C)                                  ANY LIENS ON ANY PROPERTY OR ASSET OF THE
PARENT, THE BORROWER OR ANY RESTRICTED SUBSIDIARY EXISTING ON THE CLOSING DATE
SET FORTH ON SCHEDULE 7.2; PROVIDED, THAT SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSET OF THE PARENT, THE BORROWER OR ANY SUCH RESTRICTED SUBSIDIARY;


 


(D)                                 PURCHASE MONEY LIENS UPON OR IN ANY FIXED OR
CAPITAL ASSETS TO SECURE THE PURCHASE PRICE OR THE COST OF CONSTRUCTION OR
IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS OR TO SECURE INDEBTEDNESS INCURRED
SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT
OF SUCH FIXED OR CAPITAL ASSETS (INCLUDING LIENS SECURING ANY CAPITAL LEASE
OBLIGATIONS); PROVIDED, THAT (I) SUCH LIEN SECURES INDEBTEDNESS PERMITTED BY
SECTION 7.1(C), (II) SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY OR WITHIN 90
DAYS AFTER THE ACQUISITION, IMPROVEMENT OR COMPLETION OF THE CONSTRUCTION
THEREOF; (III) SUCH LIEN DOES NOT EXTEND TO ANY OTHER ASSET; AND (IV) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING
OR IMPROVING SUCH FIXED OR CAPITAL ASSETS;


 


(E)                                  ANY LIEN (I) EXISTING ON ANY ASSET OF ANY
PERSON AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF THE BORROWER,
(II) EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH PERSON IS MERGED WITH
OR INTO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR (III) EXISTING ON ANY
ASSET PRIOR TO THE ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER; PROVIDED, THAT ANY SUCH LIEN WAS NOT CREATED IN THE CONTEMPLATION OF
ANY OF THE FOREGOING AND ANY SUCH LIEN SECURES ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE THAT SUCH PERSON BECOMES A SUBSIDIARY OR THE DATE OF SUCH
MERGER OR THE DATE OF SUCH ACQUISITION; AND

 

66

--------------------------------------------------------------------------------


 


(F)                                    EXTENSIONS, RENEWALS, OR REPLACEMENTS OF
ANY LIEN REFERRED TO IN PARAGRAPHS (A) THROUGH (D) OF THIS SECTION 7.2;
PROVIDED, THAT THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED THEREBY IS NOT
INCREASED AND THAT ANY SUCH EXTENSION, RENEWAL OR REPLACEMENT IS LIMITED TO THE
ASSETS ORIGINALLY ENCUMBERED THEREBY.


 


SECTION 7.3.                                FUNDAMENTAL CHANGES.


 


(A)                                  THE PARENT AND THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE INTO ANY
OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT,
OR SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF (IN A SINGLE TRANSACTION OR A
SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (IN EACH CASE,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OR ALL OR SUBSTANTIALLY ALL OF THE
STOCK OF ANY OF ITS RESTRICTED SUBSIDIARY (IN EACH CASE, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) OR LIQUIDATE OR DISSOLVE; PROVIDED, THAT IF AT THE TIME
THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) THE BORROWER MAY MERGE WITH A
PERSON IF THE BORROWER IS THE SURVIVING PERSON, (II) ANY SUBSIDIARY LOAN PARTY
MAY MERGE INTO ANOTHER SUBSIDIARY LOAN PARTY, (III) THE PARENT AND ANY
RESTRICTED SUBSIDIARY MAY MERGE WITH A PERSON IF THE PARENT OR SUCH RESTRICTED
SUBSIDIARY IS THE SURVIVING PERSON (UNLESS THE BORROWER OR ANOTHER SUBSIDIARY
LOAN PARTY IS THE SURVIVING PERSON), (IV) ANY SUBSIDIARY LOAN PARTY MAY SELL,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS
TO THE BORROWER OR TO A SUBSIDIARY LOAN PARTY AND (V) ANY SUBSIDIARY (OTHER THAN
A RESTRICTED SUBSIDIARY) MAY LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN
GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE
BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS; PROVIDED, THAT
ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY
IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY
SECTION 7.4.


 


(B)                                 THE PARENT WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE PARENT AND ITS SUBSIDIARIES ON DECEMBER 31, 2004 AND BUSINESSES
REASONABLY RELATED THERETO.


 


SECTION 7.4.                                INVESTMENTS, LOANS, ETC.  THE PARENT
AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO,
PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT
WAS NOT A WHOLLY-OWNED SUBSIDIARY PRIOR TO SUCH MERGER), ANY COMMON STOCK,
EVIDENCE OF INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT, OR
OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY
LOANS OR ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST
ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON (ALL OF THE FOREGOING
BEING COLLECTIVELY CALLED “INVESTMENTS”), OR PURCHASE OR OTHERWISE ACQUIRE (IN
ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER PERSON THAT
CONSTITUTE A BUSINESS UNIT, OR CREATE OR FORM ANY SUBSIDIARY, EXCEPT:


 


(A)                                  INVESTMENTS (OTHER THAN PERMITTED
INVESTMENTS) EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 7.4
(INCLUDING INVESTMENTS IN SUBSIDIARIES);


 


(B)                                 PERMITTED INVESTMENTS;


 


(C)                                  GUARANTEES CONSTITUTING INDEBTEDNESS
PERMITTED BY SECTION 7.1; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS OF THE BORROWER’S SUBSIDIARIES THAT ARE NOT

 

67

--------------------------------------------------------------------------------


 


SUBSIDIARY LOAN PARTIES THAT IS GUARANTEED BY ANY LOAN PARTY SHALL BE SUBJECT TO
THE LIMITATION SET FORTH IN CLAUSE (D) HEREOF;


 


(D)                                 INVESTMENTS MADE BY THE PARENT OR THE
BORROWER IN OR TO ANY SUBSIDIARY AND BY ANY SUBSIDIARY TO THE BORROWER OR IN OR
TO ANOTHER SUBSIDIARY OF THE BORROWER; PROVIDED, THAT THE AGGREGATE AMOUNT OF
INVESTMENTS BY LOAN PARTIES IN OR TO, AND GUARANTEES BY LOAN PARTIES OF
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY (INCLUDING
ALL SUCH INVESTMENTS AND GUARANTEES EXISTING ON THE CLOSING DATE) SHALL NOT
EXCEED $1,000,000 AT ANY TIME OUTSTANDING;


 


(E)                                  LOANS OR ADVANCES TO EMPLOYEES, OFFICERS OR
DIRECTORS OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER IN THE ORDINARY
COURSE OF BUSINESS FOR TRAVEL, RELOCATION AND RELATED EXPENSES; PROVIDED,
HOWEVER, THAT THE AGGREGATE AMOUNT OF ALL SUCH LOANS AND ADVANCES DOES NOT
EXCEED $500,000 AT ANY TIME;


 


(F)                                    HEDGING TRANSACTIONS PERMITTED BY
SECTION 7.10;


 


(G)                                 PERMITTED ACQUISITIONS;


 


(H)                                 PERMITTED UIC CASH ACQUISITIONS AND
PERMITTED UIC CASH INVESTMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE AMOUNT
OF UIC CASH IN EFFECT FROM TIME TO TIME.


 


(I)                                     PERMITTED OTHER INVESTMENTS, SO LONG AS
THE AGGREGATE AMOUNT INVESTED IN PERMITTED OTHER INVESTMENTS, PLUS THE AGGREGATE
AMOUNT DISTRIBUTED AS PERMITTED OTHER DIVIDENDS PURSUANT TO SECTION 7.5(E), DOES
NOT EXCEED $25,000,000;


 


(J)                                     LOANS MADE BY THE BORROWER TO THE PARENT
TO FUND ON A SUBSTANTIALLY SIMULTANEOUS BASIS RESTRICTED PAYMENTS PERMITTED
UNDER SECTION 7.5(D) AND (E) AND PERMITTED OTHER INVESTMENTS PERMITTED UNDER
CLAUSE (I) ABOVE; AND


 


(K)                                  OTHER INVESTMENTS WHICH IN THE AGGREGATE DO
NOT EXCEED $1,000,000 IN ANY FISCAL YEAR.


 


SECTION 7.5.                                RESTRICTED PAYMENTS.  THE PARENT AND
THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, DECLARE
OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY DIVIDEND ON ANY
CLASS OF ITS STOCK, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR A
SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION, RETIREMENT,
DEFEASANCE OR OTHER ACQUISITION OF, ANY SHARES OF COMMON STOCK OR INDEBTEDNESS
SUBORDINATED TO THE OBLIGATIONS OF THE BORROWER OR ANY GUARANTEE THEREOF OR ANY
OPTIONS, WARRANTS, OR OTHER RIGHTS TO PURCHASE SUCH COMMON STOCK OR SUCH
INDEBTEDNESS, WHETHER NOW OR HEREAFTER OUTSTANDING (EACH, A “RESTRICTED
PAYMENT”), EXCEPT FOR


 


(A)                                  DIVIDENDS PAYABLE BY THE PARENT OR THE
BORROWER SOLELY IN SHARES OF ANY CLASS OF ITS COMMON STOCK;


 


(B)                                 RESTRICTED PAYMENTS MADE BY ANY SUBSIDIARY
OF THE BORROWER TO THE BORROWER OR TO ANOTHER SUBSIDIARY, ON AT LEAST A PRO RATA
BASIS WITH ANY OTHER SHAREHOLDERS IF SUCH SUBSIDIARY IS NOT WHOLLY OWNED BY THE
BORROWER AND OTHER WHOLLY OWNED SUBSIDIARIES;

 

68

--------------------------------------------------------------------------------


 


(C)                                  SCHEDULED QUARTERLY DIVIDENDS PAID ON THE
CAPITAL STOCK OF THE PARENT AND INTEREST ON SUCH SUBORDINATED INDEBTEDNESS, SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT THEREFROM;


 


(D)                                 PERMITTED UIC CASH DIVIDENDS IN AN AMOUNT
NOT TO EXCEED THE AMOUNT OF UIC CASH THEN IN EFFECT;


 


(E)                                  PERMITTED OTHER DIVIDENDS, SO LONG AS THE
AGGREGATE AMOUNT DISTRIBUTED AS PERMITTED OTHER DIVIDENDS, PLUS THE AGGREGATE
AMOUNT INVESTED IN PERMITTED OTHER INVESTMENTS PURSUANT TO SECTION 7.4(I), DOES
NOT EXCEED $25,000,000; AND


 


(F)                                    DIVIDENDS AND DISTRIBUTIONS ON, AND
REDEMPTIONS AND REPURCHASES OF, THE CAPITAL STOCK OF THE BORROWER PAID TO THE
PARENT TO FUND ON A SUBSTANTIALLY SIMULTANEOUS BASIS RESTRICTED PAYMENTS
PERMITTED UNDER CLAUSE (D) AND (E) ABOVE AND PERMITTED OTHER INVESTMENTS
PERMITTED UNDER SECTION 7.4(I) ABOVE.


 


SECTION 7.6.                                SALE OF ASSETS.  THE PARENT AND THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, CONVEY,
SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF, ANY OF ITS ASSETS,
BUSINESS OR PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR, IN THE CASE
OF ANY SUBSIDIARY, ISSUE OR SELL ANY SHARES OF SUCH SUBSIDIARY’S COMMON STOCK TO
ANY PERSON OTHER THAN THE PARENT, THE BORROWER OR A SUBSIDIARY LOAN PARTY (OR TO
QUALIFY DIRECTORS IF REQUIRED BY APPLICABLE LAW), EXCEPT:


 


(A)                                  THE SALE OR OTHER DISPOSITION FOR FAIR
MARKET VALUE OF OBSOLETE OR WORN OUT PROPERTY OR OTHER PROPERTY NOT NECESSARY
FOR OPERATIONS DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 THE SALE OF INVENTORY AND PERMITTED
INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS; AND


 


(C)                                  THE SALE BY THE PARENT OF ALL OF THE
CAPITAL STOCK OF DETROIT STOKER SO LONG AS THE PARENT AND ITS SUBSIDIARIES DO
NOT INCUR ANY ADDITIONAL OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY
INDEMNIFICATION OBLIGATIONS) IN CONNECTION THEREWITH, OTHER THAN INDEMNIFICATION
OBLIGATIONS EXPRESSLY PERMITTED BY SECTION 7.12.


 


SECTION 7.7.                                TRANSACTIONS WITH AFFILIATES.  THE
PARENT AND THE BORROWER WILL NOT, AND WILL NOT PERMIT RESTRICTED SUBSIDIARY TO,
SELL, LEASE OR OTHERWISE TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE
OR OTHERWISE ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY
OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES, EXCEPT (A) IN THE ORDINARY
COURSE OF BUSINESS AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO
THE PARENT, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY THAN COULD BE OBTAINED ON
AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR
AMONG THE PARENT, THE BORROWER AND ANY SUBSIDIARY LOAN PARTY NOT INVOLVING ANY
OTHER AFFILIATES.


 


SECTION 7.8.                                RESTRICTIVE AGREEMENTS.  THE PARENT
AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO,
DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT THAT
PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE
PARENT, THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO CREATE, INCUR OR PERMIT ANY
LIEN UPON

 

69

--------------------------------------------------------------------------------


 


ANY OF ITS ASSETS OR PROPERTIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
(B) THE ABILITY OF ANY SUBSIDIARY OF THE BORROWER TO PAY DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT TO ITS COMMON STOCK, TO MAKE OR REPAY LOANS OR
ADVANCES TO THE PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER, TO
GUARANTEE INDEBTEDNESS OF THE PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY OF
THE BORROWER OR TO TRANSFER ANY OF ITS PROPERTY OR ASSETS TO THE PARENT, THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER; PROVIDED, THAT (I) THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY LAW OR BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II) THE FOREGOING SHALL NOT APPLY TO
CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE
SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS SOLD AND SUCH SALE IS PERMITTED
HEREUNDER, (III) CLAUSE (A) SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS
IMPOSED BY ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS PERMITTED BY THIS
AGREEMENT IF SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS AND (IV) CLAUSE (A) SHALL NOT APPLY TO
CUSTOMARY PROVISIONS IN LEASES RESTRICTING THE ASSIGNMENT THEREOF.


 


SECTION 7.9.                                SALE AND LEASEBACK TRANSACTIONS. 
THE PARENT AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR INDIRECTLY, WHEREBY IT
SHALL SELL OR TRANSFER ANY PROPERTY (OTHER THAN THE GOOSE CREEK FACILITY), REAL
OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREINAFTER
ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY
SOLD OR TRANSFERRED.


 


SECTION 7.10.                         HEDGING TRANSACTIONS.  THE PARENT AND THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, ENTER INTO
ANY HEDGING TRANSACTION, OTHER THAN HEDGING TRANSACTIONS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT, THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER IS EXPOSED IN THE CONDUCT OF ITS
BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES.  SOLELY FOR THE AVOIDANCE OF
DOUBT, THE PARENT AND THE BORROWER ACKNOWLEDGE THAT A HEDGING TRANSACTION
ENTERED INTO FOR SPECULATIVE PURPOSES OR OF A SPECULATIVE NATURE (WHICH SHALL BE
DEEMED TO INCLUDE ANY HEDGING TRANSACTION UNDER WHICH THE PARENT, THE BORROWER
OR ANY RESTRICTED SUBSIDIARY IS OR MAY BECOME OBLIGED TO MAKE ANY PAYMENT (I) IN
CONNECTION WITH THE PURCHASE BY ANY THIRD PARTY OF ANY COMMON STOCK OR ANY
INDEBTEDNESS OR (II) AS A RESULT OF CHANGES IN THE MARKET VALUE OF ANY COMMON
STOCK OR ANY INDEBTEDNESS) IS NOT A HEDGING TRANSACTION ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS TO HEDGE OR MITIGATE RISKS.


 


SECTION 7.11.                         AMENDMENT TO MATERIAL DOCUMENTS. THE
PARENT AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY
TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS IN A MANNER MATERIALLY ADVERSE TO
THE LENDERS UNDER (A) ITS CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS AND (B) THE CONVERTIBLE NOTES OR THE CONVERTIBLE NOTES
INDENTURE.


 


SECTION 7.12.                         INDEMNIFICATION OBLIGATIONS. THE PARENT
AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO,
INDEMNIFY, GUARANTY OR HOLD HARMLESS ANY OTHER PERSON FOR ANY CLAIMS, LOSSES,
COSTS OR EXPENSES OF DETROIT STOKER, OTHER THAN INDEMNIFICATION PROVIDED BY THE
PARENT IN CONNECTION WITH THE SALE OF ALL OR ANY PORTION OF THE ASSETS OR
CAPITAL STOCK OF DETROIT STOKER (I) FOR ASBESTOS AND OTHER LIABILITIES OF
DETROIT STOKER SO LONG AS SUCH INDEMNIFICATION IS EXPRESSLY LIMITED IN THE
AGGREGATE TO THE CAPPED PURCHASE PRICE

 

70

--------------------------------------------------------------------------------


 


LIABILITY AMOUNT, (II) FOR LIABILITIES OTHER THAN ASBESTOS LIABILITY, TO THE
EXTENT SUCH INDEMNIFICATION OBLIGATION IS CUSTOMARY AND REASONABLE AND IN AN
AMOUNT EXPRESSLY LIMITED IN THE AGGREGATE TO $2,000,000 AND (III) OTHER
NON-MONETARY INDEMNIFICATION OBLIGATIONS TO THE EXTENT SUCH INDEMNIFICATION IS
CUSTOMARY AND REASONABLE IN SALES OF ASSETS OR EQUITY GENERALLY.


 


SECTION 7.13.                         ACCOUNTING CHANGES.  THE PARENT AND
BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, MAKE ANY
SIGNIFICANT CHANGE IN ACCOUNTING TREATMENT OR REPORTING PRACTICES, EXCEPT AS
REQUIRED BY GAAP, OR CHANGE THE FISCAL YEAR OF THE BORROWER OR OF ANY OF ITS
SUBSIDIARIES, EXCEPT TO CHANGE THE FISCAL YEAR OF A SUBSIDIARY TO CONFORM ITS
FISCAL YEAR TO THAT OF THE BORROWER.


 


SECTION 7.14.                         CAPITAL EXPENDITURES.  THE PARENT AND
BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, MAKE OR
COMMIT TO MAKE ANY CAPITAL EXPENDITURES OTHER THAN (I) PERMITTED UIC CASH CAPEX
IN AN AMOUNT NOT TO EXCEED THE AMOUNT OF UIC CASH THEN IN EFFECT, AND
(II) CAPITAL EXPENDITURES OF THE BORROWER IN AN AGGREGATE AMOUNT NOT TO EXCEED
(A) $30,000,000 FOR THE FISCAL YEAR ENDING DECEMBER 31, 2005 AND (B) $20,000,000
IN EACH FISCAL YEAR THEREAFTER.


 


SECTION 7.15.                         DETROIT STOKER.  SO LONG AS DETROIT STOKER
REMAINS A SUBSIDIARY OF THE PARENT,


 


(A)                                  THE PARENT SHALL CAUSE DETROIT STOKER TO DO
OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND MAINTAIN IN FULL
FORCE AND EFFECT ITS SEPARATE LEGAL EXISTENCE; AND


 


(B)                                 THE PARENT SHALL NOT PERMIT DETROIT STOKER
TO (I) MAKE ANY RESTRICTED PAYMENT, OR (II) ENTER INTO ANY TRANSACTIONS BETWEEN
THE PARENT OR ANY OF ITS OTHER SUBSIDIARIES, ON THE ONE HAND, AND DETROIT
STOKER, ON THE OTHER HAND, EXCEPT LOANS MADE BY DETROIT STOKER TO THE PARENT OR
ANY OF ITS OTHER SUBSIDIARIES SO LONG AS (1) SUCH LOANS ARE ON COMMERCIALLY
REASONABLE TERMS AND CONDITIONS (INCLUDING WITHOUT LIMITATION AS TO PRICING,
AMORTIZATION, COVENANTS AND DEFAULTS) THAT WOULD BE OBTAINED ON AN ARM’S-LENGTH
BASIS FROM UNRELATED THIRD PARTIES, (2) THE PROCEEDS OF SUCH LOANS ARE USED TO
FINANCE CAPITAL EXPENDITURES, ACQUISITIONS AND PERMITTED OTHER DIVIDENDS TO THE
EXTENT PERMITTED UNDER SECTION 7.5(E), BUT NOT WORKING CAPITAL OR OTHER
PURPOSES, OF THE PARENT OR SUCH OTHER SUBSIDIARIES, (3) ANY LOANS TO FINANCE
CAPITAL EXPENDITURES HAVE LEVEL MONTHLY OR QUARTERLY AMORTIZATION AND FULLY
AMORTIZE OVER THE LIFE OF THE ASSET ACQUIRED, UNLESS OTHERWISE APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, AND (4) ANY LOANS TO FINANCE ACQUISITIONS
OR PERMITTED OTHER DIVIDENDS HAVE LEVEL MONTHLY OR QUARTERLY AMORTIZATION AND
FULLY AMORTIZE OVER A TERM OF AT LEAST ONE YEAR AND NOT MORE THAN SEVEN YEARS,
UNLESS OTHERWISE APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT.


 


ARTICLE VIII

EVENTS OF DEFAULT


 


SECTION 8.1.                                EVENTS OF DEFAULT.  IF ANY OF THE
FOLLOWING EVENTS (EACH AN “EVENT OF DEFAULT”) SHALL OCCUR:

 

71

--------------------------------------------------------------------------------


 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR OF ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT OR OTHERWISE; OR


 


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT PAYABLE UNDER
CLAUSE (A) OF THIS SECTION 8.1) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS DAYS; OR


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF THE PARENT OR THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(INCLUDING THE SCHEDULES ATTACHED THERETO) AND ANY AMENDMENTS OR MODIFICATIONS
HEREOF OR WAIVERS HEREUNDER, OR IN ANY CERTIFICATE, REPORT, FINANCIAL STATEMENT
OR OTHER DOCUMENT SUBMITTED TO THE ADMINISTRATIVE AGENT OR THE LENDERS BY ANY
LOAN PARTY OR ANY REPRESENTATIVE OF ANY LOAN PARTY PURSUANT TO OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL PROVE TO BE INCORRECT IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE OR SUBMITTED; OR


 


(D)                                 THE PARENT OR THE BORROWER SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT OR OBLIGATION CONTAINED IN SECTIONS 5.1, 5.2, OR
5.3 (WITH RESPECT TO THE PARENT’S OR THE BORROWER’S EXISTENCE) OR ARTICLES VI OR
VII; OR


 


(E)                                  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE
REFERRED TO IN CLAUSES (A), (B) AND (D) ABOVE) OR ANY OTHER LOAN DOCUMENT, AND
SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER THE EARLIER OF (I) ANY
OFFICER OF THE PARENT OR THE BORROWER BECOMES AWARE OF SUCH FAILURE, OR
(II) NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE
AGENT OR ANY LENDER; OR


 


(F)                                    THE PARENT OR ANY OF ITS SUBSIDIARIES
(WHETHER AS PRIMARY OBLIGOR OR AS GUARANTOR OR OTHER SURETY) SHALL FAIL TO PAY
ANY PRINCIPAL OF, OR PREMIUM OR INTEREST ON, ANY MATERIAL INDEBTEDNESS THAT IS
OUTSTANDING, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (WHETHER AT
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND
SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED
IN THE AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING SUCH INDEBTEDNESS; OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST UNDER ANY AGREEMENT OR
INSTRUMENT RELATING TO SUCH INDEBTEDNESS AND SHALL CONTINUE AFTER THE APPLICABLE
GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT
OF SUCH EVENT OR CONDITION IS TO ACCELERATE, OR PERMIT THE ACCELERATION OF, THE
MATURITY OF SUCH INDEBTEDNESS; OR ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO BE
DUE AND PAYABLE, OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED,
OR ANY OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH INDEBTEDNESS SHALL BE
REQUIRED TO BE MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR


 


(G)                                 ANY LOAN PARTY, DETROIT STOKER (SO LONG AS
DETROIT STOKER REMAINS A SUBSIDIARY OF THE PARENT) OR ANY OTHER MATERIAL
SUBSIDIARY OF THE PARENT SHALL (I) COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING
OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER
ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR

 

72

--------------------------------------------------------------------------------


 


HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A CUSTODIAN, TRUSTEE,
RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF
ITS PROPERTY, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY
AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (I) OF
THIS SECTION 8.1, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A CUSTODIAN,
TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL FOR SUCH LOAN PARTY,
DETROIT STOKER (SO LONG AS DETROIT STOKER REMAINS A SUBSIDIARY OF THE PARENT) OR
ANY OTHER MATERIAL SUBSIDIARY OF THE PARENT OR FOR A SUBSTANTIAL PART OF ITS
ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY
OF THE FOREGOING; OR


 


(H)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF ANY LOAN PARTY, DETROIT STOKER (SO
LONG AS DETROIT STOKER REMAINS A SUBSIDIARY OF THE PARENT) OR ANY OTHER MATERIAL
SUBSIDIARY OF THE PARENT OR ITS DEBTS, OR ANY SUBSTANTIAL PART OF ITS ASSETS,
UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW
NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A CUSTODIAN, TRUSTEE,
RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL FOR THE PARENT OR ANY OF ITS
SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL REMAIN UNDISMISSED FOR A PERIOD OF 60 DAYS OR AN
ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED; OR


 


(I)                                     ANY LOAN PARTY, DETROIT STOKER (SO LONG
AS DETROIT STOKER REMAINS A SUBSIDIARY OF THE PARENT) OR ANY OTHER MATERIAL
SUBSIDIARY OF THE PARENT SHALL BECOME UNABLE TO PAY, SHALL ADMIT IN WRITING ITS
INABILITY TO PAY, OR SHALL FAIL TO PAY, ITS DEBTS AS THEY BECOME DUE; OR


 


(J)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
IN THE GOOD FAITH OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH
OTHER ERISA EVENTS THAT HAVE OCCURRED, WOULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY TO THE PARENT, THE BORROWER OR ANY SUBSIDIARIES OF THE BORROWER HAVING
A MATERIAL ADVERSE EFFECT; OR


 


(K)                                  JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY GREATER THAN $1,000,000 IN THE AGGREGATE EXCESS OF APPLICABLE INSURANCE
WHERE THE INSURER HAS ACKNOWLEDGED COVERAGE AND IS FINANCIALLY SOUND, AND AFTER
GIVING EFFECT TO ANY OTHER FINAL JUDGMENT OR ORDER IN EFFECT REDUCING OR
OFFSETTING AS A MATTER OF LAW THE AMOUNT THAT MAY BE COLLECTED UNDER SUCH FINAL
JUDGMENT(S) OR ORDER(S), AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE A
PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH
JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN
EFFECT; OR


 


(L)                                     ANY NON-MONETARY JUDGMENT OR ORDER SHALL
BE RENDERED AGAINST THE PARENT OR ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND THERE SHALL BE A PERIOD OF 30
CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER,
BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(M)                               A CHANGE IN CONTROL SHALL OCCUR OR EXIST;

 

73

--------------------------------------------------------------------------------


 


(N)                                 ANY PROVISION OF ANY GUARANTY AGREEMENT
SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON, OR ENFORCEABLE AGAINST,
ANY GUARANTOR, OR ANY GUARANTOR SHALL SO STATE IN WRITING, OR ANY GUARANTOR
SHALL SEEK TO TERMINATE ITS GUARANTY AGREEMENT;


 


(O)                                 ANY LIEN PURPORTED TO BE CREATED UNDER ANY
SECURITY DOCUMENT SHALL FAIL OR CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN
PARTY NOT TO BE, A VALID AND PERFECTED LIEN ON ANY COLLATERAL, WITH THE PRIORITY
REQUIRED BY THE APPLICABLE SECURITY DOCUMENTS, EXCEPT AS A RESULT OF (I) THE
ADMINISTRATIVE AGENT’S FAILURE TO TAKE ANY ACTION REASONABLY REQUESTED BY
BORROWER IN ORDER TO MAINTAIN A VALID AND PERFECTED LIEN ON ANY COLLATERAL OR
(II) ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT TO RELEASE ANY LIEN ON ANY
COLLATERAL; OR


 


(P)                                 ANY “EVENT OF DEFAULT” SHALL HAVE OCCURRED
AND BE CONTINUING UNDER ANY OTHER LOAN DOCUMENT; OR


 


(Q)                                 NET ASBESTOS LIABILITY OF THE PARENT AND ITS
SUBSIDIARIES AS REFLECTED IN THE QUARTERLY OR ANNUAL FINANCIAL STATEMENTS MOST
RECENTLY DELIVERED BY THE PARENT PURSUANT TO SECTION 5.1 SHALL EXCEED
$20,000,000, EXCLUDING ANY NON-CASH INCREASE IN THE NET ASBESTOS LIABILITY
ATTRIBUTABLE SOLELY TO A CHANGE IN THE TIME HORIZON OVER WHICH THE NET ASBESTOS
LIABILITY IS FORECAST;


 

then, and in every such event (other than an event with respect to the Parent or
the Borrower described in clause (g) or (h) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent and the Borrower, (iii) exercise all remedies
contained in any other Loan Document, and (iv) exercise any other remedies
available at law or in equity; and that, if an Event of Default specified in
either clause (g) or (h) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Parent and the Borrower.

 


SECTION 8.2.                                APPLICATION OF PROCEEDS FROM
COLLATERAL.  ALL PROCEEDS FROM EACH SALE OF, OR OTHER REALIZATION UPON, ALL OR
ANY PART OF THE COLLATERAL BY THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
AFTER AN EVENT OF DEFAULT ARISES SHALL BE APPLIED AS FOLLOWS:


 


(A)                                  FIRST, TO THE REIMBURSABLE EXPENSES OF THE
ADMINISTRATIVE AGENT INCURRED IN CONNECTION WITH SUCH SALE OR OTHER REALIZATION
UPON THE COLLATERAL, UNTIL THE SAME SHALL HAVE BEEN PAID IN FULL;

 

74

--------------------------------------------------------------------------------


 


(B)                                 SECOND, TO THE FEES AND OTHER REIMBURSABLE
EXPENSES OF THE ADMINISTRATIVE AGENT, SWINGLINE LENDER AND THE ISSUING BANK THEN
DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS, UNTIL THE SAME SHALL HAVE
BEEN PAID IN FULL;


 


(C)                                  THIRD, TO ALL REIMBURSABLE EXPENSES, IF
ANY, OF THE LENDERS THEN DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS,
UNTIL THE SAME SHALL HAVE BEEN PAID IN FULL;


 


(D)                                 FOURTH, TO THE FEES DUE AND PAYABLE UNDER
SECTION 2.13(B) AND (C) OF THE CREDIT AGREEMENT AND INTEREST THEN DUE AND
PAYABLE UNDER THE TERMS OF THE CREDIT AGREEMENT, UNTIL THE SAME SHALL HAVE BEEN
PAID IN FULL;


 


(E)                                  FIFTH, TO THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE REVOLVING LOANS, THE LC EXPOSURE AND THE NET
MARK-TO-MARKET EXPOSURE OF THE BORROWER AND ITS SUBSIDIARIES, TO THE EXTENT
SECURED BY LIENS, UNTIL THE SAME SHALL HAVE BEEN PAID IN FULL, ALLOCATED PRO
RATA AMONG THE LENDERS AND ANY AFFILIATES OF LENDERS THAT HOLD NET
MARK-TO-MARKET EXPOSURE BASED ON THEIR RESPECTIVE PRO RATA SHARES OF THE
AGGREGATE AMOUNT OF SUCH REVOLVING LOANS, LC EXPOSURE AND NET MARK-TO-MARKET
EXPOSURE;


 


(F)                                    SIXTH, TO ADDITIONAL CASH COLLATERAL FOR
THE AGGREGATE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT UNTIL THE AGGREGATE
AMOUNT OF ALL CASH COLLATERAL HELD BY THE ADMINISTRATIVE AGENT PURSUANT TO THIS
AGREEMENT IS EQUAL TO 105% OF THE LC EXPOSURE AFTER GIVING EFFECT TO THE
FOREGOING CLAUSE FIFTH; AND


 


(G)                                 TO THE EXTENT ANY PROCEEDS REMAIN, TO THE
BORROWER.


 

All amounts allocated pursuant to the foregoing clauses second through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.21(g).

 


ARTICLE IX

THE ADMINISTRATIVE AGENT


 


SECTION 9.1.                                APPOINTMENT OF ADMINISTRATIVE AGENT.


 


(A)                                  EACH LENDER IRREVOCABLY APPOINTS SUNTRUST
BANK AS THE ADMINISTRATIVE AGENT AND AUTHORIZES IT TO TAKE SUCH ACTIONS ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL SUCH
ACTIONS AND POWERS THAT ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE
AGENT MAY PERFORM ANY OF ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS
BY OR THROUGH ANY ONE OR MORE SUB-AGENTS OR ATTORNEYS-IN-FACT APPOINTED BY THE

 

75

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT OR
ATTORNEY-IN-FACT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS
SET FORTH IN THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT OR ATTORNEY-IN-FACT
AND THE RELATED PARTIES OF THE ADMINISTRATIVE AGENT, ANY SUCH SUB-AGENT AND ANY
SUCH ATTORNEY-IN-FACT AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS
WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


(B)                                 THE ISSUING BANK SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH UNTIL SUCH TIME AND EXCEPT FOR SO LONG AS THE
ADMINISTRATIVE AGENT MAY AGREE AT THE REQUEST OF THE REQUIRED LENDERS TO ACT FOR
THE ISSUING BANK WITH RESPECT THERETO; PROVIDED, THAT THE ISSUING BANK SHALL
HAVE ALL THE BENEFITS AND IMMUNITIES (I) PROVIDED TO THE ADMINISTRATIVE AGENT IN
THIS ARTICLE WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE ISSUING
BANK IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED
BY IT AND THE APPLICATION AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO THE
LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS
ARTICLE INCLUDED THE ISSUING BANK WITH RESPECT TO SUCH ACTS OR OMISSIONS AND
(II) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH RESPECT TO THE ISSUING
BANK.


 


SECTION 9.2.                                NATURE OF DUTIES OF ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, (A) THE ADMINISTRATIVE AGENT
SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF
WHETHER A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (B) THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT THOSE DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED BY THE LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT IS
REQUIRED TO EXERCISE IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 10.2), AND (C) EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND
SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.  THE
ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY
IT, ITS SUB-AGENTS OR ATTORNEYS-IN-FACT WITH THE CONSENT OR AT THE REQUEST OF
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 10.2) OR IN THE
ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE ADMINISTRATIVE
AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY
SUB-AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.  THE
ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT UNLESS AND UNTIL WRITTEN NOTICE THEREOF (WHICH NOTICE SHALL
INCLUDE AN EXPRESS REFERENCE TO SUCH EVENT BEING A “DEFAULT” OR “EVENT OF
DEFAULT” HEREUNDER) IS GIVEN TO THE ADMINISTRATIVE AGENT BY THE BORROWER OR ANY
LENDER, AND THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR OR HAVE ANY
DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR REPRESENTATION
MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT, (II) THE CONTENTS OF ANY
CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR THEREUNDER OR IN
CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE COVENANTS, AGREEMENTS, OR OTHER TERMS AND CONDITIONS SET FORTH IN ANY LOAN
DOCUMENT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF ANY
LOAN DOCUMENT OR ANY OTHER

 

76

--------------------------------------------------------------------------------


 


AGREEMENT, INSTRUMENT OR DOCUMENT, OR (V) THE SATISFACTION OF ANY CONDITION SET
FORTH IN ARTICLE III OR ELSEWHERE IN ANY LOAN DOCUMENT, OTHER THAN TO CONFIRM
RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR THE BORROWER) CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.


 


SECTION 9.3.                                LACK OF RELIANCE ON THE
ADMINISTRATIVE AGENT.  EACH OF THE LENDERS, THE SWINGLINE LENDER AND THE ISSUING
BANK ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT.  EACH OF THE LENDERS, THE SWINGLINE
LENDER AND THE ISSUING BANK ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, CONTINUE TO MAKE
ITS OWN DECISIONS IN TAKING OR NOT TAKING OF ANY ACTION UNDER OR BASED ON THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR
THEREUNDER.


 


SECTION 9.4.                                CERTAIN RIGHTS OF THE ADMINISTRATIVE
AGENT.  IF THE ADMINISTRATIVE AGENT SHALL REQUEST INSTRUCTIONS FROM THE REQUIRED
LENDERS WITH RESPECT TO ANY ACTION OR ACTIONS (INCLUDING THE FAILURE TO ACT) IN
CONNECTION WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
REFRAIN FROM SUCH ACT OR TAKING SUCH ACT, UNLESS AND UNTIL IT SHALL HAVE
RECEIVED INSTRUCTIONS FROM SUCH LENDERS; AND THE ADMINISTRATIVE AGENT SHALL NOT
INCUR LIABILITY TO ANY PERSON BY REASON OF SO REFRAINING.  WITHOUT LIMITING THE
FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST THE
ADMINISTRATIVE AGENT AS A RESULT OF THE ADMINISTRATIVE AGENT ACTING OR
REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE WITH THE INSTRUCTIONS OF THE
REQUIRED LENDERS WHERE REQUIRED BY THE TERMS OF THIS AGREEMENT.


 


SECTION 9.5.                                RELIANCE BY ADMINISTRATIVE AGENT. 
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY
LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT,
STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING BELIEVED BY IT TO BE GENUINE
AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON.  THE ADMINISTRATIVE
AGENT MAY ALSO RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND
BELIEVED BY IT TO BE MADE BY THE PROPER PERSON AND SHALL NOT INCUR ANY LIABILITY
FOR RELYING THEREON.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL
(INCLUDING COUNSEL FOR THE BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER
EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN
BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


SECTION 9.6.                                THE ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY.  THE BANK SERVING AS THE ADMINISTRATIVE AGENT SHALL HAVE
THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT IN
ITS CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE OR REFRAIN FROM
EXERCISING THE SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT; AND THE
TERMS “LENDERS”, “REQUIRED LENDERS”, “HOLDERS OF NOTES”, OR ANY SIMILAR TERMS
SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE THE
ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  THE BANK ACTING AS THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO,
AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY
OR AFFILIATE OF THE BORROWER AS IF IT WERE NOT THE ADMINISTRATIVE AGENT
HEREUNDER.

 

77

--------------------------------------------------------------------------------


 


SECTION 9.7.                                SUCCESSOR ADMINISTRATIVE AGENT.


 


(A)                                  THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY
TIME BY GIVING NOTICE THEREOF TO THE LENDERS AND THE BORROWER.  UPON ANY SUCH
RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT, SUBJECT TO THE APPROVAL BY THE BORROWER PROVIDED THAT NO
EVENT OF DEFAULT SHALL EXIST AT SUCH TIME.  IF NO SUCCESSOR ADMINISTRATIVE AGENT
SHALL HAVE BEEN SO APPOINTED, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN
30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF RESIGNATION,
THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE
ISSUING BANK, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A
COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY
STATE THEREOF OR A BANK WHICH MAINTAINS AN OFFICE IN THE UNITED STATES, HAVING A
COMBINED CAPITAL AND SURPLUS OF AT LEAST $500,000,000.


 


(B)                                 UPON THE ACCEPTANCE OF ITS APPOINTMENT AS
THE ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR ADMINISTRATIVE
AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IF WITHIN 45 DAYS AFTER WRITTEN
NOTICE IS GIVEN OF THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION UNDER THIS
SECTION 9.7 NO SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE BEEN APPOINTED AND
SHALL HAVE ACCEPTED SUCH APPOINTMENT, THEN ON SUCH 45TH DAY (I) THE RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION SHALL BECOME EFFECTIVE, (II) THE RETIRING
ADMINISTRATIVE AGENT SHALL THEREUPON BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (III) THE REQUIRED LENDERS SHALL
THEREAFTER PERFORM ALL DUTIES OF THE RETIRING ADMINISTRATIVE AGENT UNDER THE
LOAN DOCUMENTS UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED ABOVE.  AFTER ANY RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION HEREUNDER, THE PROVISIONS OF THIS ARTICLE SHALL CONTINUE IN
EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT AND ITS
REPRESENTATIVES AND AGENTS IN RESPECT OF ANY ACTIONS TAKEN OR NOT TAKEN BY ANY
OF THEM WHILE IT WAS SERVING AS THE ADMINISTRATIVE AGENT.


 


SECTION 9.8.                                AUTHORIZATION TO EXECUTE OTHER LOAN
DOCUMENTS.  EACH LENDER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE ON
BEHALF OF ALL LENDERS ALL LOAN DOCUMENTS OTHER THAN THIS AGREEMENT.


 


SECTION 9.9.                                DOCUMENTATION AGENT; SYNDICATION
AGENT.  EACH LENDER HEREBY DESIGNATES KEYBANK NATIONAL ASSOCIATION AND PNC BANK,
NATIONAL ASSOCIATION AS CO-DOCUMENTATION AGENTS AND AGREES THAT THE
CO-DOCUMENTATION AGENTS SHALL HAVE NO DUTIES OR OBLIGATIONS UNDER ANY LOAN
DOCUMENTS TO ANY LENDER OR ANY LOAN PARTY.  EACH LENDER HEREBY DESIGNATES
CITIBANK, F.S.B. AS SYNDICATION AGENT AND AGREES THAT THE SYNDICATION AGENT
SHALL HAVE NO DUTIES OR OBLIGATIONS UNDER ANY LOAN DOCUMENTS TO ANY LENDER OR
ANY LOAN PARTY.

 

78

--------------------------------------------------------------------------------


 


ARTICLE X

MISCELLANEOUS


 


SECTION 10.1.                         NOTICES.


 


(A)                                  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND
OTHER COMMUNICATIONS TO ANY PARTY HEREIN TO BE EFFECTIVE SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

To the Borrower:

 

AAI Corporation

 

 

124 Industry Lane

 

 

Hunt Valley, MD 21030

 

 

Attention: James H. Perry

 

 

Telecopy Number: 410-683-6498

 

 

 

With a copy to:

 

Proskauer Rose, LLP

 

 

One International Place

 

 

Boston, MA 02110-2600

 

 

Attention: Steven M. Ellis

 

 

Telecopy Number: (617) 526-9899

 

 

 

To the Parent:

 

United Industrial Corporation

 

 

124 Industry Lane

 

 

Hunt Valley, MD 21030

 

 

Attention: James H. Perry

 

 

Telecopy Number: 410-683-6498

 

 

 

With a copy to:

 

Proskauer Rose, LLP

 

 

One International Place

 

 

Boston, MA 02110-2600

 

 

Attention: Steven M. Ellis

 

 

Telecopy Number: (617) 526-9899

 

 

 

To the Administrative Agent

 

 

or Swingline Lender:

 

SunTrust Bank

 

 

120 E. Baltimore Street,

 

 

25th Floor

 

 

Baltimore, Maryland 21202

 

 

Attention: John Hehir

 

 

Telecopy Number: (410) 986-1927

 

79

--------------------------------------------------------------------------------


 

With a copy to:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N. E./ 25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Ms. Doris Folsum

 

 

Telecopy Number: (404) 658-4906

 

 

 

 

 

and

 

 

 

 

 

King & Spalding LLP

 

 

191 Peachtree Street, N.E.

 

 

Atlanta, Georgia 30303

 

 

Attention: Carolyn Z. Alford

 

 

Telecopy Number: (404) 572-5100

 

 

 

To the Issuing Bank:

 

SunTrust Bank

 

 

25 Park Place, N. E./Mail Code 3706

 

 

Atlanta, Georgia 30303

 

 

Attention: John Conley

 

 

Telecopy Number: (404) 588-8129

 

 

 

To the Swingline Lender:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Ms. Doris Folsum

 

 

Telecopy Number: (404) 658-4906

 

 

 

To any other Lender:

 

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

 


(B)                                 ANY AGREEMENT OF THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREIN TO RECEIVE CERTAIN NOTICES BY TELEPHONE OR FACSIMILE IS
SOLELY FOR THE CONVENIENCE AND AT THE REQUEST OF THE BORROWER.  THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY ON THE AUTHORITY
OF ANY PERSON PURPORTING TO BE A PERSON AUTHORIZED BY THE BORROWER TO GIVE SUCH
NOTICE AND THE ADMINISTRATIVE AGENT AND LENDERS SHALL NOT HAVE ANY LIABILITY TO
THE BORROWER OR OTHER

 

80

--------------------------------------------------------------------------------


 


PERSON ON ACCOUNT OF ANY ACTION TAKEN OR NOT TAKEN BY THE ADMINISTRATIVE AGENT
OR THE LENDERS IN RELIANCE UPON SUCH TELEPHONIC OR FACSIMILE NOTICE.  THE
OBLIGATION OF THE BORROWER TO REPAY THE LOANS AND ALL OTHER OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED IN ANY WAY OR TO ANY EXTENT BY ANY FAILURE OF
THE ADMINISTRATIVE AGENT AND THE LENDERS TO RECEIVE WRITTEN CONFIRMATION OF ANY
TELEPHONIC OR FACSIMILE NOTICE OR THE RECEIPT BY THE ADMINISTRATIVE AGENT AND
THE LENDERS OF A CONFIRMATION WHICH IS AT VARIANCE WITH THE TERMS UNDERSTOOD BY
THE ADMINISTRATIVE AGENT AND THE LENDERS TO BE CONTAINED IN ANY SUCH TELEPHONIC
OR FACSIMILE NOTICE.


 


SECTION 10.2.                         WAIVER; AMENDMENTS.


 


(A)                                  NO FAILURE OR DELAY BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER
OR ANY OTHER LOAN DOCUMENT, AND NO COURSE OF DEALING BETWEEN THE BORROWER AND
THE ADMINISTRATIVE AGENT OR ANY LENDER, SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH RIGHT OR POWER, PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR
POWER HEREUNDER OR THEREUNDER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM SHALL IN ANY
EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS
SECTION 10.2, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR THE ISSUANCE OF A LETTER OF
CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT,
REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK
MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT OR EVENT OF DEFAULT AT THE
TIME.


 


(B)                                 NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, NOR CONSENT TO ANY DEPARTURE BY THE
BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE BORROWER AND THE REQUIRED LENDERS OR THE BORROWER AND
THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, THAT NO AMENDMENT OR WAIVER SHALL:
(I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR
REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE
DATE FIXED FOR ANY PAYMENT OF ANY PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR LC
DISBURSEMENT OR INTEREST THEREON OR ANY FEES HEREUNDER OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE FOR THE
TERMINATION OR REDUCTION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.20(B) OR (C) IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION 10.2 OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION
HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS WHICH ARE REQUIRED TO
WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT
ANY CONSENT HEREUNDER, WITHOUT THE CONSENT OF EACH LENDER; (VI) RELEASE ANY
GUARANTOR OR LIMIT THE LIABILITY OF ANY SUCH GUARANTOR UNDER ANY GUARANTY
AGREEMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; (VII) RELEASE ALL OR
SUBSTANTIALLY ALL COLLATERAL (IF ANY)

 

81

--------------------------------------------------------------------------------


 


SECURING ANY OF THE OBLIGATIONS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;
PROVIDED FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT
THE RIGHTS, DUTIES OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT, THE SWINGLINE
BANK OR THE ISSUING BANK WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PERSON. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS AGREEMENT MAY BE
AMENDED AND RESTATED WITHOUT THE CONSENT OF ANY LENDER (BUT WITH THE CONSENT OF
THE BORROWER AND THE ADMINISTRATIVE AGENT) IF, UPON GIVING EFFECT TO SUCH
AMENDMENT AND RESTATEMENT, SUCH LENDER SHALL NO LONGER BE A PARTY TO THIS
AGREEMENT (AS SO AMENDED AND RESTATED), THE COMMITMENTS OF SUCH LENDER SHALL
HAVE TERMINATED (BUT SUCH LENDER SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS
OF SECTIONS 2.17, 2.18, 2.19 AND 10.3), SUCH LENDER SHALL NO OTHER COMMITMENT OR
OTHER OBLIGATION HEREUNDER AND SHALL HAVE BEEN PAID IN FULL ALL PRINCIPAL,
INTEREST AND OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER THIS
AGREEMENT.


 


SECTION 10.3.                         EXPENSES; INDEMNIFICATION.


 


(A)                                  THE PARENT AND THE BORROWER SHALL JOINTLY
AND SEVERALLY PAY (I) ALL REASONABLE, OUT-OF-POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN,
THE PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS AND ANY AMENDMENTS,
MODIFICATIONS OR WAIVERS THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSUMMATED), (II) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION
WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF OUTSIDE COUNSEL AND THE ALLOCATED COST OF INSIDE COUNSEL) INCURRED BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT,
INCLUDING ITS RIGHTS UNDER THIS SECTION 10.3, OR IN CONNECTION WITH THE LOANS
MADE OR ANY LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)                                 THE PARENT AND THE BORROWER SHALL JOINTLY
AND SEVERALLY INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM
ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES
OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE
BY ANY THIRD PARTY OR BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) BEING A PARTY TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON

 

82

--------------------------------------------------------------------------------


 


OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
ACTIONS OF THE PARENT OR THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY,
WHETHER BROUGHT BY A THIRD PARTY OR BY THE PARENT, THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED (X) FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE, OR (Y) FROM A GOOD FAITH, BONA FIDE CLAIM
BROUGHT BY THE PARENT, THE BORROWER OR ANY RESTRICTED SUBSIDIARY AGAINST AN
INDEMNITEE FOR MATERIAL BREACH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT.


 


(C)                                  THE BORROWER SHALL PAY, AND HOLD THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST, ANY AND
ALL PRESENT AND FUTURE STAMP, DOCUMENTARY, AND OTHER SIMILAR TAXES WITH RESPECT
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS, ANY COLLATERAL DESCRIBED
THEREIN, OR ANY PAYMENTS DUE THEREUNDER, AND SAVE THE ADMINISTRATIVE AGENT AND
EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR
RESULTING FROM ANY DELAY OR OMISSION TO PAY SUCH TAXES.


 


(D)                                 TO THE EXTENT THAT THE BORROWER FAILS TO PAY
ANY AMOUNT REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
THE SWINGLINE LENDER UNDER CLAUSES (A), (B) OR (C) HEREOF, EACH LENDER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE
TIME THAT THE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED, THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED PAYMENT,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.


 


(E)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO ACTUAL OR DIRECT DAMAGES) ARISING OUT OF, IN
CONNECTION WITH OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN OR ANY
LETTER OF CREDIT OR THE USE OF PROCEEDS THEREOF.


 


(F)                                    ALL AMOUNTS DUE UNDER THIS SECTION 10.3
SHALL BE PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 10.4.                         SUCCESSORS AND ASSIGNS.


 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER, AND NO LENDER
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT (I) TO AN ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF
THIS SECTION, (II) BY WAY OF

 

83

--------------------------------------------------------------------------------


 


PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS
SECTION OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT
TO THE RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:


 

(i)  Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned.

 

(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

84

--------------------------------------------------------------------------------


 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.

 

(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $1,000, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
this Section 10.4 if such assignee is a Foreign Lender.

 

(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4.

 


(C)                                  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES
IN ATLANTA, GEORGIA A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND
A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND
THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS AND REVOLVING CREDIT
EXPOSURE OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE

 

85

--------------------------------------------------------------------------------


 


CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND
ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


(D)                                 ANY LENDER MAY AT ANY TIME, WITHOUT THE
CONSENT OF, OR NOTICE TO, THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE
BANK OR THE ISSUING BANK SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL
PERSON, THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH,
A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE
LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT, THE LENDERS, ISSUING BANK AND
SWINGLINE LENDER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.


 


(E)                                  ANY AGREEMENT OR INSTRUMENT PURSUANT TO
WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER WITH
RESPECT TO THE FOLLOWING TO THE EXTENT AFFECTING SUCH PARTICIPANT:  (I) INCREASE
THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER,
(II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE
RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE DATE FIXED
FOR ANY PAYMENT OF ANY PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR LC DISBURSEMENT
OR INTEREST THEREON OR ANY FEES HEREUNDER OR REDUCE THE AMOUNT OF, WAIVE OR
EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE FOR THE TERMINATION OR
REDUCTION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (IV) CHANGE SECTION 2.20(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION 10.4 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS WHICH ARE REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
CONSENT OF EACH LENDER; (VI) RELEASE ANY GUARANTOR OR LIMIT THE LIABILITY OF ANY
SUCH GUARANTOR UNDER ANY GUARANTY AGREEMENT WITHOUT THE WRITTEN CONSENT OF EACH
LENDER EXCEPT TO THE EXTENT SUCH RELEASE IS EXPRESSLY PROVIDED UNDER THE TERMS
OF THE GUARANTY AGREEMENT; OR (VII) RELEASE ALL OR SUBSTANTIALLY ALL COLLATERAL
(IF ANY) SECURING ANY OF THE OBLIGATIONS.  SUBJECT TO PARAGRAPH (E) OF THIS
SECTION 10.4, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.17, 2.18, AND 2.19 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION 10.4.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 10.7  AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.19 AS THOUGH IT WERE
A LENDER.


 


(F)                                    A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.17 AND SECTION 2.19 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.20 UNLESS

 

86

--------------------------------------------------------------------------------


 


THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH
SECTION 2.19(E) AS THOUGH IT WERE A LENDER.


 


(G)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


 


SECTION 10.5.                         GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.


 


(A)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.


 


(B)                                 EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND OF ANY STATE COURT OF THE STATE OF SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING DESCRIBED IN
PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION 10.5.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.1.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


SECTION 10.6.                         WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY

 

87

--------------------------------------------------------------------------------


 


OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 10.7.                         RIGHT OF SETOFF.  IN ADDITION TO ANY
RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF
LIMITATION OF ANY SUCH RIGHTS, EACH LENDER AND THE ISSUING BANK SHALL HAVE THE
RIGHT, AT ANY TIME OR FROM TIME TO TIME UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TO SET OFF AND APPLY AGAINST ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) OF THE BORROWER AT ANY TIME HELD OR OTHER
OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER AND THE ISSUING BANK TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY AND ALL OBLIGATIONS HELD BY
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, IRRESPECTIVE OF WHETHER
SUCH LENDER OR THE ISSUING BANK SHALL HAVE MADE DEMAND HEREUNDER AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED.  EACH LENDER AND THE ISSUING BANK AGREE
PROMPTLY TO NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER AFTER ANY SUCH
SET-OFF AND ANY APPLICATION MADE BY SUCH LENDER AND THE ISSUING BANK, AS THE
CASE MAY BE; PROVIDED, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION.


 


SECTION 10.8.                         COUNTERPARTS; INTEGRATION.  THIS AGREEMENT
MAY BE EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS (INCLUDING BY TELECOPY), AND ALL OF SAID COUNTERPARTS
TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS
AGREEMENT, THE FEE LETTER, THE OTHER LOAN DOCUMENTS, AND ANY SEPARATE LETTER
AGREEMENT(S) RELATING TO ANY FEES PAYABLE TO THE ADMINISTRATIVE AGENT CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO REGARDING THE SUBJECT
MATTERS HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING SUCH SUBJECT MATTERS.


 


SECTION 10.9.                         SURVIVAL.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES
HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT
THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY
FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID
OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT
EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.17, 2.18, 2.19, AND 10.3
AND ARTICLE IX SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF

 

88

--------------------------------------------------------------------------------


 


THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREIN, IN THE CERTIFICATES, REPORTS,
NOTICES, AND OTHER DOCUMENTS DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE MAKING OF THE LOANS AND THE ISSUANCE OF THE LETTERS OF CREDIT.


 


SECTION 10.10.                  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY WITHOUT AFFECTING THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF OR THEREOF; AND
THE ILLEGALITY, INVALIDITY OR UNENFORCEABILITY OF A PARTICULAR PROVISION IN A
PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 10.11.                  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND EACH LENDER AGREES TO TAKE NORMAL AND REASONABLE
PRECAUTIONS TO MAINTAIN THE CONFIDENTIALITY OF ANY INFORMATION DESIGNATED IN
WRITING AS CONFIDENTIAL AND PROVIDED TO IT BY THE BORROWER OR ANY SUBSIDIARY,
EXCEPT THAT SUCH INFORMATION MAY BE DISCLOSED (I) TO ANY RELATED PARTY OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY SUCH LENDER, INCLUDING WITHOUT
LIMITATION ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS, (II) TO THE EXTENT
REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL
PROCESS, (III) TO THE EXTENT REQUESTED BY ANY REGULATORY AGENCY OR AUTHORITY,
(IV) TO THE EXTENT THAT SUCH INFORMATION BECOMES PUBLICLY AVAILABLE OTHER THAN
AS A RESULT OF A BREACH OF THIS SECTION 10.11, OR WHICH BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY LENDER OR ANY RELATED PARTY OF ANY
OF THE FOREGOING ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
BORROWER, (V) IN CONNECTION WITH THE EXERCISE OF ANY REMEDY HEREUNDER OR ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF
RIGHTS HEREUNDER, AND (IX) SUBJECT TO PROVISIONS SUBSTANTIALLY SIMILAR TO THIS
SECTION 10.11, TO ANY ACTUAL OR PROSPECTIVE ASSIGNEE OR PARTICIPANT, OR
(VI) WITH THE CONSENT OF THE BORROWER.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF ANY INFORMATION AS PROVIDED FOR IN THIS SECTION 10.11 SHALL
BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 10.12.                  INTEREST RATE LIMITATION.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO
ANY LOAN, TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH MAY BE TREATED
AS INTEREST ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”),
SHALL EXCEED THE MAXIMUM LAWFUL RATE OF INTEREST (THE “MAXIMUM RATE”) WHICH MAY
BE CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR RESERVED BY A LENDER HOLDING SUCH
LOAN IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT
OF SUCH LOAN HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF,
SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND
CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT
PAYABLE AS A RESULT OF THE OPERATION OF THIS SECTION 10.12 SHALL BE CUMULATED
AND THE INTEREST AND CHARGES PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR
PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH
CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE TO
THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.

 

89

--------------------------------------------------------------------------------


 


SECTION 10.13.                  WAIVER OF EFFECT OF CORPORATE SEAL.  THE
BORROWER REPRESENTS AND WARRANTS THAT NEITHER IT NOR ANY RESTRICTED SUBSIDIARY
IS REQUIRED TO AFFIX ITS CORPORATE SEAL TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT PURSUANT TO ANY REQUIREMENT OF LAW OR REGULATION, AGREES THAT THIS
AGREEMENT IS DELIVERED BY BORROWER UNDER SEAL AND WAIVES ANY SHORTENING OF THE
STATUTE OF LIMITATIONS THAT MAY RESULT FROM NOT AFFIXING THE CORPORATE SEAL TO
THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENTS.


 


SECTION 10.14.                  PATRIOT ACT.   THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY NOTIFIES THE LOAN PARTIES THAT PURSUANT TO THE REQUIREMENTS OF THE
USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS
OF SUCH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY SUCH LOAN PARTY IN ACCORDANCE
WITH THE PATRIOT ACT.  EACH LOAN PARTY SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, PROVIDE TO THE EXTENT COMMERCIALLY REASONABLE, SUCH INFORMATION
AND TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER IN ORDER TO ASSIST THE ADMINISTRATIVE AGENT AND THE LENDERS
IN MAINTAINING COMPLIANCE WITH THE PATRIOT ACT.

 

(remainder of page left intentionally blank)

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AAI CORPORATION

 

 

 

 

 

 

 

By

/s/ James H. Perry

 

 

 

Name:

James H. Perry

 

 

Title:

Vice President and Chief Financial
Officer

 

 

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

By

/s/ James H. Perry

 

 

 

Name:

James H. Perry

 

 

Title:

Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CITIBANK, F.S.B.

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

COMMERCE BANK

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

PROVIDENT BANK

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------